Welcome
I would like to welcome the high-level delegations from a number of countries which have applied for accession, and who will be joining us today. These delegations, representing their respective governments and parliaments, have taken their seats in the official gallery. You will today witness with us a historic moment in the life of the European Union, which will give us all the opportunity to expand and further our relations. Your presence here today is undoubtedly more than timely and I am therefore happy to extend our most cordial greetings to you.
Approval of the Minutes
The Minutes of yesterday's sitting have been distributed.
Are there any comments?
Mr President, I wish to raise a point of order - which you know is not something I do very often - about lobbying in the House. Colleagues from a number of other groups have been kind enough to point out to me that a fax which I myself only discovered this morning had been going around for several days from a group called 'Patents for Life' , relating to an amendment which I and several others tabled and which has now been taken over by my group. The fax claims that if the amendment is adopted, all data on patients throughout the world which have anything to do with patents and biotechnology will be published and sent to the insurance companies and could cause untold harm. I would urge you most strongly not to listen to this kind of lunatic lobbying: read the amendment carefully, and you will see that it says just the opposite. What it says is that before taking a gene from you, your neighbour or whoever, the industry must first seek permission from the legal person concerned or, in the case of a child, for instance, from that person's representative. If a patent is subsequently issued, the data will remain completely secret.
This also means that insurance companies and industries will not be able to misuse the information, since they would then face prosecution.
Mrs van Putten, I would be grateful if you would refrain from using the point-of-order procedure for reopening debates on reports.
Mr President, I sympathise with you that sometimes people try to raise points which are not on the Minutes. But this is a correction to the Minutes. Item 12 about the Community system on fisheries and aquaculture. I am recorded as saying: ' Mr Macartney protested at the way the Legal Affairs Committee had dealt with the modification of the legal base proposed by the Committee on Fisheries' . I contend that this is a mistake. It should read: ' The examination of the legal base proposed by the European Commission' . There is a big institutional difference between the European Commission in front of us and the Fisheries Committee. I would not like this House to confuse the two so I move that correction.
Your point is noted and the Minutes will be amended.
Mr. President, may I ask you to note that in the last vote on acts of God, I voted in favour and not against. I made a mistake with my voting machine.
Your remarks are noted.
(The Minutes were approved)
Agenda
I have received a request from the Committee on Budgets to include on the agenda under the procedure with debate Mr Samland's report on the interinstitutional agreement on provisions regarding financing of the Common Foreign and Security Policy (doc. A4-0249/97).
In view of the importance of the subject on the one hand and the very full agenda on the other, I would like to make the following proposal to change the agenda pursuant to Rule 96 of the Rules of Procedure:
the Samland report will be incorporated with debate into this sitting's agenda; -the debate will take place at 11.45 a.m.; -the rapporteur will introduce his report and then each political group and the non-attached Members will have two minutes speaking time; -the vote will take place at voting time this sitting.Is there any objection?
Mr Fabre-Aubrespy, you may now speak.
Mr President, I should like to refer to the Rules in relation to what you have just said and the proposal to amend the agenda.
It is impossible in fifteen minutes to let each political group speak, and the draftsman for the Committee on Budgets, when the voting starts at noon. That just shows how much all of this is improvised.
I should like a legal reply to my reference to the Rules, based on Rule 129, instead of being told that the 'majority decides' . We are in Europe, in democratic countries, but there is no reason to reject legal objections in a political majority - especially since we are at the first stage of the ratification of the Amsterdam decisions.
I have seven referrals to the Rules of Procedure in respect of what you have just said: I wish to explain each of the seven referrals to different Rules of Procedure: they are 96(2), 143(2), 99, 96(1), 97(2), 51(1) and 124(2).
I should like to begin with the first referral to the Rules of Procedure.
Mr Fabre-Aubrespy, you have spoken for well over a minute, which is the time you are allowed under the rules.
I will give you one more minute to conclude.
(Mixed reactions)
Mr President, I have one minute for my first point of order.
According to Rule 96(2), ' if a procedural motion' ...
Mr Fabre-Aubrespy, you are a lawyer. This is contrary to the rules.
You have one minute in all and not for each point of order.
But of course not - I obviously have one minute for each point of order, Mr President.
That will do, or I shall not let you have the floor.
You have one minute to set out your argument and then we shall vote.
Mr President, we talk a lot about democracy, so at least let me present one point of order or referral to the Rules of Procedure. I shall present the others later, it does not bother me.
According to Rule 96(2): ' If a procedural motion to amend the agenda is rejected, it may not be tabled again during the same part-session' . I proposed a change to the agenda yesterday, referring to the importance of the subject. I wanted a debate and not a vote without a debate. I set out arguments that are given in the Minutes, page 5. You gave the floor to Mr Samland, chairman of the Committee on Budgets, who asked the Chair not to accept my request and the Chair decided that the item in question could therefore be kept on the agenda for today's sitting. It therefore appears as a vote without debate.
You now want a new change to be made to the agenda. That is against Rule 96(2) - regardless of whether the request is made by the Committee on Budgets, yourself or twenty-nine members.
That is my first point of order. I have six others referring to procedural irregularities.
Mr Fabre-Aubrespy, under Rule 96(2), that you referred to, a proposal has to have been rejected in order not to be tabled again. Your motion was not voted on as it was tabled after the relevant deadline. It was not voted on and therefore not rejected.
We are applying the same Rule 96(2), first paragraph, authorizing the President to propose changes to the agenda.
That settles the matter.
I put to the vote the President's proposal to change the agenda.
(Parliament approved the change to the agenda proposed by the President)
Topical and urgent debate (objections)
The next item is the vote on objections to the debate on topical and urgent matters of major importance (Rule 47).
During the vote on point III 'Human rights' .
Mr President, I should like to refer to the rules. We were only entitled to five human rights items but the subject now includes six. If you add yet another item you will be bending the Rules of Procedure.
Mr Giansily, this is not governed by the Rules of Procedure but is a convention among the Groups. It is not a rule. The Groups can choose not to observe this convention if they see fit in exceptional cases.
(Mixed reactions) It is not a Rule. There is no Rule preventing us from voting on this item.
I put the objection to the vote.
(Parliament approved the objection)
Mr President, I should like to refer to Rule 47. Since there are so many colleagues present, I should like to point out how the Deputy Secretary General can mislead you. He had you reply to Mr Giansily's excellent question that the number 'five' cannot be found in the Rules.
Rule 47(2) states that the number of items on the agenda cannot exceed 5. In the second indent it again states that there cannot be more than 5 subjects, if there is an amendment. I must pay tribute to Mr Giansily - his arguments were quite relevant - regardless of what you have been told.
Mr Fabre-Aubrespy, you are an experienced member of this Parliament and you know that it is customary practice to allow several items within the human rights subject, which are counted as sub-items. It is the total number of subjects that is limited to five by the Rules of Procedure.
I recognize that the Rules do stipulate that the number of subjects must be limited to five, but these are sub-items in the human rights subject that we are talking about. So you are both right and wrong.
(Mixed reactions)
Agenda 2000
The next item is the Commission's presentation of its communication on Agenda 2000 (development of Union policies, enlargement, future financial framework), followed by a debate.
The President of the Commission, Mr Santer, will now speak.
Mr President, Mr President-in-Office, ladies and gentlemen, on 17 January 1995 I appeared before you to tell you how I conceived the terms of reference of this Commission, whose terms of office will come to an end in the first days of the next century. I pointed out the prospect of enlargement, referring to the internal reforms that would have to be undertaken in order to prepare for a bigger and stronger Europe.
The considerations that we have made over the last two and a half years have, at bottom, never lost sight of these aims: strengthening the European Union and preparing for enlargement. I am not one of those who think that the European Union can increase the number of its Member States without any risk for its political project. We know from experience that the mere fact of numbers complicates and slows down our decision-making process but we are also numerous in thinking that the historic gamble of opening up to new democracies undoubtedly wins the day over any other considerations.
The unified Europe whose foundations we laid down in 1952 and that we have been building for more than forty years, this Europe which, I say proudly, has accomplished great things, now sees artificial divisions coming to an end. It is an historic opportunity which can bring about far-reaching changes.
Today, as the European Council instructed us to do at its meeting in Madrid in December 1995, the Commission is presenting a coherent project to deal with a set of complex questions and, above all, interdependent ones - may I insist on the latter point. We cannot conceive the pursuit of agricultural reforms or the reform of structural policies without taking into consideration, at the same time, enlargement or financial constraints. It is this system of equation that the Commission has been determined to resolve in elaborating its communication 'Agenda 2000' .
Deepening and enlargement are sometimes presented as contradictory aims since a broader Union will necessarily be more diverse and more complex, because new solidarities are being added to those which now unite the Member States, since it will take longer and be more difficult to take decisions in an enlarged Union and those constraints, ladies and gentlemen, are real. They cannot be hushed up, since enlargement for the Commission cannot in any case be allowed to get out of control. They call for a two-fold response: deepening the Union, by introducing the euro, as planned, on 1 January 1999, and developing internal policies while reforming our institutions.
As far as institutional reform is concerned, let me be clear: if we want the European Union to remain an unprecedented model of success, if we want, despite the handicap of numbers, to retain the means to act, if we want every citizen of Europe to recognise the Union's decisions as legitimate ones if, in a nutshell, politicians are still determined to construct Europe, then we must agree to go further in the reform of the institutions and decisionmaking procedures.
The Intergovernmental Conference that has just come to an end in Amsterdam brings the first response. We already know that it is not enough. It is the meaning of the protocol on the future of the institutions appended to the Amsterdam Treaty. To mark out the route, it seems necessary to set the right deadlines right away. Before any enlargement - and I mean, before any enlargement - we must define the weighting of votes in the Council, to go with the reduction in the number of Commissioners to one per Member State. It is essential, from the Commission's view point, to find a political agreement on this reform before the end of the century. A last-minute atmosphere - as we saw in Ioannina - is not good for the right decisions.
As the institutional protocol foresees, the European Union cannot expand by more than another five Member States without a more far-reaching reform of the provisions of the Treaty on the membership and operations of the institutions. The Commission feels that a new Intergovernmental Conference should be convened as soon after the year 2000 as possible.
(Applause) Mr President, the Agenda 2000 communication comprises three main sections: strengthening the Union's policies, tackling enlargement properly and setting up a financial framework. I shall begin by referring to the Union's policies and the reforms that need to be undertaken. These reforms need to be devised, as a priority, for the citizens of the Union. They need to be defined with reference to the challenges facing us. I shall refer to demographic constraints, the advent of new technologies, the information society, restructuring, increased economic interdependence and the need to give Europe a more marked international stature.
I should add that we also need to have an overview of the situation in order to tackle the future of Community actions. Each major policy cannot be treated as a one-off, our programmes cannot be dealt with as independent instruments, in other words we must let the right hand know what the left hand does - especially since the ordered mobilization of all our resources is more than ever necessary. We must, finally, decide what is essential and what is less so. The confidence pact for jobs that I unveiled before the European Parliament a little over a year ago was inspired by the same overall approach. The decisions taken in Amsterdam on the stability and growth pact back us up on that.
The Commission has selected four main aims for internal Community policies: creating the conditions for sustainable growth, basing growth on knowledge, undertaking a far-reaching modernization of employment systems and promoting a safe society based on solidarity, concerned for the general interest and respectful of the environment. In order to apply those guidelines, the Commission proposes increasing the relative share of the internal policies in the Community budget, while concentrating on priorities, such as research and development, training and, of course, the major networks. The Commission should rethink its own role, focusing its action on these main tasks and, as announced at the Intergovernmental Conference, the Commission will proceed to a regrouping and redefinition of its tasks and a matching reorganization of its services and departments.
Mr President, over time, economic and social cohesion has become one of the pillars of European construction. The public priority of this aim must be very clearly maintained. The prospect of enlargement to include new countries, with a lower level of development, means that this is all the more necessary. Reducing regional disparities, supporting the regions in economic mutation and developing human resources throughout the Union, those are three clear priorities that the Commission has picked out and which should be translated into three corresponding objectives.
By reducing its aims from seven to three, the Union will be more efficient and more visible in terms of its structural action. Alongside this thematic concentration, we also recommend a greater geographical concentration. At present, more than half the European Union's population benefits from structural aids, which is too much. That coverage rate must be lowered to 40 % In this context, the eligibility criteria for Objective 1, dedicated to the less developed regions, i.e. below 75 % of the Community mean GDP, will be applied strictly with a gradual phasing out and, therefore, transitional periods for those regions losing their eligibility.
This approach combined with the maintenance in GDP terms of the overall cohesion effort achieved by 1999, will make it possible to meet the real needs for structural aid in the Union while taking into consideration new needs for solidarity arising from enlargement. In practical terms, that will be translated into 230 billion ECU for the period 2000-2006 for the current fifteen Member States and an additional 45 billion, for the new Member States. For the Fifteen, that is a 15 % increase over that period, concentrated in the least favoured regions of the current Union.
The Cohesion Fund will remain the instrument par excellence for helping the less prosperous countries to continue their process of economic catch-up and convergence. The Commission therefore proposes continuing to feed that fund since it encourages projects related to the environment and transport. This tool will be of great interest for future Member States whose investment needs are particularly great in these fields. Since it is above all a cohesion instrument, the Commission proposes maintaining the benefit for countries in the euro zone and whose GDP per inhabitant is less than 90 % the Community mean. The Commission feels that there needs to be a half-term revision of eligibility for the Cohesion Fund. The Commission will see to the introduction, in a strengthened partnership, of simplified and decentralized management of the structural funds and the creation of appropriate evaluation and control structures.
Mr President, since European integration, the common agricultural policy has been one of the founding policies. I firmly believe that it will remain central for European construction as it has been, with success, over the last forty years. In order to be affirmed and to develop, the common agricultural policy has had to be reformed continually. The long term prospects of markets show that the time has come to consider a fresh reform. We want to preserve the competitiveness and exporting vocation of our farming while developing rural areas. This reform must be in keeping with the 1992 version, so much criticized at the time but which has led to the using up of surpluses and significant increases in farming revenues.
The further movement towards world prices proposed by the Commission will make it possible not only to increase the future competitiveness of farming in major sectors like cereals and beef, but will also place the Union in a strong position for future negotiations to take place at the World Trade Organisation. This adjustment will make the progressive integration of new Member States easier thanks to a two-fold trend towards lower prices in the European Union and higher prices in central and eastern Europe. This approach will also reduce the risk of uncontrolled increases in the production of future Member States. I should add that the alarmist forecasts that I have read here and there about the cost of enlargement to the common agricultural policy are totally contradicted by our analyses.
The Commission forecasts a drop in institutional prices and I insist on the term institutional. Substantial for cereals and beef, lower for milk, subjected to a quota system that common sense tells us should be maintained for the time being, these drops in prices will of course be offset by an increase in income premia. The consumer will benefit from this new approach whereas public support for farming will slightly increase.
But I should like to emphasize that we cannot allow ourselves to overcompensate the losses of income engendered by price losses. That is why the Commission is contemplating lower compensation that 100 %, a proposal justified by the fact that, according to our forecasts, market prices will remain higher than the institutional support prices. That explains our suggestion to set a special ceiling per farm on all direct aids to income financed by the Community.
I spoke earlier of competitiveness but I should also like to refer to rural development, the necessary changes towards a type of farming that is closer to man, closer to the environment and also more concerned with quality production. It should therefore devise its agricultural structure policy as an element of the social and economic equilibrium of the countryside. We should also emphasize the environmental dimension of farming. To those ends, the Commission proposes adapting the rural policy instruments, for example by putting the emphasis very clearly on supervisory structural measures financed by EAGGF-Guarantee. At the same time, the n wishes increased budgetary amounts to be earmarked for agri-environmental measures. The Commission will propose that the Council authorize the Member States to introduce conditionality between direct payments and the respect of environmental provisions.
Mr President, the second part of Agenda 2000 is dedicated to the challenge of enlargement. it draws conclusions from the far-reaching analysis of the situation of the different applicant countries in terms of the Copenhagen political and economic criteria. It is on the basis of these conclusions that the Commission is putting precise recommendation on each act of candidature and the launching of the negotiation process. I am sure that if you carefully read the documents presented today by the Commission will convince you of the seriousness and objectivity of our work. I have always said that the Commission would take its responsibilities very seriously indeed, whether it is a question of the democratic prerequisite, economic prospects or the ability to adopt the acquis communautaire.
Democracy, human rights and the respect of human rights and the rule of law are all prerequisites over which we must be intransigent. The new Amsterdam treaty confirms that approach. Only democratic States, respecting human rights, fundamental freedoms and the rule of law can belong to the European Union. In this area, no risks can be taken. We can extend a statistical curve or evaluate economic statistics but there can be no benefit of the doubt in terms of democracy. That is why the Commission is obliged to ascertain that Slovakia does not meet the political criterion of Copenhagen, which rules out any opening up of negotiations with that country.
Mr President, the situation is different when it comes to the economy - the fact that a country does not yet have a fully developed market economy able to face up to competitive pressure in the Union is not a decisive factor in itself. None of the candidates currently meets all the economic criteria but some of them have progressed sufficiently for us to be able reasonable to predict that they will be ready when the time comes. The assessment of these criteria is therefor prospective.
The same remark goes, even more so, for the ability to apply the acquis. In this context, I should emphasize that it is not enough to adopt the legislative acts. Countries must also have the administrative capacity to implement them. As at previous enlargements, the candidates must, following the negotiations, be in a position to apply the acquis, without needing excessively lengthy transitional periods nor, of course permanent, derogations - or else we shall have a patchwork Europe or an à la carte Europe. For some countries we have decided that this is not the case at present.
Assessment of the criteria leads us to the conclusion that it is possible to contemplate beginning negotiations for accession with five countries, in addition to Cyprus. They are, in order of the presentation of their applications to join the European Union, Hungary, Poland, Estonia, the Czech Republic and Slovenia. I should emphasize that for all these countries major further efforts are needed for their accession to be possible in the mid-term, as emerges from the individual opinions.
I think it is worth pointing out that the closure of each negotiation will depend on the progress to be made by the countries concerned and nothing that the Commission proposes today signifies the rejection of certain candidatures. On the contrary, they are all invited to become fully-fledged Member States of the European Union. Our proposals mean that the least prepared countries must be placed decisively in the perspective of future negotiations.
That is the meaning behind the partnerships for accession that the Commission proposes to establish with each of the candidate countries. This strategy is based on caching up deficiencies observed when working out the opinions.
I shall leave it to my colleague, Hans van den Broek, to go into more detail but I should like to stress that the partnerships for accession have a three-fold aspect for the candidate countries: the progressive adoption of the acquis, familiarization with the programmes and working methods of the Community and, as of 2000, pre-accession financial aids.
To that end, the Commission proposes important financial sums for all the candidate countries of central and eastern Europe: 1.5 billion ECU for the PHARE programme, 0.5 billion ECU for farming aid and 1 billion ECU for structural aid. These are yearly figures, of course, representing 21 billion ECU in all for the whole period of financial perspectives.
The Commission will report every year to the European Council on progress made. For the countries with which negotiations have not yet been opened, this objective assessment will enable the Commission to recommend, at the right time, the opening of the accession process.
The Commission has adopted the idea to convene a conference of all the European States which want to join and which are linked to the Union through an association agreement. It seems vital that all these countries should come closer together and confer over questions as important for the future of the Union as a common foreign policy or matters of justice and internal safety.
Mr President, the new financial framework, which will apply as of the year 2000, should cover a sufficiently long period to finance the deepening of our policies and enlargement and ensure a healthy management of public finances. For the years 2000-2006, the Commission's proposals respond to those aims, while retaining margins below the ceiling of resources which it proposes keeping at 1.27 % of GDP.
The Commission feels that it is possible, beneath that ceiling, to pursue the reform of the common agricultural policy, to maintain the effort for cohesion and to develop internal and external policies. At the same time, the costs of the first enlargement and the creation of a major financial programme to prepare the candidates for accession could be financed.
How can that be, you ask? The Commission has taken into consideration a certain number of factors and in particular the margins that can be found in the agricultural guideline and the effect of an increased concentration of structural spending. Mention should also be made of the fruits of economic growth and the benefits of the budgetary rigour applied in the current period of financial perspectives. It should be recalled that for 1997 payment credits stood at around 1.17 % compared with the authorized ceiling of 1.23 % of GDP.
Allow me to quota some figures on the financial implications of Agenda 2000: the subsequent reform of the common agricultural policy will be translated, at the end of the period, into an additional net cost of around 4 billion ECU per annum. Despite these additional costs, there will remain a margin of 4.7 billion ECU under the agricultural guideline. This margin is vital to deal with the ups and downs of the agricultural market, to ensure the proper integration of the new Member States and to prepare for future enlargements.
As far as economic and social cohesion is concerned, the total sum available for the period 2000-2006 will come to 275 billion ECU of which we are reserving, as I said, 45 billion ECU for the new Member States. Out of these 45 billion ECU, 7 billion will however be taken out to financial a pre-accession structural aid for all the candidate countries.
The combined effort of the various pre-accession and integration aids of the new Member States in Community policies will account for a considerable amount, 75 billion ECU over the period. That is a genuine Marshall plan for the countries of central and eastern Europe.
Those are the figures. I should add that this is all possible without revising the ceiling on own resources or the financing system. On the latter point, the Agenda 2000 communication advances a certain number of medium and long-term considerations as to the fairness of the system, the possibility of intruding new resources and budgetary corrections.
Mr President, ladies and gentlemen, from all the documents that I have just presented, I should like to point out two things in particular: coherence and objectivity. May I reiterate my opening remarks: Agenda 2000 intends to tackle all the questions likely to face the European Union at the beginning of the 21st century. The deepening of the Union's policies to meet the needs of a Europe that goes on growing; enlargement, because this historic duty called for an ambitious response; and the initial planning of a financial framework compatible with Economic and Monetary Union, the priority project of them all.
We have now laid the stepping-stones. The European Commission is tackling these deadlines with a desire to succeed. I do not doubt the will of the Member States nor that of all the candidate countries. I do not doubt that of the European Parliament since you have spoken out on many occasions in favour of a strong Europe, full of solidarity and open to the new democracies, faithful to the ambitious aspirations attributed by the Treaties.
Our success, ladies and gentlemen, will be Europe's success!
(Sustained applause)
Mr President, I wish to begin by associating myself fully and obviously with President Santer's remark that this is indeed an historic occasion, and it is particularly appropriate that we should today be presenting the Agenda 2000 package to the elected representatives of the citizens of Europe. I understand that Parliament has made the necessary arrangements to give careful scrutiny to the different aspects of this package, and I believe that this will greatly enhance the public debate on issues which have such wide-ranging implications for the peoples of Europe.
Before this meeting I had the opportunity to present the Commission's Agenda 2000, including the enlargement documents, to the distinguished Ambassadors of the candidate countries and to give them some more background. I am very pleased that they are with us on this important day. Important for them, but also important for us.
President Santer has presented the Commission's broad approach. I would particularly underline the assurance which he and Prime Minister Kok, of the then Netherlands presidency, gave to the applicants that the need for further institutional reform within the European Union cannot be denied but should be arranged in a way which will not imply a delay in the enlargement process. That is why I underscore what President Santer has said, that the Commission has suggested that a new intergovernmental conference should be held as soon as possible after the turn of the century to complete institutional reform before enlargement.
Allow me now to explain in a little more detail the position taken by the Commission in the Agenda 2000 package with respect to the process of enlargement.
The Commission's opinions on each of the applications for membership take as their starting-point the conditions for membership established in 1993 by the Copenhagen European Council. These conditions relate to the applicant's political and economic situation and its capacity to fulfil the other obligations of membership, known as the acquis .
These conditions stipulate that an applicant must have: stable institutions guaranteeing democracy, the rule of law, human rights and respect for and protection of minorities; a functioning market economy; the capacity to cope with competitive pressures and market forces within the Union; and the ability to take on the other obligations of membership which are related to the acquis , including adherence to the aims of political, economic and monetary union.
In assessing the extent to which each applicant satisfies these conditions, the Commission has made an entirely objective analysis. This analysis was based on information provided by the applicants themselves and also on information from other sources. While the Commission alone is responsible for the assessment it has made, it has also drawn on evaluations in particular fields made by the Member States and by competent international bodies, including OSCE and the Council of Europe on the political side, and EBRD, the World Bank and IMF on the economic side.
I am, of course, aware that Parliament has indicated a preference for a common start to the negotiations with all the applicants. The Commission, for its part, continues to stress that enlargement is an overall process involving all applicants. All will benefit from the reinforced pre-accession strategy, all will be invited to conclude accession partnerships, and all will receive extra support from the Union to overcome problems identified in the opinions. But the detailed objective analysis made by the Commission leaves no doubt that there is a natural differentiation among the applicants for a variety of historical, political and economic reasons.
The opinions show that there is a clear distinction between those applicants whose progress until now creates the reasonable expectation that they will be able to assume the obligations of membership in the medium term, without excessively long negotiations or transitional periods, and, on the other hand, those for whom such an expectation is not yet justified.
The approach recommended by the Commission is that negotiations should be opened early next year with those countries which not only satisfy the political conditions for membership, but have also made sufficient progress towards satisfying the other conditions to enable them to take on the obligations of membership in the medium term, albeit with additional efforts. Meanwhile, a reinforced pre-accession strategy has been planned. Under this, we shall conclude accession partnerships with each applicant, whatever its state of preparedness for membership, tailormade to overcome the shortcomings identified by the opinions. The pre-accession strategy should be backed up, naturally, by additional financial support. President Santer has referred to that. The Commission is proposing that from the year 2000 onwards, ECU 1bn per year be made available from the structural funds, ECU 500m in agricultural programmes, in addition to support from PHARE, which is ECU 1.2bn per annum.
The reinforced pre-accession strategy will be accompanied by a commitment from the Union to review the progress made by each country in satisfying the conditions for membership by the end of 1998 at the latest, and thereafter such a report will be drawn up on an annual basis. On the basis of these reports, the Commission will be able to judge when to recommend to the Council that further accession negotiations be opened.
All the applicants will thus take part in an inclusive enlargement process. Differentiation in no sense means discrimination. There will not be 'ins' and 'outs' but 'ins' and 'pre-ins' , with the possibility for the latter to join the former as soon as the conditions are right.
The political conditions for membership are fundamental. This has been confirmed and reinforced by Article F of the draft Amsterdam Treaty. If a country has not established stable institutions guaranteeing democracy, the rule of law and respect for human rights, including minority rights, there can be no question of opening accession negotiations.
The opinions conclude that although the quality of democracy could be further improved in most countries, only in Slovakia are political problems so severe as to rule out in themselves the opening of negotiations at this point in time. Our principal concern is precisely the lack of stability in that country of the institutions which ought to provide the necessary political guarantees.
With respect to the other conditions for membership which are related to their economic situation and their capacity to implement the acquis , the Commission has not only analysed the existing situation but made a systematic evaluation of the trends in order to arrive at a judgement concerning each applicant's capacity to fulfil these conditions in the medium term. No candidate has, at present, fully satisfied the economic conditions. But five of the applicants in central and eastern Europe - Hungary, Poland, Estonia, the Czech Republic and Slovenia, taking them in the order of their application for membership - have established functioning market economies, even if some important features such as the financial sector, still need to mature and develop further. With regard to the ability to cope with competitive pressures and market forces within the European Union, each of the five countries has its strengths and weaknesses, but they all can be expected to satisfy this condition in the medium term if further and sometimes significant efforts are made.
The opinions also assess the extent to which the applicants are able to 'take on the obligations of membership, including adherence to the aims of political, economic and monetary union' , in other words, the acquis . The methodology we have employed is set out in chapter 2 of Agenda 2000. We are dealing here with a mixture of indicators which point to different strengths and weaknesses within each applicant country. But it would appear that, on the whole, Hungary, Poland and the Czech Republic could apply the acquis in the medium term if continued efforts are made, while Estonia and Slovenia would be able to do so in the medium term with significant additional efforts.
The Commission has made clear recommendations on the basis of overall objective assessment in the opinions. They lead to the conclusion that the accession negotiations should be open with the five applicants just mentioned. These countries not only satisfy the political conditions, but have established their market economies and made sufficient progress in satisfying the other conditions to warrant the opening of these negotiations.
The Commission is impressed by the efforts to prepare for membership which have been taken by the other applicants, especially in recent months. We shall report regularly on their progress in satisfying the criteria for membership and will recommend that negotiations be opened with them as soon as they are ready.
It is important to recall that there is no necessary link between the number of countries with which the Union begins negotiations and the number of countries that eventually join the Union in a first group or wave. Each negotiation is separate and pursues its own course at a rhythm which is determined by the complexity of the issues to be resolved. Thus, if we begin negotiations with six applicants including Cyprus, this does not necessarily imply that all six will become members on the same date.
Allow me a few words on Cyprus. The Agenda 2000 recalls that the Commission delivered a favourable opinion in 1993 on Cyprus' application for membership and the European Council has reaffirmed on several occasions that accession negotiations should start six months after the conclusion of the IGC. The division of the island of course raises problems in the context of enlargement but we hope that the prospect of accession will provide a catalyst to bring about a just and lasting settlement. Face to face talks began last week in New York under United Nations auspices between President Klerides and Mr Denktash and we hope that this will begin a process leading to a settlement.
There are also encouraging signs of progress between Greece and Turkey to solve their bilateral problems without recourse to force. A settlement of the Cyprus problem will permit a faster conclusion to accession negotiations and these negotiations will be facilitated if sufficient progress is made towards a settlement to permit also representatives of the Turkish Cypriot community to be involved in the accession process.
The Commission proposes that a European conference be convened to deal not with directly enlargement-related issues but rather with fields like foreign policy and the fight against international crime where we need our partners' cooperation and the conference should forge closer links with all European associated countries aspiring to EU membership.
In presenting our recommendations to the Council, the Parliament and above all to the applicants themselves, it is particularly important that we place them in the context of the overall enlargement process from which no applicant is excluded and the message is that all the applicants will become members of the European Union when they have satisfied the conditions and the negotiations have been brought to a satisfactory conclusion.
Agenda 2000 also confirms Turkey's eligibility for EU membership as confirmed at the recent Association Council. The Commission points out that macro-economic instability in Turkey is a source of concern and that above all major improvements in the political situation, in particular in the protection of human rights still need to be made. Good neighbourly relations between Greece and Turkey should be established and we are looking to Turkey to contribute actively to a just and lasting settlement in Cyprus.
The Commission was asked by the Council to reflect on ways in which relations with Turkey could be further developed building on the Customs Union. We approved a communication on this yesterday which is also being sent to Parliament. The Customs Union as we know is functioning to a considerable extent, there is a huge surplus by the EU of 10 billion dollars a year but in our communication we explore ways in which cooperation linked to the Customs Union can be further developed.
In conclusion, the European Union faces an historic responsibility during the coming months. It will be up to the European Council of course to take the decision on the opening of accession negotiations. The Commission has carried out its responsibilities under Article O of the Treaty in presenting clear, unambiguous recommendations. The reinforced pre-accession strategy, the proposal for additional financial support, the accession partnerships and the commitments to review annually the progress of all applicants, for the first time in December 1998, all underline our commitment to an inclusive enlargement process involving all applicants and in the months ahead the Commission will pay close attention to the views of Parliament and to the wider public debate in preparing the next stage of the enlargement process.
Mr President, ladies and gentlemen, it is a good thing that President Santer is presenting Agenda 2000 to the European Parliament first, and I expressly welcome that. However, I would have welcomed it even more if a spokesman for the Commission had not already presented important elements of Agenda 2000 to the press yesterday evening!
Agenda 2000 shows that the European Union has responsibility for the whole of Europe, but it is more than just a plan for expansion. It is a self-contained plan for the future of the European Union at the outset of the next millennium. It is a cohesive, self-contained plan that you have put before us. The Commissioners have done what it is possible for them to do at this point. But that will not be enough to meet the challenges of the future. There are many things that must be and will be the subject of deep discussions during the coming months, in this House, among the public, by the national governments and between the national governments. That is very right and proper.
But because the President-in-Office is here this morning - which I am glad to see -I should like to appeal through him to the governments of the Member States: please don't start talking this plan to death or pulling it apart or breaking it down! The European Union needs a cohesive, integral plan summarizing its objectives and policies. We must put an end to the politics of the chicken run, where each of the 15 governments pecks up a grain here and a grain there and then calls the result a joint policy!
(Applause) We desire and look forward to the accession of the eastern European states and Cyprus to the European Union. We regard it as inevitable and necessary. It represents our political and moral commitment to those peoples who have won back their freedom. We, who have already been Members of the Union for many years, for decades in some cases, we believe we might react with some hostility to what constitutes European policy and European union.
The peoples of eastern Europe regard the European Union, European unification, as the great hope of their future, and we must and will make that hope a reality! I am not talking here just about the distribution of subsidies or the transfer of funds, but about our recognition that this Europe of ours is a self-contained, cultural, moral unit of value in the world, not just a shunting yard for subsidies!
(Applause) This Parliament and my group will not be found wanting in the determination to meet this great challenge. Enlargement is not merely a moral obligation. It is also in our interests - in the very objective interests of the Member states of the European Union and of that Union as a whole. Of course there will be a cost, there will be political problems, and not just for us but for the eastern European states, too. The issue there, too, is for them to accept the social, economic and ecological rules that we have arrived at within this European Union. Most of all, they face the task of creating or supporting political stability. That is why I say that, for all European Union rules, for the adoption of the acquis communautaire , we can lay down transition periods and deadlines. But enlargement cannot include any transition period for democracy.
We must, of course, ask ourselves the question: what does accession cost? President Santer has made a proposal regarding the financing. But when we ask what accession costs, we must also go further and ask what the nonaccession of the eastern European states will cost. Because the issue is clear-cut: either the European Union, through enlargement, exports economic, political, social and ecological stability to the East, or the day will come when we have no option but to import instability from the East. If you put it like that, the decision we have to take is a very easy one!
(Applause) As well as asking how many, and which, eastern European states are capable of joining the Union, we must also ask how many, and which, accessions we can afford in future years. Part of the challenge confronting us is to make eastward enlargement acceptable to the citizens of our Union. Acceptance of enlargement is greater among politicians in the Member States than among the general public. We need to be aware of that in what we do. We want to export stability. But we ourselves must also be stable, which means that the Union must finally solve its own problems! It must make its contribution to creating employment in the European Union. The 18 million unemployed will not accept a situation where the European Union takes on new problems before it has solved the problem of employment.
(Applause) In this context, the summit in Luxembourg in November must send out a signal: a signal which says that the Union is at last concentrating its policy on employment, on the creation of employment. A success in Luxembourg would also be a contribution to making enlargement acceptable.
What will the cost of enlargement be? It is not for me to go through the accounts here and now, President Santer - the European Parliament and my own group will be doing that in the coming months. I would prefer not to evaluate the Commission's proposed reforms now, except to say that they seem plausible at first glance.
Be that as it may, one thing is clear - and was made clear by what President Santer said - there can be no zerorated enlargement, financially, politically or institutionally.
Regarding the financial cost, there are still things to be discussed, but there is one principle that I can state today, Mr President. The new Financial Forecast must include a revision clause specifying that the Financial Forecast, too, must be revised on the accession of new Member States. And this is not just a matter of broadening the financial framework beyond 1.27 % of the gross national product - it is a matter of using it up completely and redistributing expenditure within the framework. It is also a matter of correcting the inpayment mechanism. This correction should not benefit the so-called wealthier 'net payers' at the expense of the poorer 'net recipients' but will be designed to ensure greater fairness in future between the wealthier Member States, the net payers.
(Applause) If enlargement cannot be zero-rated financially, the same is true politically. President Santer has announced the continuing reform of the agricultural policy. Here again, I do not wish to go into details. We can all see the need for this. Of course the burden of enlargement cannot be borne by the farmers alone. But anyone who simply wants to enforce the present system on eastern Europe will make enlargement impossible to pay for.
We are prepared to reform the Structural Funds. I welcome the basic outline and the plans President Santer has put forward. It is nonsense - politically, economically and socially - if every second EU citizen lives in an EU development area. We shall not be able to sustain that in the future, nor should we want to, because it is not a sensible development policy for the European Union.
Regarding the institutional costs, the Amsterdam summit has not made the European Union capable of enlargement. As it stands, the European Union is incapable of meeting the challenges it will encounter in the new millennium. As far as institutional reforms are concerned, it will not be enough to tack on a few bits and pieces here - weighting the votes in the Council of Ministers, for example - or do a little pruning there - in the number of Commissioners, for example. Nor will it be enough to refer to the very obscure additional protocol to the Amsterdam Treaty, the interpretation of which will provide employment for lawyers for generations to come. Never mind that. In all seriousness, enlargement - which means the fate of Europe - is not going to depend on whether there are fifteen or sixteen or twenty or twenty-two Commissioners, or on whether country X or country Y has ten or twelve votes in the Council! That is just absurd, that cannot be the purpose of the European Union.
(Applause) The capability for enlargement depends on our finally making all this Union's decisions majority decisions in the Council. And it depends on whether we can succeed in striking a new balance between the necessary flexibility in a larger Union and the necessary greater solidity in an expanded European Union. This balance must be found. We must not become bogged down in trivial arguments about the number of Commissioners or the weighting of votes. We want and need a fundamental reform. A fundamental reform, not just an adjustment to this or that institution! I am really very grateful to President Santer for making this clear. We need this fundamental reform before the first new Member State joins us, not after one has already joined.
(Applause) And another point: this cannot be achieved by an Intergovernmental Conference, burning the midnight oil to cobble together a wild, incoherent treaty of bits and pieces.
(Applause) A treaty of bits and pieces in which no one can actually tell which are the bits and which are the pieces.
(Laughter) Not all governments have grasped the fact that the coming enlargement - never mind whether there are five or six or eleven new Member States - is going to happen. Not all governments have grasped the fact that this enlargement that confronts us now is not comparable with any past enlargement - not that of 1973, not that of 1985-86, not that of 1995. This enlargement, one way or another, will fundamentally change the Union. It will be a different Union after it has absorbed eastern European states. And not all the governments in the present Union have grasped the connection between enlargement and reform.
To enlarge the Union and carry on as before is not an option. Without reform, an enlarged Union will very rapidly degenerate into nothing more than a free trade area. That is not our objective. Let us be absolutely clear about this: if the price of enlargement is the degeneration of the Union into a mere free trade area, then that price must not be paid.
(Applause) That price would be too high, not just for the Member States that belong to the European Union already but also for the states of eastern and central Europe. Because they want to join a Union that works, a Union that is capable of doing the job it has to do, a Union that is capable of granting them aid and solidarity - not a Union that is in the process of disintegration.
There are some governments that are saying yes, a massive yes, to enlargement but no to the reform of the Union. They want nothing more than for this Union to break down into a free trade area. And there are other governments that are saying no to reform as a way of preventing enlargement - they exist too. Let us beware of this trap. Anyone who rejects enlargement in order to extort reform will prevent enlargement and then get no reform either. That is the problem that will face us during the next few years.
The Commission proposes that negotiations should begin with 6 states, 5 + 1. I would like to emphasize what Commissioner van den Broek said about Cyprus - that this can or must be used as a catalyst to find a solution to the Cyprus problem. We must be careful, too, that Cyprus does not become the hostage of a reluctant negotiator.
(Applause) For the remaining four states, and others, special arrangements are to be made by this European conference. Well and good. We shall see what it can do. There is another plan, too: that we begin the negotiations with all the candidates jointly, but of course do not end with all of them jointly. Be that as it may, we must always be careful to differentiate without marginalizing. We will need to examine in future months whether the concept of the European conference is a suitable way of guaranteeing this. This conference must not be a mere discussion forum - it must be able to conclude agreements, at least within the second and third pillars.
(Applause) Incidentally, perhaps I may be permitted a personal comment: I proposed a similar plan in a strategy report presented to this House as far back as early 1993. I said the same thing again at the European summit in Essen. There was not response at the time. I am glad that the Commission has now taken it up.
Whether there are six new Member States or more, one thing is clear: for us - and I speak here for the Socialist Group - there is no connection with the enlargement of NATO. We are not confining ourselves to the NATO three. No state must be excluded from the negotiations because it is not present in Madrid, nor will any state have to attend our round of negotiations just because it has first been refused NATO membership in Madrid. Membership of the European Union is not a consolation prize for rejection by NATO - it is a prize in itself, and must be treated as such.
(Applause) So we start with the six - all right, as I said, we will see whether that is the sensible thing to do. But if anyone wants something different from what the Council proposes, he must tell us how we can handle it and how we are going to pay for it. Incidentally, that also applies - anticipating the objection - to the Heads of State and Government in December if they want something different. They too will have to tell us how we are to handle it and how we are to pay for it. Whatever happens, it will be a hard road for us all: a hard road for the peoples and states of eastern Europe, because they are now going to have to make massive efforts to achieve what we ask of them, but a hard road for us too. Because we too, the European Union, have to become capable of enlargement. You, the Commission, have already made your contribution today. I congratulate you. The Member States have not yet made their contribution. We, the European Parliament, will be making our contribution in the months ahead, between now and the Luxembourg summit, and afterwards. The issue is nothing less than the future of Europe!
(Loud applause)
Mr Alavanos would like to speak on a point of order.
Mr. President, I ask that the debate on Agenda 2000 should be interrupted pursuant to Rules 102 and 103 of the Rules of Procedure. A short while ago, like many other Members, I went to collect the documents from the distribution point and found that they were only available in French, English and German. Rule 103 of the Rules of Procedure on the distribution of documents states that the documents on which Parliament's debates and decisions are based must be printed and distributed to the Members, and Rule 102(1) states that the European Parliament's documents must be prepared in the official languages. I think it is a great mistake that the Commission, when talking about the Union's future, has published them in only three languages. It would be a great mistake for Parliament to accept that. I believe that you too, coming from Portugal as you do, will wish to respect the Rules and your own language, and that we should continue the debate only when the documents are available in all the European Union's languages. It is not right that Members should only be able to take part in this debate if they have passed their Proficiency or if they know French or German. Thank you very much.
Mr Alavanos, please read Parliament's Rules of Procedure - Rule 103 states that all documents have to be distributed to Members and Rule 102 states that all Parliament documents have to be available in all the official languages. This document is not a Parliament document and therefore there is no reason to adjourn the debate.
Mr President, President Santer, Mr President-in-Office, ladies and gentlemen, I should like to begin with a word of acknowledgement and congratulation to the Commission, on behalf of the Group of the European People's Party, for preparing and presenting to us today its Agenda 2000 for a stronger and larger Union. This is an encouraging signal - encouraging, too, for co-operation between the European Commission and the European Parliament. But, President Santer, we expect you to ensure that important debates in the future are not released in advance by press spokesmen; important political issues should always first be presented in the European Parliament, representing as it does 370 million citizens.
If anyone, ten years ago, had been bold enough to predict that the European Commission, in the person of its president Jacques Santer, would propose to the European Parliament on 16 July 1997 that negotiations on European Union membership should begin with Estonia, Poland, the Czech Republic, Hungary, Slovenia and Cyprus, he would have been dismissed as a fantasist. But our generation has witnessed a dramatic transformation of this continent in the years 1989-90 and since, a transformation probably unmatched in any previous period of history.
Let us never forget that it was the people of the central and eastern European states who made that transformation possible.
(Applause) It was the people of central and eastern Europe upon whom communist dictatorship was enforced after 1945. It was the people of central and eastern Europe who always held fast to the idea of freedom and human rights, and to the desire to shape their own lives and their own social order. For that, we in the west of Europe owe great respect, profound recognition and sincere thanks to the people of central and eastern Europe.
Those people now have the right to safeguard the free and democratic way of life they have won by their peaceful revolution. They do not want to be deceived and abused as they were before. We in the European Union have a duty now to help the people of central and eastern Europe to safeguard their own freedom.
The European Union is linked by European agreements to Estonia, Latvia, Lithuania and Poland, to the Czech Republic, Slovakia, Hungary, Slovenia, Bulgaria and Romania. Although these states are not yet Members of the European Union, they are all members of the European family. We have a political and moral obligation to enable these countries to join the European Union, offering them a structured procedure and a predictable time frame; and an obligation to offer them a European Union with democratic institutions, a European Union which will be the sheet anchor of the European continent in the 21st century, a European Union which can regulate its internal and external affairs on a unified, effective, resolute and convincing basis. In the preparations for access to the European Union - as President Santer and Commissioner van den Broek have both said - no country must be discriminated against.
When the Commission proposes that accession negotiations should begin with the six states - five plus one, in other words - it must be made clear that the other five states that are willing to join are not being excluded. There must be no clear-cut dividing line between ins and outs. That was what the Commission said, and we were glad to hear it. But we need to make it clear that, within the framework of the accession strategy and on the basis of the annual reports to be drawn up by the Commission, any country with which the European Union has concluded a European agreement can, by a flexible process, move forward to become a country with which accession negotiations can take place. Only if we express that view clearly and repeatedly will we encourage the populations of all the central and eastern European states with which we have concluded agreements to continue their resolute efforts to complete the laborious but necessary process of reform.
As yet, we do not have answers to all the questions arising from the enlargement of the European Union. But there are a few answers we can give. In regional policy - I say this for the benefit of Mrs Wulf-Mathies - we must concentrate the financial resources on the areas that need them most. Commissioner Fischler has repeatedly stressed that the agricultural policy is in need of further reform. The President of the Commission has referred to enormous sums: DM 275 billion. If we are to use that money, which we in the Group of the European People's Party support, then we must also make sure that it is spent sensibly and that the expenditure is subject to sensible monitoring.
Frequent reference has been made to the Marshall Plan. The success of the Marshall Plan was based on the fact that it was a low-interest loan that stimulated the initiative of those receiving it. It is true that the European Union's programmes are being opened up to the accession candidates, to enable them to prepare for accession. Would it not also be sensible to link those candidates to the European Union before their accession by involving them in the work of the European Union - for example, as observers in the European Parliament?
The Commission proposes that most of the issues relating to accession should be discussed bilaterally with the applicant countries. On the other hand, a European conference is planned for the Common Foreign and Security Policy, and for policy on internal affairs and justice, involving a meeting of heads of State and Government once a year. We cannot help wondering whether it might not be more sensible for this European conference to be extended to include other matters, at ministerial level. I emphatically support what Mr Hänsch said about this: that those countries with which accession negotiations are not yet taking place should also have a seat at the table within a multilateral framework, because we know that this is of great political and psychological importance for the states of central and eastern Europe.
What part will Turkey be playing? We do need answers here! Above all, we must move forward to European monetary union punctually on 1 January 1999, because this will bring the European Union new prospects, hope and strength for the future.
As we approach the year 2000, Europe is faced by important challenges. We, the Group of the European People's Party, have always been on the side of those who want to reform the European Union. So we welcome the Commission's undertaking to the Member States to convene an Intergovernmental Conference immediately after the year 2000, whose primary purpose will be to contribute to the establishment of majority voting as the basic decision tool in the Council of the European Union.
We, the Group of the European People's Party, stand for a united, peaceful and democratic Europe in the 21st century. We shall achieve that aim if we work with courage and resolution, but also with patience and commitment, for the future of this ancient but constantly self-renewing continent of Europe.
(Applause)
Mr President, ladies and gentlemen, first of all, I should like to issue an official protest about the way that this debate is being held.
Whereas Agenda 2000 is the European Union's action programme whose aim is none other than achieving the success of Europe's great ambition in the next ten years, i.e. its political unification, we are spending barely half a day on it, i.e. as long as for the so-called emergency debate, more than half of whose items only indirectly concern Europe. This morning we wasted half an hour protesting about that emergency debate which cut down the time we had left for this debate. We are being asked to react on the hoof to a document that weighs several kilos and of which we have only had an oral summary.
I demand, on behalf of my Group, that we spend an exceptional session of at least two days, before the end of this year, if we can find room in our calendar, on this important debate, once the political groups and competent committees have examined in detail the Commission's proposals. At the same time, we should carry out all the necessary hearings, especially of the farming organisations, which are the groups most concerned by the CAP reform.
I shall limit my contribution today to reacting to an eminently political question, on which the European Parliament will have to give its opinion by the end of the year, i.e. the choice of applicant countries with which negotiations are due to be opened with a view to their future accession. It had been explicitly accepted that negotiations would be started at the same time with all the candidate countries, which obviously did not prejudge the final closure date or the outcome of those negotiations. The Commission is now proposing starting negotiations initially with only six out of the eleven candidates.
For my part, I consider that this choice is arbitrary, clumsy and provocative. It is arbitrary because it judges a priori the efforts likely to be made by the candidate countries only on an assessment of their current performances, over which opinions differ any way. A dangerous choice because it risks destabilizing governments of countries that have been rejected, subject to a catch-up session of indeterminate duration.
Imagine the situation of the Slovak Government, whatever it is, squeezed between the Czech Republic and Hungary, which have been accepted for the first round. Imagine the situation of the Romanian Government which has already undergone the humiliation of being refused immediate entry into NATO, and the Bulgarian Government, again pushed aside, whereas recent elections have given both these governments an undeniable democratic legitimacy. If we wanted to give the impression that the European Union is a club for the rich, inaccessible to the poor, then we have gone the right way about it.
Have we learned the lessons of the failure of Amsterdam, in terms of institutional reform, by arbitrarily limiting to twenty - in the secret hope that one of the six selected will give up along the way - the number of future members of the Union so that we can continue to function without having to reform the institutions?
A dangerous and provocative choice, in terms of Russia, that of rejecting Slovakia's candidacy while continuing to enjoy good relations with that country while accepting Estonia's, with the huge problem that that poses to the existence in that country of a considerable Russian-speaking minority which is not integrated and deprived of any civil rights.
Agenda 2000 is a remarkable work of compiling statistical data and accounts, but it lacks any political dimension. All of my colleagues in the UPE Group, like myself, will never resign ourselves to abandoning our friends in Slovakia, Romania, Bulgaria, Lithuania and Latvia.
Mr President, today marks the end of one era and the beginning of another. It marks the end of European integration limited to western Europe. As from today, we shall be taking the first steps towards a European Union that will comprise all the democratic states of our continent. Enlargement is the primary task facing the Union over the coming decades, and it is therefore an appropriate moment for the European Commission to present its proposals to the House.
I should like to congratulate the Commission on the quality of the analysis it has given us, which has boosted its political authority in Europe and once again demonstrated that it is the driving force behind European integration. I should also like to congratulate Mr Hänsch on his speech in this debate - I am delighted to see him taking such an active role in our discussions once again.
There are three points which I should like to make. The first concerns the countries that have been selected.
The Commission has assessed which countries it expects to be able to meet the criteria in a certain number of years, and it concludes that there will be five, plus Cyprus. I believe that this is a fair and judicious assessment. I welcome the fact that Slovenia and Estonia will probably be among the first wave, which is what I myself have urged on a number of occasions, because it will mean that the European Union can play a stabilizing role in areas where NATO cannot yet take action. I am also pleased with the message that has been sent to Slovakia. Unlike Mr Pasty, I think it is right that Slovakia has been told that the basic rules on which the European Union is founded are democracy and respect for civil rights and freedoms, and I hope that it will see this as an incentive to strengthen its own democracy.
I would then comment on the financial implications. I am afraid that many Member States will see enlargement mainly as a financial issue. The cohesion countries will not want to receive any less from Brussels, the United Kingdom will not want to reopen the question of its rebate, and the net contributors will want to pay less.
It is important to point out that the costs of enlargement will actually be quite small - only 1.27 % of the Union's GNP - but the advantages will be many times greater. The economic and political advantages will far outweigh any possible budgetary disadvantages. There is a risk, however, that decisions on the budget will be deferred, as has happened with the vital decisions on institutional reform.
I fear that there is speculation in many Member States that the new members will not join in 2002, but will have to wait until 2005 at the earliest. I would have welcomed it if the Commission had set 2002 as the definite target date for the new countries, since this would also have put pressure on the Member States to reach agreement on the necessary institutional and financial reforms before then.
My final comment is on Turkey. For the time being, Turkey cannot join the European Union, because of its poor human rights situation. But if Europe wishes to play a political role in the eastern section of the Mediterranean basin, we need to step up the political dialogue with Turkey. There are two things I would like to see here: firstly, a start to the political dialogue which Turkey was promised alongside the Customs Union, in all 15 fields, and secondly Turkey's inclusion in the European conference which the Commission has announced. Today marks the start of a historic process. The Wall has come down, and the Iron Curtain has disappeared. Now we need to push aside the golden curtain in Europe.
Mr President, Agenda 2000 is being presented just a few weeks after the disappointing outcome of the Amsterdam European Council, which was extremely timid in its reform of the Maastricht Treaty and was reluctant to debate the employment issue.
This is not the best introduction to tackling issues of such significance for the Union's future, such as its enlargement towards Eastern Europe and Cyprus or the forthcoming financial developments.
It would appear that we are addressing such issues in somewhat of a vacuum. What is important is not the fact that, in Amsterdam, there was no final decision on the composition of one institution or another; if relevant, this is the least of our concerns. What is really a cause for anxiety is that the virtual absence of progress in terms of political union in Amsterdam might actually lead to enlargement transforming the Community into nothing more than a free-trade zone although - let's not forget - one with a brand-new single currency and 20 million unemployed.
Perhaps this is what some governments would like, but not the majority in this House nor the majority of citizens. It would quite simply be unacceptable.
It is, therefore, precisely in order to prevent this happening that we continue to stress the strengthening of relations in step with enlargement. Consequently, we are calling for the convening of another Intergovernmental Conference, prior to the accession of new members, with a view to substantial progress in terms of political union; an Intergovernmental Conference which is new and different both in form and in substance. We are also calling for active employment policies to prevent enlargement and unemployment becoming convergent and explosive phenomena in the course of time and in our 'enlarged space' .
We accept enlargement in political terms, via a process based on negotiation and one which makes steady progress, which guarantees the maintenance and development of policies and instruments such as the CAP and the Structural and Cohesion Funds; a process which does not give rise to unacceptable social and productive costs for current and future members, with whom individual negotiations should be held, promoting the development of democratic and social-solidarity systems and without the order in which discussions begin automatically signifying preferential treatment in terms of the early accession of either individual countries or groups of countries.
Any response to the historic challenge of enlargement of the European Union towards Eastern Europe and Cyprus requires the Union to look closely at and to increase its own capacity to respond to citizens' everyday problems.
Mr President, ladies and gentlemen, after Amsterdam the most common criticism was that the Union had failed to carry out the reforms that were needed in order to be able to handle enlargement responsibly. The full implications of this fundamental flaw are now obvious, and can no longer be brushed under the carpet. The real question now, politically speaking, is of course whether the countries of Eastern Europe and Cyprus are the ones who are going to have to pay for the inability of the Fifteen to reform in time. I think the answer is no. As work continues on enlargement, the political momentum exists to carry out the necessary institutional reforms, but these will not happen automatically, they are something else that will have to be worked on. I should have liked to hear more from the Commission on this than simply a declaration of faith: I wish to know what specific political steps are being taken to ensure that the institutions will be able to handle the challenge that is facing us. We in the Green Group wish to give ourselves time to study in detail the impressive document that we have been given, and there are already a number of vital questions we would like to ask.
First of all, there is the fact that only a few countries have been selected to start negotiations. We know that the Commission for a long time considered the option of involving them all at the start, and I would like to know what the reasons were for deciding against this, since it is clear that there are political disadvantages involved here, such as the fact that the new borders already being established within the existing Europe will have a NATO border, an EU border, and perhaps even a Schengen border superimposed on them. The effect of this is hardly likely to be positive.
Secondly, there is the feeling of some countries that they are second-class citizens and will not be allowed to take part, in Turkey's case because it is an Islamic country. All this indicates, in our opinion, that the Commission has not been careful enough in what it has been saying about enlargement and about the terms that are being applied. Are there not certain questions we should ask ourselves here?
I am pleased to hear that there will be serious reforms to the agricultural policy, but everything will depend on whether they are applied consistently, because simply imposing our present agricultural policy in the new Member States would mean the destruction of their agricultural structures, mass unemployment, and so on. The same applies to our environmental policy, which has some positive aspects, but the Eastern European countries have certain ideas that we too could exploit, so the reforms could become an opportunity to make basic changes which will benefit us as well. So it is not a one-way process in which they have to adapt to us: we must also take advantage of their strong points in order to make progress together.
Finally, there is the question of financing. In considering enlargement, we must also be prepared to provide adequate funding to pay for it. In my view, the figure announced is too low, and we must certainly not allow ourselves to create a situation where we simply redistribute poverty by taking money from the south and giving it to the east. We must ensure that our main aims at least are achieved, because it has happened all too often that we have set ourselves major objectives, only to come unstuck on fairly minor issues.
Mr President, Mr President-in-Office, Mr President of the Commission, today's debate refers to various questions. I shall concentrate on that of enlargement which is our outlook and also for us a political obligation.
I should like to react at once to two points. The first concerns the list of eligible countries. Applying the criteria already defined in Copenhagen in 1993, the Commission has selected five candidates, plus Cyprus, out of eleven countries that had applied. At first sight, the Commission has done the technical work asked of it but in doing so, its analyses, its choices and its presentation of them run the risk of making a serious, political error. We have reneged on a vital promise, to put all the candidates at the same starting line. Today a selection has been made, between the good countries and the others. How many countries are likely to be frustrated and bewildered, without mentioning the risks of destabilization coming after the disappointments linked to the enlargement of NATO!
This is not only regrettable but this approach also risks being dangerous unless the marshall Plan for the countries of central and eastern Europe, as you called it, Mr Santer, for all candidates without distinction, does not soothe the differences resulting from the unwise choice to select only six countries. We do not have to be meek and mild with these countries and conceal the difficulties that they need to overcome and that we also need to overcome. But there is a difference between being clear and giving the impression of unfairness.
I am happy to agree over the second point. Supporting the idea of another IGC to carry out the reforms needed for any enlargement, in particular with regard to majority voting on the Council means that the Commission is taking up an idea that we mooted in the wake of the Amsterdam Summit. I hope that that idea will soon be confirmed. I shall leave it to my colleagues in my Group to develop our comments on the conditions and budgetary consequences of enlargement. There is a lot to be said about that.
Mr President, the accession of the countries of central and eastern Europe to the European Union is not the benefit that Brussels circles claim, in the name of their ideology, without taking into consideration the true interest of the peoples concerned.
Integration, for the countries of central Europe, should be assessed from the geopolitical and economic viewpoints alike. Does this integration offer the chance of greater security or does it open the way to disappearance in a whole controlled by others and over which these countries would exert very little influence? Why is there such a hurry to open negotiations with these countries? Is not the hidden aim to cover up the failure of the Amsterdam Conference and to hold another IGC, under the cover of enlargement?
After all, everyone knows about the traditional directions of German expansionism. Everyone knows how stubbornly determined Chancellor Kohl, the statesman, is to prepare the future. Integration into the European Union would mean that those States could no longer stand in the way of the buy-up of local firms by companies operating from other European Union States.
Can the fragile, fledgling economies of the countries of central Europe withstand the shock of opened borders, when their competitive edge would be eroded? It is a pipedream to think that a few structural funds could keep down unemployment or immigration. What are the figures mentioned earlier compared with the huge needs, when we know the huge amounts spent by Germany to help former east Germany?
Integration into the Maastricht Europe really means that the countries of central Europe are marching towards social regression and protectorate.
All of the political forces present in this House seem to be agreed that Europe should not just develop into a purely commercial entity. However, not all of the political forces agree that the European Union ought not to be turned into a vast free trade zone by enlarging to bring in the countries of Central and Eastern Europe. We are among those who fear this happening: if it does, then even the acquis communautaire will gradually be eroded, and the Union would then lose all real political significance. That is why we have for some years been calling for enlargement to be preceded by the proper definition of political Union. We are therefore calling for there to be negotiations with the applicant countries only after we have established how the enlarged Union will operate at an institutional level. Indeed, we want at last to be informed of how the Europe of the Fifteen is operating, since it has yet to establish both the second and the third pillar and is not therefore really a political Union. We want to know when we are going to get serious discussions about the institutional base, and whether the idea of a federal European State has been finally shelved, leaving Europe is destined to be merely a colony of the wealthier nations.
The Alleanza Nazionale wants to know how there can be any question, after the loss of Malta, following hard negotiations, of now enlarging in a very short time to bring in, for example, Poland, the Czech Republic and Hungary, while the statements of the French president are casting doubts on actually achieving Monetary Union within the pre-set deadlines. That same Monetary Union that - let us be clear - has to coincide with the achievement of political union. We want to know what is going to be done for the 20 million unemployed and the more than 20 million poor people currently living in the Union, before we start worrying about the unemployment and poverty in new countries which ought to share our common European destiny.
We absolutely reject the practice that has become established in this House whereby bulky documents are debated that are not available in our national languages; we are elected Members whose prime responsibility is to the citizens of the European Union rather than the European interests of some State or multinational. Enlargement would increase the population of the EU by more than a third, bringing it to 500 m as compared with the current 370 m. GDP, in contrast, would rise by only some 5 %, so that we would see a worsening of the gap between the rich and the poor countries, the big and the small countries, the countries of the North and the countries of the South. Nor should we forget the Mediterranean aspect of the Union, the investment in the fruit and vegetable sector which will have to compete with the substantial need for economic aid of large countries dependent on agriculture. Spending on the common agricultural policy, which accounts for more than half of the EU budget, would therefore increase dramatically as the applicant countries would become net beneficiaries.
We reject enlargement before political Union has been established among the Fifteen. We are suggesting association agreements which would, within a reasonable time-frame, bring us all together to the kind of enlargement that we can live with and create a Europe that does not lack credibility.
Mr. President, the statement made by the Commission today is indeed very important, it is substantive, it is a step in the right direction, and it provides a structure and framework for the coming years, which is essential if the European Union as such is to know which way it is going. Since we have not been able to read the text, it is not of course possible to comment in detail, especially on matters related to the economy. I will therefore do no more than make certain general observations, while welcoming the proposal made earlier to have a special meeting very soon after the recess so that we can properly analyse this very important text.
First of all, one point on which I cannot understand the Commission's position is this choice of certain countries, with a kind of postponement for the others. In that connection, the European Parliament's position was completely clear. We said that everyone ought to be included in the negotiations from the start, regardless of how long it took to conclude them. And during that period it might be possible to satisfy all the prerequisites required in terms of the social acquis , the various institutional changes and the level of economic development, so that those countries can be properly included in the European Union. Now, however, as the issue is being presented, some problems are being created, because as President Santer and Mr Van den Broek have put it to us, the countries not involved in the first stage of negotiations essentially have everything except for formal approval of start of the negotiations. They participate in the access on partnerships, they take part in all the general debates and in all the decisions, as listeners or observers. In essence, therefore, countries not in the first stage of negotiations will be taking part as if they were normal participants, other than in the process of those negotiations as such.
I do not understand why they too could not begin negotiations, granted indeed that it has been accepted - and very rightly so - that there are to be no presuppositions or preferences regarding accession depending on who is involved. Accession can take place at quite different times, precisely because the rates at which countries develop during the coming years may be quite different. In other words, countries which seem to satisfy the prerequisites today may suddenly no longer do so, and others which do not at present may do so later on. So why should we not all begin together? I say this for political reasons as well, which have been explained earlier, because the basic political platform of the democratic forces in many of those countries is access to the European Union and we must not sow the seeds of doubt among those peoples.
The second factor is a much more practical one. I do not see why we have to punish those countries by imposing, for example, financing conditions for their public debt worse than those applicable to the other countries. Because let there be no doubt in your minds that when a country has started negotiations with the European Union, the perception of its credibility in international markets will be higher. Why should the others, whose needs are in any case greater, be left behind? I would like to believe that we will reconsider that issue. I listened with great interest to what the Commission said, namely that their mandate was to carry out an objective analysis. The political element remains within the scope of the decisions by the Council of Ministers, and dare I say, the European Parliament. So I would like to hope that the Council of Ministers will indeed adopt an initiative, and on the basis of the Commission's analysis, decide that negotiations should begin at the same time with all the countries.
A brief mention of Cyprus, Mr. President. I listened with great interest to what Mr Van den Broek and Mr. Hänsch said, namely that the prospect of accession might be a catalyst for the solution of the problems there, but that must never be regarded as some way of holding the Republic of Cyprus hostage in relation to accession and political developments. I would like to mention a new factor, which I ask you to think about. Nobody has thought about what to do with the Moslem population of Cyprus, in other words the population outside the Republic of Cyprus which, we see from the information analysed by the Commission, is in a state of very great poverty and wretchedness. Their per-capita gross national product is about a quarter of that in the Republic of Cyprus. Besides, what with immigrants, the occupying forces and others, the composition of the population is anything but good for the permanent residents of Cyprus. Does nobody think about them? And what solution could be found if they were to accede normally as part of the Republic of Cyprus within the scope of accession to the European Union? It is something we ought to bear in mind when taking political decisions of that kind.
So far as the economic aspect is concerned, I cannot of course comment in detail. From an entirely superficial survey of the issues, many things emerge. For example, this concept of repeated sub-levels in the budget may create certain problems. Besides, more generally the proposal does not provide new policies. It simply redefines targets and, of course, does something very good: it does away with automatic transfer of resources, and rightly so, because resources should be transferred according to need and not by some automatic mechanism which often takes no account of reality.
The change in PHARE is very important, making it in essence a new instrument as indeed the European Parliament had proposed, because it also covers investments, investments in infrastructure, and so departs from its original aim and becomes broader, as it rightly should. However, the capital available does not seem sufficient, and I very much fear that we will run into problems. For that reason, I would like to ask whether we could consider extending the financial perspectives as far as 2006. I listened to President Santer telling us that there will be a new IGC at which many issues would be decided and many new positions approved, or some of the current ones would be reviewed. Why not maintain the financial perspectives at 1.27 % until that Council, so that any changes in the meantime can be taken into account? Nobody can foresee what the needs will be. From the way it looks now, things may well be satisfactory, but nothing is being allowed for the second pillar, nor for the third. The political and other developments may be completely different and we may end up with far greater needs. In view of this, there are two solutions in my opinion: one is to leave the financial perspectives where they are until the next IGC, and the second is to set the limit at a higher level, without the obligation to implement it but with prior approval. Unless one or the other of these is done to avoid having to impose new sanctions by national parliaments in case of need, I very much fear that we will find ourselves in financial difficulties.
Mr President, I absolutely agree with what my co-chairman, Mr Pasty, said a few moments ago, and I want to be just as firm in what I have to say about the future reform of the Structural Funds and the proposals today put forward by the Commission.
Given the future challenges the Union will have to meet, there is no doubt that the Structural Funds will have to be reformed after 1999; the challenges we have set ourselves will be many and demanding in political, economic and social terms. Against a background of continuing change, of the kind Europe is experiencing as it prepares for future enlargement, the principle of economic and social cohesion becomes still more important and a matter of moment. Having established that the principle of cohesion remains one of the fundamental principles underlying the construction of Europe, I certainly welcome the proposals from the Commission designed to simplify administrative, financial and supervisory procedures, because they will certainly facilitate access to funding, speed up the procedural element and, I hope, provide a further incentive to those countries that are still lagging behind.
I am similarly receptive to the proposals on geographical concentration and limiting subject-areas. But, as a member of the Committee on Regional Policy and a Member of Parliament for an Objective 1 region, I have to reiterate my concerns and warn both the Commission and honourable Members of the risks involved in projects that are at once very ambitious and costly for the Union. Because of the financial restrictions, the percentage of funding allocated to the Funds cannot be increased and will therefore remain equal to 0.46 % of the Union's GNP, in line with the decisions taken at Edinburgh. Given future enlargement, that funding will in fact be lower in percentage terms for every Member State, while the principle of concentration, although it does have procedural benefits, leaves me rather confused in relation to the geographical aspect and the limiting of subject-areas. Indeed, cutting the number of objectives from six to three, with only two of those being regional, and completely reducing the number of zones currently eligible, seems to me to be difficult in practice, as it is not clear to me how this is to be done.
I actually believe this will inevitably result in excessive simplification where there are real territorial, developmental, economic and social differences that require specific measures.
Let me end by asking the Commission to put to the House more specific proposals for reform, broken down as necessary. I meantime undertake to study during the holidays all the material that has been provided and reserve the right to return to this issue with a wealth of detail.
Mr President, it is problematical to classify countries in advance depending on whether they are in or soon will be in. It is a bad pedagogical approach and it is bad politics, if it means that we must now apply more resources to certain countries and fewer resources to others, which perhaps have the greatest need and perhaps mean a great deal to peace and security in the Europe of the future. It is immensely important that Estonia has been included, but in a few years Latvia could also be in the same favourable situation. Thus is Latvia relegated in advance to the next round, or will it be possible under certain conditions for Latvia to be included in the first round? I would very much like to have an answer to that from the Commissioner. And I would ask him to confirm to Parliament and the applicant countries that this grouping is only a forecast which does not exclude changes, if some countries develop rapidly, and that the final aim is that all the countries should be helped on their way in and that we should avoid new divisions.
Mr President, you only need to take a cursory glance at the budgetary developments in recent years, the restrictive tendencies resulting therefrom and certain rules that have been imposed, to be able to predict what has now been formally announced by the Member States in terms of finances.
The central question for us is that the ceiling on own-resources decided in Edinburgh will be maintained beyond 1999 and will have to meet the aims set not only for the fifteen present Member States but also for the preaccession and first years of an enlarged Union, and it is certain that those costs will be high.
We have no special objections in principle to enlargement. Obviously, we cannot accept it in these conditions. Inevitably it would mean substantial cuts in objectives and priorities and put at risk current imperatives.
One example is that of Cohesion, inscribed in the Treaty as a fundamental pillar of the Union but now put on the back burner, along with proposals now made for the Structural and Cohesion Funds.
As for the latter, the current beneficiaries will see their access considerably reduced. It is certain that the average annual budgetary amounts for the new period, for the fifteen Member States, will be cut back. That is the reality. It seems that the current 'cohesion countries' will not only cease to be beneficiaries, but they will even be condemned to pay for the accession as a result of their virtual success.
Who can seriously agree with that?! My parting question is: ' What has happened to the means for our ambitions?' .
Mr President, ladies and gentlemen, while the candidates for accession are being given more and more homework to do, the European Union has not yet succeeded in finishing its own. The urgent need for ecologically and socially sustainable development has been disregarded. The reforms, especially the reforms of the agricultural and economic policies, do not go far enough. Confrontation in Europe has been eliminated, because we have conducted a tireless struggle in the east to ensure that democracy and codetermination become a reality throughout Europe.
It is a historic challenge, too, that now calls upon us to develop a democratic Europe, a Europe with no dividing lines. Which is why I once again ask the Commission why it has shelved the option of involving all candidates in the accession talks. Is this not a form of reclassification, separating those that are in from those that are out? Are these the reasons why Parliament's call for the abolition of compulsory visas between Bulgaria and Romania has still not been heeded?
Especially where co-operation between the Baltic States is concerned, the singling out of one country would have disastrous consequences, because that co-operation combines very close economic ties with a zone of freedom of movement. Possibly, any such strategy may even create new problems for these young governments when they attempt to justify to their peoples the heavy burden imposed on social equilibrium by the process of harmonization. So what we need for enlargement is an efficient, institutional and unified framework structure for all candidates, and not just for foreign, internal and legal policy. None of the associated states must have the impression of being excluded.
The economic co-operation between the EU and the accession candidates is still lacking in economic integration based on equal rights. The EU still denies access to a good many products. A crucial aspect of balanced development is participation in the wide range of measures to support the structural policy.
Integration in the EU must not be restricted to a political elite - great importance must be attached to the full involvement of every citizen. From this angle, we are gravely concerned by the new statement of priorities in the PHARE programme. Now we have the new, undemocratic model of immigration policy, which violates human rights, and the Schengen protocol being incorporated into the Treaty and then imposed on the candidates for accession. They will thus serve as a buffer for the European heartland. The Greens regard it as irresponsible for the EU to export its present internal and legal policies to the countries of central and eastern Europe, too. The democratic rights of control held by Parliament and the Court of Justice should be the first basis of the Treaty. For these young democracies, their experience of independent justice and a democratically accountable police force has been relatively short, yet they attach great importance to it.
Mr President of the Commission, you mentioned this morning the speech you made on 17 January, on the occasion of your investiture, and I too venture to recall that day because we told you that we expected from you the vision of a better Europe, a Europe for the millennium. It seems to me that that vision was somewhat lacking in Agenda 2000. Admittedly, the Commission has a difficult task: it is being asked to undertake enlargement and reform and to move towards the year 2000 maintaining the same level of resources as fixed at Edinburgh, which may not exceed 1.27 % of gross national product.
It is certainly no easy matter and very questionable to bring in countries such as Slovenia which, in my view, did not deserve to be included, while leaving out others. The Agenda we shall be discussing has just one merit: that of proposing the Intergovernmental Conference by 2000. The House will support you on that because it is the only serious request we can now put to the Council.
Mr President, I listened this morning with great interest to President Santer and to Mr Van Den Broek when they talked about giving ourselves a road map for the future. I have to say to you that the road you outlined to us this morning is very badly constructed, has too many sharp bends and shows no ultimate destination. We must have a long period of negotiation so we can extend the reforms required within the present fifteen Member States to meet the challenge of enlargement.
The proposals for the reform of the common agricultural policy and structural funds are far-reaching and will be extremely painful to many regions of the present European Union. We must be careful during the enlargement process not to isolate regions presently in the Union. I would caution careful negotiation, always being mindful of the delicate balance which presently exists and which we must maintain.
I understand why we must move towards enlargement. I also understand very well indeed why these countries want to join the European Union. But I also understand the disappointment this morning in those other countries which have not been named. I urge the President of the Commission and the other negotiators to take on board this tremendous challenge and I wish them well. I caution them to move forward in a sure and careful way.
Mr President, Agenda 2000 once again shows exactly where the political power lies in the European Union: with the Commission. However, I would point out that the Commission is essentially nothing more than a group of politically appointed senior civil servants. We naturally cannot hold it against them that they should use their right of initiative, but I still find it an unhealthy and even fundamentally undemocratic way of working, and one which completely contradicts the Karlsruhe Court's ruling that the European Union is a federation of states, not a federal superstate with the Commission as a supergovernment in the making.
I shall now confine myself to commenting on two points of detail, partly because of the lack of time available, and partly also because I do not wish to comment on a document of over 1100 pages that we received only a few minutes ago and which is not even available in my own language.
Firstly, the Commission has confirmed the position it adopted in 1989 that Turkey is 'not yet' ready to join the European Union. When will someone finally admit that membership of the European Union is not just about meeting economic and political requirements, but that there are also geographical and cultural restrictions which mean that a non-European country like Turkey, albeit a good neighbour with whom we have excellent relations, simply cannot become a member of the European Union?
Secondly, it is clear that many former Eastern bloc countries still have a long way to go towards economic recovery, and it is therefore high time that Europe reviewed all its development aid programmes and gave top priority to funding a kind of Marshall plan for these countries. I have the impression that the policy programme before us does not go far enough towards this.
Mr President, Mr President-in-Office of the Council, Commissioners, fellow Members, we have just heard the Commmission's presentation of the so-called Agenda 2000 which, it is claimed, together with the assessment of each application for membership of the Union, is a response to the petitions formulated by the Madrid European Council.
This package cannot be assessed in a simplistic manner - the diverse elements it comprises must be analysed separately.
We can unreservedly support the proposals which refer to guaranteeing the effectiveness of reasonable enlargement of the Union, organized over the briefest possible of time periods. I, as a Spaniard - and one with a good memory who represents a country which for many years was knocking at the door of the Community - can perfectly understand the legitimate aspirations of each and every one of the candidate countries.
However, Mr President, we are concerned at the fact that, when such a politically ambitious and justified enlargement package is presented, sufficient and balanced financial provisions for funding it are not established.
When earlier Commissions presented the so-called 'Delors I and II packages' , in parallel with the ambitious objectives which were outlined, the Community was given the necessary resources to realize its legitimate ambitions.
As the Commission acknowledges in its communication, we are now facing the most significant enlargement process in the Community's history - from any viewpoint, be this geostrategic, political, economic or social.
What we have here are more than 105 million inhabitants, over 1 million square kilometres in area, countries which do not achieve even a third of the average income in terms of Community per capita GDP and countries whose dependence on agriculture for employment is 26 % as compared with an average 5 % in the Union.
And an attempt will be made to take up this important challenge, at the same time as continuing the economic and social cohesion policy and launching the new employment policy outlined in Amsterdam and guaranteeing continuity of the remaining Community policies without any increase in the Community budget and without modifying its income structure. They would have us believe that all this can be financed without increasing the Community budget ceiling above 1.27 % - which applies currently - and, in addition, by establishing payment appropriations which are reduced, even for 1999, down from the 1.25 % provided for in the table we have been given to the 1.22 % provided for in 2006. Enlargement is going ahead and payment appropriations are being reduced.
If this approach is adopted, Mr President, some Community policies, within the Europe of the Fifteen, will undoubtedly have to be cut back in relative terms.
So what is this policy? None other than the cohesion policy. In actual fact, according to the proposal presented, the pre-accession strategy will be financed with ecu 500 million under heading 1 and ecu 1000 million under heading 2, amounts which will be raised to ecu 45, 000 million under heading 2 when the initial wave of accessions takes place from 2002 up to 2006.
Incidentally, nowhere in the communication are we told how this magic figure of ecu 45, 000 million to cover enlargement has been calculated. Why 45, 000 and not 90, 000 or 35, 000? Particularly given that enlargement will take place in stages and not all countries will become members at the same time.
In addition, a ceiling of 0.46 % of the Community GDP continues to be set on the total amount channelled towards regional policy, which, in relative terms, means a freeze on growth under this heading at 1999 levels. This will have retrogressive consequences because a ceiling is being set on the growth of resources available for that policy which has the closest connection with the objective of economic and social cohesion - given that the number of applicant countries and regions competing for total funds whose growth has been frozen is on the increase - and because the greater part of aid under the pre-accession financing strategy is covered by heading 2 of the financial forecasts.
And this retrogressive step is being concealed under a cloak of progressiveness -indeed, we are told that Objective No 1 is setting aside approximately two thirds of total resources and also that geographical concentration will be greater. However, it should be remembered that, even under current forecasts, Objective 1 even now accounts for two thirds of total funds and the meaning of the word 'approximately' would have to be clarified because in no way should the percentage of Objective 1 be less than it is now. We should also consider the fact that the most prosperous regions will not be making a greater contribution to the enlargement effort owing to the freezing of the Community budget, in terms of income, and owing to the provision for reducing payment appropriations from 1.25 % to 1.22 % throughout the new financial forecasts. It is my feeling that the Commission's position is in conflict with Article 3 F of the Treaty on European Union, which confirms the principle of sufficiency of means and, in addition, with the political positions which this House upheld at the time of the Oostlander, Bourlanges-Martin and Christodoulou reports of 30 November 1994, 17 May 1995 and 12 December 1996, respectively, all of which stated that enlargement should not compromise the solidarity of the Fifteen and that, as appropriate, the Community resources available to finance it should be increased.
It will be difficult to explain to many national parliaments, particularly in the cohesion countries, how this enlargement process is going to be financed.
However, despite these general criticisms, the Commission's proposals affecting economic and social cohesion policy do contain some very positive elements and the Commission is therefore to be congratulated, particularly the responsible Commissioner, Mrs Wulf-Mathies, who has always been at the disposal of Parliament's Committee on Regional Policy throughout this reform process. I would like to offer her my very special thanks for this.
These positive elements are the maintenance, in its current form, of the Cohesion Fund, which, we feel, enables the less privileged Member States to implement a development policy throughout their national territory; the intelligent way in which the objectives of the Structural Funds have been simplified - although transparent, simple and absolutely objective criteria governing eligibility of the zones will be required - and the simplification of management procedures which was widely requested by both social agents and by regional authorities.
I would like to end by thanking the Commission for its endeavours and for the work which the drafting of this proposal has undoubtedly required, and I trust that this House will, in the months to come, be capable of improving those aspects of this proposal to which we cannot give our full support, because the challenge we are facing is of unprecedented political significance and will require the best efforts of everyone here.
Mr President, the burden of funding the enlargement of the Union to the east should be shared by the existing Member States in a just and equitable manner. The proposal to effectively freeze the size of the European Union budget to 1.27 % of the European GDP means that there will have to be a cut in real terms in the size of the structural funds package available to encourage economic growth in the less developed regions of the present 15 Member States. This would be a retrograde step which risks undermining the positive results now being achieved by the present programme of structural fund aid in some parts of the Union, such as Ireland, for example.
The structural funds should be maintained at their present size for the 15 Member States until the objective of creating a level playing field throughout the Union has been achieved. However, there is a need to review the criteria for qualifying for this aid. At present, the arbitrary cut-off point of 75 % of GDP does not take account of important factors such as unemployment and peripherality. Unemployment levels should be used to determine eligibility for structural fund aid.
Equally important, transport and communications costs can play a huge part in determining whether or not an industry is competitive. Some account needs to be taken of peripherality in order to ensure that industry will continue to create jobs in peripheral regions once the single currency zone has been created.
The Union must continue to take structural measures to encourage balanced development around the Union and to avoid a drift to the centre by mobile investment. Before proposing any changes in the regions which qualify for the different rates of structural assistance, the Commission should also undertake an assessment of levels of economic growth within the region. It would surely be wrong if an area which still meets the 75 % threshold failed to qualify for aid just because it is grouped together by the Commission with the most prosperous neighbouring area. For example, the strong economic growth in the east coast region of my country is not necessarily reflected throughout all parts of the country, and the existence of uneven growth rates within a country and a region should be taken into account by the Commission.
Agriculture is a vitally important sector of the Irish economy and the protection of income levels of Ireland's family farmers is central to our rural development aspirations. While the agricultural sector needs to be competitive and must change to take account of varying circumstances such as EU enlargement and world trading conditions, it is important to adequately compensate farmers for the price reductions this will entail.
The Commission's proposals regarding direct payments to farmers are an essential element of the overall package. Farmers must have guarantees of direct income supports at adequate levels over the medium to long term if they are to be in a position to plan for the future. Increased production should only be contemplated in those sectors where a ready market can be found for the produce, and in this regard agriculture must prepare itself to meet the challenges of the world marketplace. The best method of preparing the sector is to put in place a stable, long-term support system for our family farms.
Finally, I strongly support the call by Mr Pasty for a decent and fair amount of time to discuss these extremely important proposals that have been put forward by President Santer on behalf of the Commission. To run through this as if all hell will fall on us unless we finish by 12 noon does not do justice to the statement that has been made by President Santer. It is crazy, and he deserves far better.
Mr President, the Commission's proposal concerning enlargement of the Union is, in my opinion, a success. It can be implemented without altering the institutions. Estonia and Poland are included, whose membership would strengthen the Union's northern dimension. A number of adjustments need to be made to the reform of agricultural and regional policy. Objective 6, which is vital to the northernmost regions of the Union, should be retained and the level of support provided under it should be the same as that under Objective 1. Agricultural producers' prices can be reduced only on condition that equitable compensation is provided and that producer prices always exceed variable production costs. In this CAP reform, the special national agricultural support which the Union adopted because of Finland's special northern conditions, but which Finland currently has to pay for by itself contrary to the general principles of the CAP system, must be incorporated in Community funding.
Mr. President, this debate is worrying me. First, I am worried about the language issue, as I said earlier. In the context of such a major opening of the European Union, such an initiative by the Commission, there was not even enough interest shown to ensure that all Members and citizens should be equally well informed. There are some who are more equal than others: Germans, English and French. Secondly, I am also worried by the fact that just a few weeks after Amsterdam, the Commission and its President have come here to tell us that we must proceed with a new review of the Treaties, in order to solve institutional issues. And I ask: what faith can Europe's citizens have, when they see their government calling for a review of the constitution even before the review just completed has been formally ratified? If that had been done by the government of a Member State, think what a political upheaval it would have caused! Thirdly, it worries me that there is a great deal of uncertainty regarding the Cohesion Fund and the structural expenditure. Fourthly, I would wish for a more open approach with broader perspectives for Bulgaria and Romania as far as enlargement is concerned.
Mr President, Mr President-in-Office of the Council, Commissioners, today sees us beginning to mark out and trace the path we will be following in the early years of the next millennium. A significant change for the future of the Union.
This is the first discussion of a topic which all of us, without exception, were anticipating and I trust that, as stated here, we will have many more opportunities to debate the conditions, pacts and modifications of enlargement and of the financial package, although we should keep in mind a premise backed by the Commission itself at the most recent meeting of the Committee on Regional Policy: that the South should not and cannot fund the East. We cannot lose sight of certain facts which have been proved by analysing and studying the most recent period of enlargement of the Structural and Cohesion Funds. The ten richest regions continue to differ from the ten poorest in much the same way. And, as far as unemployment is concerned - an issue crucial to the future of the Union - the Funds have not brought about any reduction in Europe. The 25 poorest regions, therefore, have experienced greater unemployment than the 25 richest.
Finally, Mr President, we believe that it is risky to rely on agriculture to finance this enlargement because, as you and all of us will be aware, agriculture is an extremely risky business.
In conclusion, I would support what has been said about the need to convene another Intergovernmental Conference to examine the necessary reform of European institutions.
Mr President, Agenda 2000 is an impressive global vision, requiring all the political forces of Europe to be involved in the work that lies ahead - including those forces whose concept of a healthy, peaceful future for Europe differs, indeed differs very strongly, from the Commission's notion.
The key to success will indeed be the courage to set priorities in every sector and to abandon the 'equal shares for all' principle. I welcome the emphasis on the environmental aspects of rural development and agricultural policy. In dealing with all these issues it will be necessary to break down taboos and stop burying our heads in the sand.
President Santer has said that the euro must be introduced as planned on 1 January 1999. The question may be whether the euro can be introduced on 1 January 1999, against the will of many citizens, if the high aims of Agenda 2000, especially enlargement, are to be achieved.
Mr President, Commissioner, I should like to say that your services should have had the time to write a shorter paper. It is difficult to write little and well. In any case, your speech gave no indication as to whether we shall continue to maintain Community preference, a unified market, financial solidarity. Forty years ago that made sense and it still does today!
On the other hand, in respect of the Common Agricultural Policy, it seems to me that its reforms should be linked to the natural handicaps of the different countries, to unemployment, to the land. I think that that would make sense and I do not know, since I have not yet had the time to read this enormous document, whether that is going to be possible.
I should like to ask you about the Community's resources, the budget that so many people say will not suffice for enlargement, and how it was possible for you not to say a word about institutional approaches to combating fraud throughout the Community, fraud that amounts to billions of ECU and which would help to finance enlargement and our own internal economic policy instead? How is it possible for our economic ayatollahs to try and cut fair spending in fair activities and yet continue to overlook the billions of ECU robbed from the Community in VAT - something that not only cheats the Community and the interests of its Member States, but also harms real competitiveness and fair competition, and firms' ability to survive? I should like you to give that some thought, Mr President of the Commission.
Mr. President, all the questions asked by previous speakers have a single explanation: the Commission, and whatever is around and behind it, wants to hide the fact that what is involved is essentially an opening of vital territory for the robber-baron, profiteering activities of major Community speculative and other capital.
This enlargement will cost, and the Commission wants to hide that, namely the fact that the cost will be borne by the smallest and weakest countries and by working people. That is why there is never a mention of resources for unemployment, but on the contrary, there are clear references to restriction, reduction of CAP and Structural Fund expenditure, and again the burden of cost will fall on countries that derived some relief from those provisions.
Furthermore, Mr. President, the Commission is illegitimately introducing certain issues, such as support for Turkey and an assertion and confirmation of the hostage status of Cyprus, by saying that accession will supposedly be achieved by negotiations but will always depend on the will of Denktash, Turkey and the Americans. That is what you are doing, Mr Santer, and this Agenda does not strive towards a great and powerful Europe, but a Europe that is wretched for its peoples and a Europe profiteering on behalf of major capital.
Mr. President, a great deal has already been said. I would like to add that the Press has hastened to describe Agenda 2000 as a document which will be for the coming 50 years what the Yalta agreement was for the years past. Since we have not read the document, let us hope that is how things will be, and that it will have positive effects and not open wounds as Yalta did. Because the exclusion of many European countries from the first stage of enlargement will generate bitterness and doubts and objections, and that is not at all consonant with some of the extravagant promises we heard early on.
The President of the Commission spoke of a new Marshall Plan. The differentiation taking place is only acceptable on the assumption that programmes on behalf of the countries excluded, especially Romania and Bulgaria which have serious problems, will be strengthened.
Historically, the first country scheduled for accession is Cyprus. It was Cyprus that was discussed first, and Cyprus towards which the European Union made express commitments, which the President of the Commission himself mentioned. Besides, Cyprus - and this should be stressed - is the only candidate for accession that satisfies all the requisite economic criteria. On that point, we should stress the good faith and attitude with which the Cyprus Government came to the recent talks on the Cyprus problem despite the continuing intransigence of the Turkish side, and that is a reason why Cyprus cannot remain hostage to those attitudes and why a solution cannot be a prerequisite for its accession.
Mr. President, questions arise about the Union's institutional reform in the future, which may prove necessary but cannot be such as to weaken its cohesion and threaten the equality of its partners. Just as it is impossible not to take account of the criterion of unemployment in the Union's progress towards 2000, nor for the Structural Funds to bear the cost of enlargement.
Finally Mr President, so far as the CAP is concerned, I would like to stress that as we all know, for a very long time efforts have been made to annihilate the agricultural economy of the South.
Mr President, it is a common phenomenon that unsuccessful projects are concealed by constantly starting new ones. The European Union has failed in practically everything: unemployment, economic policy, agricultural policy, environmental policy and control of fraud. Would it not then be better if the Union sorted out its own problems first before dragging other countries into them?
This project has been ill prepared. There are no reliable calculations on the costs or the social impact. Ultimately, there must be some reaction to the way the Union is dictating the applicant countries' domestic policy and that they must subject themselves to the Union's destructive economic dogmatism, just as if these other countries have no values of their own to bring with them but must be treated instead like colonies, whose assets are to be bought and whose people dominated. Going back to the Europe of the 1930s in this way is not, Mr President, a good starting point for a project.
Mr President, it has not often happened in the course of this century that we have been able to shape the destiny of Europe from a situation of peace. It is indeed a historic opportunity. The Commission has put forward a coherent proposal involving a great deal of money, but we must not allow it to become like a game of Monopoly with subsidies being pushed here and there, upsetting still further the already tenuous balance between north and south in the Union. Much will depend on whether people can be persuaded to reform the common agricultural policy, and here we cannot sidestep the agreements that exist with the Mediterranean countries, which also involve agricultural issues. Mrs Aelvoet has already mentioned an example of where things are not working. Spain is causing problems in the association agreement with Jordan over a few tons of tomatoes. This is a bad sign, not least for the Eastern European countries. We are all working together in an expanding market, and we are gradually going to have to convince people that Schengen, NATO and the Union are all linked in some way and will eventually lead to a new political association that will rise above the market.
One thing still concerns me, and that is the lack of funding for PHARE and the Structural Funds. This is something we cannot explain to the public, and we must move swiftly to put it right, otherwise we shall lose their support.
Agenda 2000 finally puts the Second World War behind us. Germany has been integrated once and for all, and that is something for which we all jointly bear the responsibility and the burden. Agenda 2000 is a challenge, but it also demonstrates Europe's internal strength. It is an initiative that we MEPs should endorse to our voters, and one which, when we have studied it, deserves more than this brief hour on a Wednesday morning.
Mr President, the Commission's conditions for the enlargement of the European Union are based, mostly, on competition between economies and peoples. That is particularly the case in the farming sector, where the Commission hardly shows any imagination since its proposals are largely based on the American model: i.e. lowering production prices, partially offset by direct income aids.
These proposals are in keeping with the WTO rules, which is now becoming the United States' own private tool, as we saw in the verdicts on bananas and hormone meat. Established in the name of sacrosanct competitiveness, these guidelines accentuate the drop in farm prices and will lead to further reductions in the number of farmers. They run the risk of leading to lower farm spending which would be harmful.
The possibility of modulating income aids might be an interesting approach, provided it means rebalancing aids to benefit small and medium-sized farmers and less well-off farms.
The mad cow crisis should break this current trend towards an ultra-liberal and production-oriented trend, which is against the interests of farmers and consumers alike. The CAP must be made fairer by ensuring that farm work is properly paid, that resources are redistributed to help the less well-off regions, introducing a renewed Community preference, modulating and capping farming aid, in order to fight over-intensive farming and desertification, both of which harm the environment.
Mr President, ladies and gentlemen, I should like to speak again, very briefly, in the knowledge that you have a packed agenda today, to thank everyone who has spoken in this debate. I know that the Commission has placed you in an awkward situation by distributing a 1350 page package on the morning of the debate - a document that lays the very foundations of Europe's architecture for the 21st century. It has been presented very quickly but I should also like to pay tribute to all those who wanted to respond to the Commission's paper so quickly.
I am quite certain that, under the Luxembourg Presidency, it will be one of the central planks of the various Councils of Ministers. You will have an opportunity, I am sure, to discuss it at length with the competent Commissioners, i.e. Mrs Wulf-Mathies, for the structural funds - raised on several occasions and sometimes erroneously in a context that is not always that which we have set - and Commissioner Fischler, for the CAP. Both will clarify the aims that the Commission has set in the framework of its Agenda 2000.
Agenda 2000 is designed to created the necessary conditions in a changing world where Europe must, of course, also change. Of course, enlargement must be integrated into it but we must also adapt to the international environment and play our rightful role in the international arena.
You now tell me that we have tried to square the circle. Yes, to some extent, because we have taken into account the fact of enlargement, and the implications of enlargement for certain policies, especially the structural funds and the CAP, but others too. We have worked out a new financial framework for all internal policies that we have refocussed in order to meet the concerns of our citizens and to meet the challenges of 21st century Europe.
This Commission document covers a whole range of issues. We have borne our responsibilities, in any case, and the Commission has shown that it is a political body, a Community political institution. I would tell Mr Vanhecke that the Commission is not 'an Areopagus of apathetic technocrats' , as has been said, nor is it comprised solely of senior officials. On the contrary. I was elected in June 1994 to the European Parliament. I was elected as Prime Minister in my country. I and others have stood for both national and European sovereignty.
We play our role, in the Commission, as a political institution, in this European political Union and we have accepted our own responsibilities as such.
I should like to refute two general remarks that have been repeatedly made. As for the costs, I would like to point out that those costs are not going to be borne by the CAP. Nor will they be borne by the structural funds. It is thanks to the reforms undertaken in the financial framework that we have centred, regrouped, reorganized the structural funds to make them more efficient. If you analyse the figures, you will see that through the structural funds the Member States will be receiving 15 % more in grants than at present. So to tell me that enlargement is going to be financed by a reduction in the structural funds is quite simply wrong. It is not the reality and does not tally with the figures contained in the documents that I would invite you to examine.
I should also like to put right those who have it in for the Commission, some of whom spoke of Yalta and setting up a new dividing line across Europe. That is wrong! The Commission has said so and Mr Van den Broek and I have been well understood - a whole negotiating process has been started and all the applicant States, without exception, are called on to become full members of the European Union. That is why we have also set up certain structures to establish a genuine partnership for accession. That is how we have presented things.
That is why we have called for a European conference to which all countries wishing to join the European Union are invited. It is only in that spirit, on the basis of objective criteria and analyses carried out by our services, in conjunction with international experts, as Mr Van den Broek has said - we did not take part for political reasons - that we have announced which applicant countries can begin negotiations to be completed in the medium term. That is the perspective that has been established.
As far as human rights are concerned, a distinction cannot be made between Member States, as they are indivisible, and we have taken a very firm stance over this aspect, in keeping with the concerns of the European Parliament. As far as the economy is concerned, however, and the fulfilment of certain criteria, while counting on the evolution of the various applicant countries in the future, in accordance with the findings of our own analyses, we have come to the conclusion that it is already possible, although none of the applicant countries fulfils the economic criteria at present, to open negotiations with some of them.
Of course, it is the European Council that has the last word, but we have taken our own responsibilities in the framework of the evolution of the international environment which concerns us. I agree that enlargement is a unique opportunity. For the first time for more than five hundred years we have the historic opportunity to reconcile our continent with itself, in peace and freedom. This opportunity has to be seized. Enlargement must then succeed. It is my only ambition, the ambition of the Commission that it is my honour to Preside.
Let us leave aside the political aspects, strategies and stratagems, which are sometimes hypocritical, it has to be said, in certain political settings, because the important thing is to make enlargement a success. That is the feeling and duty of the Commission. It is in this spirit that we are presenting you with our Agenda 2000.
Mr President, I put a very simple question. I asked whether Latvia can still be included in the first round, if it meets all the criteria in two years.
Mr President, I think that Mr Van den Broek answered that question very clearly. If you had listened to him, you would have heard him state very clearly that this process is under way in that the European Council, to which we report every year, considers that a country meets a certain number of criteria. Then we can recommend to the European Parliament Council to undertake negotiations with the country concerned, provided that it meets the criteria on the basis of our own analyses too.
I think that answers your question, in the affirmative.
Financing of the CFSP
The next item is the debate on the report (A4-0249/97) by Mr Samland, on behalf of the Committee on Budgets, on the Interinstitutional Agreement between the European Parliament, the Council and the Commission on provisions regarding financing of the Common Foreign and Security Policy.
Mr President, ladies and gentlemen, this document that we are debating today has already been hailed as a success by this House. At the second June session, Parliament, during its second plenary session when the results of Amsterdam were discussed, adopted by a huge majority a resolution to the effect that the agreement reached by the European Council on the budgetary aspects of the CFSP was to be welcomed as a success and a step forward.
In adopting that resolution, we made it clear which direction we were taking. As the rapporteur, I do not want to discuss the details of those provisions at this stage, but there are two points I would like to make. First, the Interinstitutional Agreement was drawn up in order to take away the second pillar from those who, at the Intergovernmental Conference, wanted to make it compulsory expenditure and leave it where it was, among the non-compulsory expenditure. This represents a negotiating success by all those - and I expressly include the President of the European Parliament, and also the then Dutch presidency - who thus safeguarded and protected the rights of the European Parliament.
A second aim was achieved, and Mr Spencer, the Chairman of the Committee on Foreign Affairs, has expressly authorized me to say so on his behalf also. What was achieved, in fact, was an institutionalized communication on the second pillar, an institutionalized communication between the makers of our foreign policy and the activities of the Council in that second pillar, which had not previously been agreed or laid down. To this extent, I believe, the agreement before us today represents a step forward, and I would therefore ask the House to adopt it when we come to vote on it shortly.
Mr President, I think we should finally sign this agreement. But we should not be under any illusion that it is a victory for the Parliament, because we were put under tremendous pressure. If Parliament had not agreed, the Council would have made this an item of compulsory, rather than non-compulsory, expenditure. We have avoided the worst, and I think that we can congratulate ourselves on that. At the same time it is very true that everything now depends on the way that the two institutions - the Council and the Commission - implement this: the Council by implementing this agreement in good faith and giving the necessary information, the Commission by really cooperating with Parliament to ensure transparency and democratic control. In the circumstances there is no other alternative, but we should definitely work in the future to avoid such incidents whereby the Council cynically attempts to take away powers which Parliament has usefully used in the past.
Mr President, my group has expressly committed itself to ensuring that expenditure on the Foreign and Security Policy should not be treated as compulsory and the rights of Parliament with regard to the budget should not be restricted. So we have no alternative but to vote in favour of the compromise which is now on the table, because by doing so we shall prevent the worst from happening.
I do see a problem, though, and I shall be grateful if the Commission would give me an answer on this, even if not today. With regard to the foreign and security policy, we have always found that the critical weakness is not any budgetary problem but always the question of who we should make responsible and how we are to control the expenditure side. We have always said that there is a procedural loophole in Article J.11. In my view, this interinstitutional agreement has not closed that loophole. I should be grateful if the Commission would once again let the Committee on Budgets have its opinion on this.
Mr President, my group will be voting for this interinstitutional agreement because it has a sense of responsibility but it will do so with little enthusiasm. We do not in fact believe that just those two little pages of the whole of the Amsterdam Treaty should be voted on so rapidly while the remainder of the treaty is so confused that the members of the European Council have themselves still to subscribe to it and will be doing so in October. But we realize that this may be the lesser evil for Parliament, given that it has managed, broadly at least, to keep CFSP classified as non-compulsory expenditure. But the adoption of this agreement should not let us forget that we have lost in relation to the major challenge facing the Council, namely that of establishing a new form of classification for all expenditure under the budget, and that remains for us a central point in the discussion of the Amsterdam Treaty that we shall be holding in November.
Mr President, before this debate, pursuant to Rule 128, I asked to move the inadmissibility of the matter.
You did not give me the floor. I have every respect for you, but you did not apply the rules: I am entitled to move the inadmissibility of a matter and you should have given me the floor.
Our Group is opposed to the inter-institutional agreement. We shall vote against it. It is a compromise adopted by the Member States in Amsterdam, whereas some of them were rightly opposed to CFSP expenditure being noncompulsory. By adopting it, the European Parliament is dropping its trousers. Everywhere in the world, foreign policy is dictated by executives, not by assemblies. The European Parliament cannot be involved in foreign policy as it is a branch of the budgetary authority.
Please, Mr President, could you chair this debate and ask the members to be quiet? As I was trying to say, this is part of the Amsterdam agreements and those agreements have yet to be ratified! What contempt for democracy! We adopt a text, in this uproar, a text that adds to Community law and was adopted in under 48 hours, by the skin of its teeth, by refusing virtually any discussion. The two main groups in the European Parliament refused to express their opinion on this text even though they had two minutes each to do so.
That goes to show that since Maastricht, nothing has changed. The famous democratic deficit that was rightly denounced in every European country has not even been dented. You refuse any protests and any real debate - you refuse to give the floor to the Member States' parliaments and to the citizens of the countries of Europe!
(Applause from the I-EDN Group)
Mr President, the UPE Group will vote for Mr Samland's proposal.
We did have some debates in committee but we should not make this report into something more important than it is. It enables the European Parliament to give its opinion in the coming weeks on anything to do with common security policy and Mr Samland, the rapporteur, has just brought our rules into line with the text, which is an important one.
I think that we should not lend more importance to these matters than they really deserve. At bottom, this report is a fair one and that is why we shall vote for it.
The debate is closed.
The vote will take place immediately.
VOTES
Following Mrs Pery's election to the French parliament and her resignation from the European Parliament, we shall now elect a Vice-President. I have received one nomination, that of Mr Jean-Pierre Cot.
Mr Cot, you are going to be applauded again since I must now turn to the European Parliament to consult it formally and find out whether it agrees to elect you by acclamation, since I have received no other nominations.
(Parliament elected Mr Cot by acclamation) I congratulate you, Mr Cot.
Thank you, Madam President, for giving me the floor, pursuant to Rule 129, to move that the report be referred back to committee. I take this opportunity to congratulate Mr Cot on his election as Vice-President.
I am moving referral on three counts: first of all, because the debate in the Committee on Budgets was guillotined and amendments were not tabled to the motion for a resolution even though it is quite separate from the interinstitutional agreement.
Secondly, the Committee on Foreign Affairs has not been consulted. Yet it obviously has competence, in application of Annex VI, I-1, of the Rules, for questions relating to the European Union's CFSP.
Thirdly - and the most serious reason, Madam President - the institutional committee was not consulted. It should have issued its opinion at its meeting of 1 and 2 July, but the item was not even on the agenda. No text was distributed at that meeting and no vote was held. I have witnesses who are members of that committee.
Those are the reasons for my request.
Madam President, I should like to speak against this request by Mr FabreAubrespy. All three of his arguments are inaccurate! First, the Committee on Budgets spent two hours discussing the content of the motion at a special meeting yesterday evening. Mr Fabre-Aubrespy attended that meeting, so it is quite outrageous for him to create the impression here that no debate has taken place.
Secondly, the charge that the Committee on Foreign Affairs is the co-ordinating committee is incorrect. The Committee on Budgets was delegated to comment on this report, and that was notified to the House by an unopposed decision of the President.
Thirdly, Mr Fabre-Aubrespy, the Committee on Institutional Affairs informed the Chairman of the Committee on Budgets, in a letter dated 4 July 1997 and signed by its Chairman, that the Committee on Institutional Affairs approved this agreement. In other words all three of your arguments are wrong, and I would therefore ask that the vote be taken now.
Madam President, I should like to second Mr Fabre-Aubrespy's motion for the interinstitutional agreement to be referred back to committee.
I should like to add a further reason to the one he gave: as vice-chairman of the institutional committee, I should like to insist on this fourth reason. I do not remember whether there was a vote on the opinion relating to this agreement nor have I ever seen the letter from the chairman.
I should like to know when the document on which we are supposed to have voted was distributed to the committee since if the Amsterdam Treaty was mentioned, I should like to stress the fact that the inter-institutional agreement contained in the draft Treaty is not the same as the one on which we are called to vote today. The second line of each refers to different articles, for example: Article J17 and Article J18.
To refresh your memory, perhaps you would like to read Mr de Giovanni's letter of 3 July last, after the sitting.
(Parliament rejected the request)
(Parliament adopted the resolution)
Congratulations to Mr Rothley and everyone else who has contributed to this outcome.
Madam President, the inter-institutional agreement on financing the CFSP, just precipitately approved by the European Parliament, seems totally irregular to us in terms of parliamentary procedure and in essence.
From the procedural point of view, we have decided in one morning to inscribe the item on the agenda, hold a guillotined debate and vote on it, without being able to table amendments, even on the motion for a legislative resolution. That alone should have sufficed to reject this text if the European Parliament had a little dignity.
In essence, this agreement is designed to shift operational expenditure on the CFSP, without exception, towards non-compulsory Community spending, i.e. that part of the budget on which the European Parliament has the final word. It is totally incoherent since the CFSP is an inter-governmental policy, as confirmed at the Amsterdam European Council, which left it third-pillar status in the Treaty on European Union.
In any case, the proposed change, in that it anticipates a ratification that has not yet been completed, is tantamount to revision of the Treaty, which is obviously not possible in terms of an inter-institutional agreement.
All of this has been so improvised that the agreement voted for refers to Article J18 of the Treaty, which does not exist as it has not yet been ratified.
The provisional text is still under discussion among the permanent representatives. It is so much the case that Article J18, that I have just mentioned, was called Article J17 in the only text of the Treaty in our possession, the one that emerged from the Amsterdam Council.
All of these irregularities mean that the Member States are being forced to agree to the provisional Amsterdam text which is incoherent because it was finalised in confusion, if at all!
Madam President, if only for the Minutes' sake, i should like to have certain irregularities recorded. I shall not speak of the essence, which my colleague Georges Berthu dealt with brilliantly just now.
The procedure adopted was a simplified one. Proper time limits were not kept to. We changed and decided to hold a debate, but nobody said really why we did. It was rightly feared that twenty-nine members of the European Parliament, led by us, perhaps, would oppose the guillotine vote without a debate.
Then we decided to have a vote with debate. Fifteen minutes were allowed and two minutes per Group, without realizing that that would not be enough. The main Groups refused to speak. I therefore move inadmissibility and ask a question, both of which reach the Bureau five minutes before the debate. I am prevented from speaking.
Madam President, it should have been possible to table an amendment. It was wrong of the Chair to decide otherwise. Look at the draft report - it even allows for amendments to be tabled.
Those are the irregularities. This is all proof that we are not doing things seriously, especially concerning important matters. I wanted that to be emphasized.
Our institutions which so much like teaching lessons, Urbi et Orbi, about respecting laws, would do well to set a good example and being as strict with themselves as they demand of others. The conditions in which the debate on the financing of the CFSP has just been held show, once again, how little respect most members of the European Parliament have for legal rules. When they are mentioned, as my colleagues Mr Fabre-Aubrespy and Mr Berthu in particular have just done, the invariable reply from the Chair is: ' You cannot be legally right as you are in a political minority...' .
What were the fears of those who staged this hurried and improvised method of having a text that had not even been submitted to the Committee on Foreign Affairs submitted to the full assembly? We were surprised to note the committee's silence even though it should have been consulted on the essence of the text, since the interinstitutional agreement refers not only to financial aspects but to the whole of the implementation of the CFSP.
We also noticed that the Samland report won a favourable opinion in the Institutional Committee even though that item never figured on its agenda.
We also noticed the precipitate guillotine debate, organized very hurriedly by the Committee on Budgets, yesterday afternoon.
We also noticed the astonishing refusal by the two main parties in the European Parliament to express their views, this morning, on the Samland report.
Why so much haste? Why so many anomalies? Out of fear that some of the negotiators might have repented at the last minute, once they became more aware of the challenges at stake, just as they were negotiating some vital articles (including that on which the inter-institutional agreement submitted for our approval relies) of a Treaty adopted at the Amsterdam Summit, despite the reputation of that text?
This inter-institutional agreement presents, may I remind you, like its predecessors, all the features of a 'legal monster' . Not only the conditions in which these agreements must be concluded are not made explicit, but also these agreements, which are not ratified by national parliaments, interpret nonetheless those treaties submitted for ratification. Strange legal objects, then, these inter-institutional agreements, by means of which the European institutions grant themselves the right to interpret the treaties!
Moreover, the European Parliament has just issued its opinion on an agreement which is utterly groundless in legal terms since it mentions an Article J18 which is not even completed - and which obviously has yet to be ratified!
In terms of the essence, there is a lot to be said about the process of emasculating an inter-governmental policy whose inter-governmentality has just been officially confirmed at the Amsterdam Summit by means of the Communitarization of its financing. This is a genuine transfer of powers, de facto, since classifying financing of the CFSP as non-compulsory expenditure gives the European Parliament the last word and therefore in practice withdraws from the executives the genuine control over the European Union's CFSP.
This procedure is neither democratic, nor transparent, no realistic, since it is unheard of for parliamentary assemblies to decide foreign policies.
The European Parliament has been able to keep its right of amendment on foreign policy expenditure only by promising to be good and obedient from now on. That is what this Interinstitutional Agreement says in effect, and it just goes to show that democracy in Europe is still languishing in the 19th century. The President of the European Parliament was forced, with a knife at his throat, to go cap in hand to the governments of the Member States. A number of them thought that Parliament was causing too many problems over the CFSP budget, and wanted the Amsterdam Treaty to eliminate the only possibility we have to exercise democratic control over the CFSP.
The humiliation that Parliament is having to face in order to keep its right of amendment could at least have been spelt out in the explanatory statement of the Samland report which has been rushed through the Committee on Budgets and the plenary this week. But no, this extremely brief statement on the Interinstitutional Agreement glosses over how badly the European Parliament has fared in this: we can now only reduce foreign policy expenditure with the Council's agreement, and we cannot put anything in the reserve. What budget rights do we have left?
In his attempts to salvage at least some degree of democratic control, the President of Parliament forgot that we still need to show some self-respect. The Council is obviously not going to volunteer respect for normal democratic procedures, we shall have to fight for it. Instead of just expressing our outrage later when we came face to face with the Amsterdam Treaty, we should simply not have put up with this blackmail from the Treaty negotiators in the first place.
Finally, it remains to be seen whether the Council fulfils its obligation to provide information, as it is required to do under this Interinstitutional Agreement. If not, then I hope that Parliament will show more courage than it has today, and will denounce the Agreement and start exercising its budgetary rights to the full once again.
Rothley report (A4-0222/97)
Madam President, because the points in the Rothley report that were important for agriculture all failed to secure a majority, I should like the Minutes to show that I intended to abstain in the final vote, including the modified vote on the report. Unfortunately I pressed the plus key by mistake.
Mr President, I should like to welcome the vote that has just been held and which registered a substantial majority in favour of the Rothley report. I think that, in so doing, we are engaging usefully in the necessary dialogue with the Council. I welcome the quality of the debates held in the Committee on Legal Affairs and Citizens' Rights and the vote which led to this majority.
On behalf of my Group, I regret that in Article 9 on the notion of public order and morality a sub-paragraph was adopted by the majority that seems to me to be clearly contrary to the legislation or practice of many Member States: I think that it will inevitably be rejected by the Council, in the framework of the likely procedure.
I should like to emphasize quite forcefully the importance of Commissioner Monti's gesture in confirming that the Commission would take on board all of the amendments tabled by the Committee on legal Affairs and Citizens' Rights, i.e. most of what we voted for, which seems to me to be very important for the rest of the procedure. I should like to ask the Council of Ministers to take inspiration from his wisdom. We remember the unfortunate way in which the Council, by means of ambiguous wording, complicated the discussion when the project was first being moulded. I think that it would be well-advised to take a clear position, so that we can arrive at a text together, something which seems necessary to everyone and, if it is to be adopted in the assembly, it has to be sufficiently clear and not contain any of the fatal ambiguities that it did in the recent past.
Madam President, we were right to reject the directive proposed to us back in 1995. The text before us now is far more protective on the most vital point, concerning human life, human dignity, from the very beginning of life. But we must be vigilant. It is just a step but not the conclusion. Man is quite capable of creating life. He procreates or manipulates that life, for better or for worse.
It seems to me - and the very terms of the report show this - that we need to give the matter further thought. Life is not a material thing or a property of matter. I think that it is in all of our interests, to be faithful to the great philosophical tradition of Europe, going back to Ancient Greece and which has been enriched by Judaeo-Christian influences, to meet the real challenges of scientific progress in the field of genetics and, therefore, think further about the issue, as I said. It is not only an ethics committee, at the summit of society, one might say, that we need, but we also need, I think, our young people and youth to be trained and educated - our future researchers in a few years' time, our future doctors, our future politicians - to be taught how to think properly about this aspect of life and about genetic manipulation.
What I want personally is, once again in keeping with the great humanist traditions of Europe, all those great traditions, to rediscover that wisdom that consists in recognizing that we only really command nature by obeying it or, in other words, that there should be a new alliance between creative wisdom and human intelligence.
Madam President, I would simply like to say that I voted against this Commission document today, and I tried to amend it as much as I possibly could to ensure that it was acceptable to me. I am disappointed with the outcome. I believe that Parliament has allowed itself to be browbeaten by the big pharmaceutical companies and by the Commission, and that we have taken a massive step backwards. Today we have effectively given the big companies a licence to print money. Even as amended - remember that Parliament had to reject up to one-third of the original text in order to get it through - I believe that we have taken a massive step backwards, and I suspect that at later stages in the legislative process we are going to come unstuck, and we are going to rue the day when we voted for this Commission document.
Madam President, despite grave misgivings which I share with Mrs Schierhuber and Mrs Seillier, I voted in favour of the Rothley report because it contains important amendments regarding the protection of human life and, especially, human embryos. I refer in particular to Amendments Nos 55 ba and 55 bb.
I would however like to give a very clear warning to the Council not to remove these key elements of the compromise, because many of us would then no longer feel able to vote in favour of this Directive, because these matters are really important. Incidentally, we can congratulate ourselves on having rejected the wretched first draft, more than a year ago, and on having refused to be intimidated by the threat 'if you reject it your rights will be reduced' . We have more rights today than we have ever had. At that time, an attempt was made to put pressure on us with the argument 'if you reject it, there won't be a new draft in a hurry' . Well, today we have already had the new draft. So perhaps we can be spared this phoney pressure in the future! I call upon the Council not to remove the human life amendments from this compromise.
After serious consideration we have decided to vote against the directive while certain proposals of fundamental importance do not have the support of the majority. We think that there is a need for a clearer written text which emphasises the fact that patents on human genes are not acceptable under any circumstances. We also oppose all methods which involve the use of human embryos.
The Alleanza Nazionale is in favour of the directive on the legal protection of biotechnological inventions. We in fact believe that it is now necessary to publish patents on biotechnological inventions without delay so that the public is able to monitor and control the continuing development of biotechnology.
We believe that not only does the protection of inventions by patenting act as a check on research, it also makes it possible to make plain the results of research and avoid scientific monopolies.
We would stress that the proposal for a directive is designed to eliminate the current legal uncertainty and prevent the risk of fragmentation resulting from the possibility of the national courts taking different decisions on issues of fundamental importance, on the basis of differing national legislation.
The 1973 European Patent Convention is not in fact able to dispel the legal uncertainty in the national legislation on patents and contains no clause that legally compels the Member States to harmonize the provisions of national law on patents. This directive will bring into line the Convention and patent law in the biotechnology sector for 15 of the 18 signatory States.
We also agree with the Commission's ethics committee when it says that the human body and elements thereof, as variously constituted and developed, do not constitute an invention able to be patented, as well as its further statement that, where inventions derived from the knowledge of a human gene are concerned, a patent may be issued only where the identification of the function of that gene offers new opportunities and the proposed use of the patent is sufficiently specific and clear.
We also consider it vital that an ethical committee should be set up to assess all aspects relating to biotechnology and its use, and that it is at the same time necessary that, every five years as of the entry into force of the directive, scheduled for 1 January 1999, the Commission should publish a report illustrating all of the problems encountered in the implementation of the directive in relation to the international agreements on the protection of human rights to which the Member States have acceded.
I will vote for the biotechnology patent directive. This is an extremely complex and important issue. Patent law is very technical and difficult, and issues such as this have far-reaching ramifications. I am satisfied that the benefits for people, jobs and research are enormous.
For Ireland, which has targeted biotechnology as an industry with enormous potential, it is particularly important. In Ireland we have a very high incidence of inherited diseases such as cystic fibrosis and spina bifida. We also have a high incidence of other conditions such as diabetes where advances in insulin production, as a direct result of biotechnological research, have been of enormous benefit.
What we are voting on here today is a set of rules to give the industry a chance to develop. Similar rules already exist in the US and Japan and no one is suggesting that these countries have sunk into a moral decline or are ethically blind as a result of their existence. There are fears and we must respond to them, but there are also great hopes riding on new developments. I have been contacted by many groups of patients supporting this directive. For many, their only hope both for themselves and for future generations lies in research and development of these new technologies.
On the previous occasion when this Parliament rejected the original proposals before us, we had ethical concerns as regards patenting parts of the human body and the practical concern that farmers might be prevented from using seed produced on their own farms. Our concerns have, I believe, been fully met in the draft legislation now before us.
These rules are not written in stone, they are always open to amendments and should there be any evidence of misuse or danger, we will of course respond, and respond quickly, to address any problems arising.
Today we are discussing a vital subject which has come before our Assembly on several occasions without reaching a conclusion: should we, at European level, harmonize legal protection for biotechnological inventions, i.e. inventions acting on genes of a vegetable, animal or human being?
Having studied - very carefully - the European Parliament's Rothley report and the Mattei report of the French Parliament on this subject, I must confess that I have a deep impression of discomfort, stemming from the confused nature of the proposed directive: there is an attempt to resolve technical problems - i.e. whether certain inventions should be patented - without having first of all clearly established the fundamental ethical principles. There is also an attempt to regulate in a single directive totally different questions, some linked to medicine and the others to agriculture.
The first point: the proposal for a directive, in its arrangements, contains nothing on the fundamental principles we wish to respect: the obligation to protect the human being in its dignity and identity; guarantees for the respect of human beings' genetic integrity; the refusal to grant any patrimonial right liable to refer to the human body, its elements or its products; the free donation of elements of human bodies and its voluntary nature.
If these principles are not included in the directive, it is because it is limited to economic reforms linked to completion of the single market; in this framework, it is aimed at harmonizing the legal aspects of patent law but not to establish moral principles for which the European Union's institutions have no powers. On this score, we have referred to national legislation such as the French Act of 29 July 1994 establishing proper principles, including that of the 'nonpatrimoniality' of the human body. But not all European countries adopt exactly the same approach. Here we are attaining the limits of a purely technical harmonization.
The second point is even more serious in my view: the text which we have been presented with cheerfully mixes medical and agricultural issues, so that many members of the European Parliament have the feeling that they are being forced into things. The questions under consideration are quite different: on one hand, in the medical area, it is a question of finding treatments to fight serious diseases, which at present are incurable, by acting on patients' genes but excluding the 'germinal genome therapy' , i.e. action that can alter the genetic heritage of descendance; on the other hand, in the agricultural field, there is a question of modifying the genes of fauna or flora in order to adapt them to imperatives of profitability in the manufacture of foodstuffs.
In the first case, the target population seems to be strictly limited; their needs are enormous; any negative consequences will be limited to the subject being treated. In the second case, the population being targeted is very large - all consumers - so that the dissemination of any negative consequences runs the risk of not being dominated. Authorizing the patentability of biotechnological inventions in one case or the other will not, therefore, by any means have the same effects; on one hand, we are trying to cure the sick and, on the other, on the contrary, we are opening the door to a dissemination on the market of genetically altered organisms, the final impact of which on the population as a whole is very poorly evaluated.
In the former case, that of medicine, I think that it might be useful to head cautiously towards the patentability of biotechnological inventions, provided that fundamental ethical principles are respected.
The Commission proposal does head in the right direction in this respect, specifying that the human body and its elements, in their natural state, cannot be patented. The European Parliament has rightly achieved slightly more progress on this, by specifying that elements of the human body include the total or partial sequence of a gene. I regret that we have not gone even further, as the Europe of Nations Group proposes, by also declaring other interventions on the genome non-patentable.
In the second case, that of agriculture, the most serious problems are not so much of an ethical order as that of public health. We do not see how we could today authorize the patentability of genetically altered maize, for example, whereas the European Parliament itself recently demanded that this product be banned from growing, import or marketing.
We are told that the two acts are legally distinct and that in theory it is quite possible to contemplate patenting a product whose manufacture is banned. But those are sophisms. Politically the two are linked even if they are not legally linked. By refusing foodstuffs manufactured by means of genetically altered plants or animals we are also refusing patents to protect those productions.
Consequently, we reject this proposal for a directive which seeks to win our votes out of confusion. We want two different texts to be put before the European Parliament with separate votes on the biotechnological inventions, one concerning the medical field and the other concerning agriculture.
I recognize that the vote on the directive for the legal protection of biotechnological inventions has been one of the most important that this Parliament has taken in many years. The reason I voted in favour of the Rothley report was that after nearly a decade of drift on this important issue, I believed, along with the majority in this Parliament, that a stable legal framework for the patenting of biotechnological inventions is now necessary.
In economic terms a legal base for dealing with the process of patenting will improve investment and incentive in research. It will assist patients and small research companies as well as the larger enterprises and will be beneficial to jobs in the sector. In ethical terms, which is the overriding issue in our deliberations, I have strongly backed the amendment by Ian White which establishes an ethics committee before the establishment of the legal base. I have also backed amendments calling for stronger animal welfare protection.
We have voted against Mr Rothley's report as it represents a fundamental position which we do not share.
For us human health and biological diversity is the central issue. This issue is not one of technological or industrial invention.
The discovery of the function of a gene should be just that, a fantastic discovery which should be available to serve the interests of the global public and not private economic interests.
I voted for the Rothley report because I think that biotechnology is a science of the future with enormous potential for medicine, food and the environment and Europe must give this science a legal framework in terms of invention patents.
The issue of patents currently operates nationally. Especially in the USA, where biotechnology is developing at break-neck speed. Give this fact, the Rothley report is a pioneering initiative, making amendments to the directive that cover most of the moral and legal concerns of ordinary people.
We should not underestimate the problems of biotechnology for the future of mankind. We should not underestimate the fears and emotions of those committed to defending our societies and our values against profit at any price and science without conscience.
We therefore had to strike a balance between rules to protect the economic exploitation of biotechnological inventions and ethical concerns that have rightly arisen. This balance has been struck by this committee report, even if there could have been more precision over certain points. But that could be the subject of the follow-up given by the European Parliament and the Commission.
Given the process of European integration and, particularly, within the context of the increasingly technology-based global society in which we move, the need for a Directive on the legal protection of biotechnological inventions is obvious.
It is needed, firstly, to prevent legal fragmentation in a sphere as complex as this and in which Member States' patent law does not offer a precise response. Secondly, it is needed because the legal security offered by a Directive will genuinely promote research, thereby guaranteeing that the European Union does not lose current impetus in this field of science and will ensure that we play a full part in the field in the XXI century.
Yet, however important it might be to make progress in the field of biotechnological inventions, it is more important still to ensure that such inventions at no time and in no way seriously affect the dignity and integrity of human beings at any stage of their constitution or development.
It should therefore not be possible to patent any human body-part. Most particularly, the cloning of humans, modification of their germinal genetic identity and the use of human embryos should not be patentable.
In addition to offering the necessary legal security for the European Union to take up its position in the field of biotechnology, one which corresponds to it on account of its political and policy decisions, the Rothley report on the legal protection of biotechnological inventions guarantees that such research will be done with full respect for the supreme dignity of human beings, which constitutes more than sufficient grounds for voting in its favour.
I will be voting for the amended Rothley report on the legal protection of biotechnological inventions. It has not been an easy decision. I have received more lobbying over this report than over any other in my thirteen years in the European Parliament: from industry and trade unions, patient groups, church groups and environmental organizations. It is a matter that has profound employment and ethical implications, subjects not easy to balance. When we discussed this matter two years ago I did not support the proposals - the balance was wrong. Now we have seen a number of significant amendments with support for an oversight ethics committee, and modifications to prevent the patenting of life.
I did support Amendment No 72 by Mrs Gebhardt and others, stating that 'This directive is without prejudice to the exclusion of plant and animal varieties from patentability.' I was disappointed it failed to get a majority.
I intend to continue to monitor progress on this issue. My support, when it returns to Parliament next year, will be dependent on these positive amendments being adopted by Council and a balance maintained.
The result of the vote on the Gene Patent Directive is a defeat for democracy, a disgrace to the European Parliament and a huge victory for the lobbyists from the biotechnological industry. The Patent Directive is not only a threat to human dignity, the protection of animals, biological diversity and farming economies in developing countries but also to freedom of research and, as a result, to the chances of very sick people being helped by new drugs and methods of treatment. It is certainly not their concern for the sick that has made the industrial giants invest huge amounts of money to persuade undecided Members of Parliament to change their mind but, as is openly acknowledged in a letter from the European Biotechnological industry's professional body EuropaBio, the concern to 'produce a supportive environment for a competitive biotechnological industry in Europe.' Or, as it says in a letter from MSF, another lobby organisation in favour of patenting: The aim of the Patent Directive is to promote 'the continued growth of the biotechnological industry' . There is no mention of the care of seriously ill patients!
The European Alliance of Genetic Support Groups maintains that unless human cells, animals and plants can be patented, big companies will keep their research results secret which would block the development of new drugs. This reveals that this so called patients' organisation has completely swallowed the industrial giants' view of the development of knowledge which is wholly commercial and hostile to research. Since time immemorial, it has been accepted within the scientific community that research results have been freely available for all researchers through publication at conferences and in scientific journals. The Patent Directive will allow certain companies to gain a monopoly not only on a saleable biotechnological invention, but also on the discovery and knowledge of genetic cells and the relationships between them, including human cells, animals and plants.
It is both alarming and revealing that Parliament did not even approve the amendment proposal which intended to introduce the exemption known as the doctor's exemption, which is already present in Article 52.4 of the European Patent Convention and which establishes that 'methods of treatment for human or animal bodies via surgery or therapy and diagnostic methods' are exempt from patenting.
The aim of the directive is not to improve existing patent regulations, but to introduce totally new principles for patenting which, deep down, have only one aim which is to serve the profit interests of the EU based biotechnological industry. Everyone else will be the losers - not least very sick people who will see their hopes of a cure crushed when the free development of new experience and methods are suffocated by the monopoly on knowledge and the demand for licence fees which will come in the wake of the patent directive.
On 1 March 1995, after difficult and serious negotiations, we rejected a Directive on the patenting of biotechnological inventions. By a clear majority!
Today, the European Parliament has adopted a resolution which is precisely what we were trying to prevent at that time: a resolution whereby discovered parts of the human body can be redefined as inventions. In other words, that parts of the human body can be patented.
The results of this may be that research is obstructed, that monopoly situations in the pharmaceutical industry become more acute and that costs within the health service are increased by the obstruction of competition.
I cannot share in this political decision, and therefore I had to vote against it.
I welcome the almost unanimous support in this Parliament for the Directive on the patenting of biotechnological inventions.
Our ethical and other considerations have been met in full by the Commission proposals and strengthened by amendments, acceptable to the vast majority of Members, tabled by my Group - the EPP Group.
I particularly welcome the provisions made in respect of 'farmers' privilege' which will clearly allow farmers to freely use seed produced on their own farms.
On the previous occasion when this Parliament rejected the original proposals before us we had ethical concerns as regards patenting parts of the human body and the practical concern that farmers might be prevented from using seed produced on their own farms. Our concerns have, I believe, been fully met in the draft legislation now before us.
Now is the time to legislate in this important area vital to European, including Irish, research and economic development. We owe it to patients suffering from inherited diseases to try to find solutions to their problems and the problems of their descendants.
I know there are lobby groups and others who are genuinely concerned that the application of this Directive will not be able to control and monitor research and industry in this area. I believe these fears unfounded, especially as a special committee is to be set up to assess all ethical questions. Finally, we can return to this question and change the rules if, for any reason, this proves necessary.
. (DA) The Danish Social Democrats decided to vote for the proposal on first reading. We think it important that clear rules be drawn up on a EU-wide basis governing what can and what cannot be patented and that definitions be given of what constitutes an invention and what constitutes a discovery that cannot be patented.
Currently patents are awarded for biotechnology against entirely traditional criteria, or they are also awarded in the USA, but biotechnology raises ethical questions that we want included in the EU rules. An EU without a special basis for the patenting of biotechnological inventions is not an EU without biotechnology or without patents!
We therefore support the amendment calling for the setting up of an ethical committee on an EU basis. That may strengthen the ethical basis for the proposed directive which has a better starting point than that we rejected two years ago, since the original proposal was a more traditional patent proposal without reference to sensitive aspects.
Patenting means that inventions are published, and the inherent protection of the inventor's economic interests may increase the probability that biotechnology is used for research that can help to conquer serious diseases.
The directive allows farmers to sow their own crops without having to pay a licence fee to the patent-holder. The so-called 'farmers' privilege' is of crucial importance to farmers in developing countries. It is also important that the directive refer to biodiversity, since this will help to prevent the innovations, knowledge and practice of indigenous peoples from being expropriated.
We would have liked the Directive to make it absolutely clear that it is not possible to take out a patent on human body cells and that it is not possible to patent animals. We have therefore supported the amendments that seek to reword the Directive on those lines but otherwise note that, with the wording of the Directive as it stands, it is not possible to take out a patent on life.
. (DA) The Danish People's Movement against Membership of the European Union cannot vote for the report, since it is a blatant attempt by the EU to edge its way in between national legislation and international agreements and conventions. That will not solve the problems of Europe as a whole with the patenting of biotechnology, because it merely introduces another actor into the process, which cannot be in anyone's interest. Harmonization should also not be an option, since experience clearly shows that it will not be possible to take account of national differences, traditions and attitudes. Instead of creating EU legislation, the process of patent legislation should be strengthened through existing institutions, as laid down for example in the European patent convention.
I have voted for the Rothley report on patents for biological inventions. It has, however, been necessary to consider the various options open to Parliament, and I have supported several amendments on the basis that, during first reading, we should include safeguards which could then be included in the second reading.
I have voted for the report because it is necessary to put in place a clear legal framework for the protection of intellectual property rights in the biotechnology field at European level. However, I have also supported a number of important amendments which address the concerns raised by the medical profession, animal welfare groups, environmentalists and developing countries.
So, the European Parliament has demonstrated once and for all that it is lobby groups which determine the outcome of important decisions. Industry and the patients' lobby have triumphed! For the benefit of short term gain we have agreed to take both evolution and future research out of the equation.
A Parliament which does industry's bidding will soon lose credibility and the trust of the people. When that same Parliament says no to a ban on the patenting of 'all use of genetic knowledge leading to the production of weapons intended for use on the anatomical, physiological or psychological system of individuals or specific population groups' (amendment proposal 93, the Green Group), then one becomes really afraid for the world and the future which the peoples of the EU will face - if the European Parliament is allowed to have their way.
I have voted against the report for the following reasons. The report proposes that patents may be granted for human genes which have been isolated and for which there is potential industrial use. As far as animal or plant genes are concerned there is not even this vague connection with possible use. This means that it will be possible to protect genes, or to put in another way, life itself, with a patent without even knowing if there is potential industrial use. This may block or monopolise the development of new brands and products and increase the strength of the large multi-national companies at the expense of small companies, the environment and consumers.
Nor is there any motivation for introducing a patent on life and its components. The existing patent laws are adequate. Drugs are already covered by a satisfactory system through the product patent and agricultural products are covered by the plant breeding laws.
Patents on human cells, genes, organs and body parts as well as on plant types and breeds of animal must be banned. The items which it is proposed will be protected by patent in the report are not even inventions but discoveries concerning human life which has existed for thousands of years. This is not something which should be patentable.
The fact that patents and monopolies are a prerequisite for continued research in the field of drugs, etc. does not hold as an argument either. The current protection regulations are perfectly adequate.
I wish to put on record my decision to vote in favour of the Rothley report on the legal protection of biotechnology inventions.
It has taken nine years for the EU to bring forward this directive and it would be foolish, at this stage, to reject it. The biotechnology industry is generating substantial added value in economic terms and is providing innovative breakthrough therapies for diseases that were untreatable up to now. In the UK, we have developed a clear lead in industrial biotechnology with biotechnology SMEs employing more than 10, 000 people. But the EU is lagging behind and harmonization of patenting laws will help Europe build a cutting edge.
Parliament has never been lobbied so remorselessly as it has been over months and years on this directive, and from all interested parties: the medical profession and societies, patient groups, environmental organizations, and animal welfare organizations.
Patenting of life is not a black-and-white issue. There are many grey areas. There is also, in my view, a very grave concern which has been expressed to me by the National Hereditary Breast Cancer Helpline, which is based in my constituency. The patenting of the breast cancer gene BRAC1 has attracted controversy. The US company which patented it said that it would charge only for tests for the gene, and not for research. It is my view that the need for an EU patenting framework should not result in high treatment costs, nor in channelling research away from unprofitable areas which have a public benefit.
For that reason, I have voted for amendments in the first reading for safeguards which can be further considered in the second reading. These concerns related to affordable medical research and treatment, animal welfare and the concerns for developing countries.
I am in favour of the setting-up of a bio-ethics committee to look at some of the grey areas while, at the same time, establishing through my positive vote for the directive, a clear framework for intellectual property rights in the biotechnology field.
I will continue to monitor the progress on some of the more controversial areas.
Our GUE/NGL Group is not satisfied with the contents of the Rothley report because the modifications made to the original report were very minor, and therefore the most worrying aspects which led a majority of Members in this House to reject it are still there.
The reasons for our concern derive firstly from ethical considerations regarding the significance given to human dignity. Despite the ambiguous wording, we feel that there is still potential for an impact on the embryo line and also a possibility of the cloning of human beings and the patenting of aspects or elements of human life, these being passed off as belonging to the category of gene therapy or the like. There are other reasons, also, connected with economic - specifically commercial - areas, together with ethical aspects. The possibility of patenting the constituent natural elements of cooking practice, stock breeding, agriculture, therapy or the like seems to us a risky business, since, in addition to depriving peoples, societies or cultures of a customary right, it subjects them to subsequent unfair and intolerable - I might say immoral - economic demands. Lastly, mention should be made of global biological considerations, given that there is a potential risk to the genetic biodiversity which is so essential for life on earth. Other considerations relate to the actual activity of research into and discovery of the way in which biological processes operate and the fact that these might be patentable.
Biotechnology patenting raises a number of questions. The central question is whether it is ethical. Unlike many other issues with an ethical dimension where the questions are either black or white, the issue of biotechnology has a large grey area.
It is not easy to say to sufferers of genetic diseases, many of whom perceive benefit to be derived from the proposed patenting, that their hope is based in bad ethics. It is far easier to say such things to multinationals. However, it must be recognized that many small and medium-sized businesses as well as charitable institutions have invested heavily in scientific research with the aim of assisting in the battle against genetic diseases. It is therefore regrettable that the controversy over patenting has narrowed the argument to the point where it is suggested that rejection of the patenting proposals will undermine such research in the future.
A laudable effort has clearly been made to improve on the original proposals. Nevertheless, I believe biotechnology patenting to be unethical, particularly where there might be the potential for an undesirable impact on human life itself. Genes exist, they belong to no-one, except perhaps all of us. Political, economic and environmental questions should be addressed in that context.
When we discuss the principle of patenting biotechnologies, we are given plenty of examples to show us the interest of doing so. These examples are mostly drawn from the human health sector (insulin production, gene therapy, etc). In economic terms, it is important to recall that forecasts for the biotechnological industry show that most biotechnologies will involve the agricultural and agri-food sectors.
Two years ago, our Group, along with a slim majority of members of the European Parliament, opposed the Commission's first proposal for a directive on patenting biotechnological inventions. We know the consequences for this promising sector. We have now analyzed the improvements in the new Commission proposal with satisfaction.
The Rothley report, as voted for in the Committee on Legal Affairs and Citizens' Rights, means that the veil can be lifted from some of our questions. Concerning agriculture in particular, we must not only protect but also develop the principle of the 'farmer's privilege' . I should point out that it is not a real privilege but a legitimate and ancestral right enabling farmers to use some of their crops for seeding purposes. This right must be extended to the whole animal production sector and not only cattle, as the Commission proposed. Why should this be applied only to beef producers and not to poultry farmers? Our group will therefore support the amendments tabled by the Legal Affairs Committee and other colleagues to strengthen that right.
Our Group on the whole can only support scientific progress enabling human health to be improved. But certain conditions are necessary so as not to privatize the world heritage that is genetic wealth. Science must be helped to develop for everyone's good. we shall therefore refuse to vote for nay principle of patenting a given human gene and, of course any part of the human body.
Our group can only support the creation of an ethics committee, a genuine committee of wise men, to be independent of any economic or political pressures. In the recent past, with the mad cow crisis, we have seen how difficult but necessary it is to demand that the principle of independence be applied.
We were unable to support Amendment No 74 because it is worded in such a way as to exclude patent protection for, among other things, human proteins.
Sadly, Mr Rothley's report, today approved by the House, on the patentability of biotechnological products, including plants, animals and human genes, corresponds to what the House rejected a little more than two years ago. The truth about this vote is that Europe is approving a provision on patenting in the field of biotechnology because the United States and Japan have similar legislation.
Today's decision is not only demeaning, forcing us into decisions already taken in other countries, it also involves huge risks for biodiversity, for environmental balances, for the freedom of medical research and the protection of the sick, and it heralds events unacceptable to human integrity such as, for example, exchanges of genes, the formation of cellular hybrids made up of man and animals and the creation of genetic weapons.
This is a black day for Europe's environmentalists and for all of those sections of contemporary society that are concerned about the integrity and sanctity of nature.
. (DA) For far too long Europe has been powerless to act as regards legislation to regulate the production of medicines based on biotechnological inventions.
There is a pressing need for provisions in an EU context that will increase motivation to do research on genetically determined diseases. The report of the European Parliament's Legal Affairs Committee covers the necessary powers. It represents significant progress for the European pharmaceutical industry. Intensive research and the associated production of biotechnological preparations has for too long been concentrated on the United States and Japan, to the detriment of European patients and the European industry, which has had difficulty in developing a commercial sector in this field. It has also damaged employment in Europe in this knowledge-intensive area.
It is not of course possible to take out a patent on life or on parts of the human body, but it is possible by way of patent legislation to offer the pharmaceutical industry protection which makes it economically acceptable to tackle research challenges whose outcome cannot be predicted. There are a number of very rare diseases of which an unfortunate common feature is that they are often fatal. Because of inadequate legislation, the EU has for too long been prevented from establishing the necessary protection of biotechnological inventions. The necessary ethical factors have now been taken into account; the important thing now is for the EU to show vigour and resolution and do whatever it can to catch up on lost opportunities. The many patients suffering from diseases attributable to genetic defects have waited for long enough.
Once again the 'all-round men' of the European Parliament are facing a very important problem for the future of the European Community and the well-being of its people and animals.
I am not a scientist but am obliged to vote for or against a directive that, as the debate has shown, is highly controversial.
Is it over the legality or the ethics, that there is disagreement? The protection of biotechnological inventions is primarily a technical issue, with legal implications, even if yesterday's passionate debate mostly focused on the ethical and moral side.
Like many of us, I think that we should prevent any wrongful uses or deviations that might call into question the ethnical and social foundations of our society but we cannot stop the progress of research.
So what is the conclusion? That the major differences in terms of regulation are leading many European research companies to relocate some of their R&D activities in the USA, Japan and other countries, mainly to enjoy a more favourable scientific, economic and regulatory environment.
We must acknowledge that research developments in biotechnology are taking place faster and faster aborad without our being able to take direct action, in a field where biotechnological progress should be used to the benefit of present and future generations.
We also know that for Europeans, the respect of humans as individuals is a priority, that we must guarantee human dignity and, why not, animal dignity too, by avoiding however possible any attacks on the dignity of living beings by means of a failure to control biotechnological inventions.
We must therefore regulate and that is why I shall be voting in favour of the Rothley report. It is a compromise report and has been discussed for many years. That should satisfy most people.
I followed Mr Rothley's efforts in the Committee on legal Affairs and Citizens' Rights and I would like to congratulate him on the work he has submitted to us. It is honourable work for a parliamentarian to have produced.
Two years ago, the European Parliament rejected a Commission proposal on patenting biotechnological inventions. The new proposal before us now show that we were right to reject the previous one, because a certain number of improvements have been made. However, as the large number of tabled amendments shows, a good deal of uncertainty remained.
In terms of vegetal matter, we favour the use of biotechnology to genetically improve seeds but we oppose removal or reduction of the 'farmer's privilege' . World farming should not be dependent on a few multinational seed producers.
As far as application of biotechnology in the human health field is concerned, we are in favour in principle, but of course we can only oppose, for ethnical reasons, issuing patents for a given human gene. The genetic wealth of mankind's heritage cannot be privatized by any means.
We perfectly understand the usefulness of the principle of patenting, enabling companies to expect a return on their investment in terms of research. But while we can accept that principle, we must also have sufficient guarantees. In no case can patenting enable companies to market systematically genetically modified products.
The main amendments designed to define serious guarantees were not adopted and the text emerging from all the votes in plenary session is an incoherent one. That is why we were unable to vote for it.
I voted against the Rothley report with some reluctance as I accept the need for a European legal framework for patents - all patents - and respect the extremely hard work put into the report by Mr Rothley and others.
However, I believe that it was important, on this first reading, for Parliament to signal more clearly its ethical and political concerns about the potential consequences of a large-scale expansion of biotechnology.
In particular, I am concerned that in agriculture and expansion of biotechnology will simply result in a new stage of the sort of industrial farming that has already proved so harmful to our environment and our food. We need to take more care to preserve the planet's biological diversity and thus its food security.
The 'enclosure of knowledge' by corporations in the developing world will increase global inequality and may result in the privatisation of the developing world's genetic resources.
If and when the directive is finally passed, Parliament must closely scrutinize the behaviour of the EU's representation in the WTO and ensure that the developing world is not exploited and that the Convention on Biological Diversity is respected. The future lies in biological farming, not biotechnology.
To explain our vote against the Rothley report and the related Commission proposal for a directive, I would like to say the following:
The potential of modern biotechnology surpasses every scientific precedent and promises numerous possibilities for the prevention and treatment of disease, and for the solution of agricultural, environmental and other problems.
It is true that to suppress what the human mind has thought of, is dangerous. Our aim is to support science, new discoveries and new technologies. However, there can be no compromise with our demand that any developments must not go against nature and life, but be compatible with, respect, and protect them.
The whitewashing of dangers does not mean that they are non-existent, much less that they have been averted. We fear that unthinking and uncontrolled intervention in complex systems that nature took hundreds of millions of year to perfect, and interference with the genetic codes potentially of all living organisms, including man, in the name of scientific progress and the fight against disease, may create huge risks of disturbing, degrading or upsetting the ecosystem, with unforeseeable consequences for life on our planet.
The transformation of mankind from a single and undivided entity into partially disparate sub-species created by multinational companies, which reproduce and can be transmuted for any use, and which are indeed covered by patents, is an abuse and degradation of the human race and an essential negation of science itself and of human ingenuity.
There is a risk that genetically mutated organisms will constitute the pollution of the future, a pollution that is irreversible, with the power to reproduce, mutate, multiply, and compete with natural species which will not have the time or ability to develop defence mechanisms.
Nobody can foresee and provide guarantees about the numbers and types of diseases that might arise from genetic interventions and from the unforeseen results of laboratory teratogenesis. The consequences cannot be estimated and will not be immediately apparent, but will emerge only from their outcomes which, when they become perceptible, may prove to be destructive and irreversible.
It worries us in particular that these procedures for safeguarding and developing biotechnological discoveries are being carried out in the name of competition and to ensure the free operation of the internal market. For us, it is unthinkable and unacceptable to interfere with the chain of life for the sake of increasing the economic activity of major multinational enterprises and to create a market and competitive investment, while allowing dangerous and in this context criminal margins of divergence from control mechanisms, safety procedures and guarantees of respect for ethical imperatives, with the aim of creating a new and superior neogenetic order.
We are facing an enormous challenge to the future of life itself and the dangers inherent in that leave no room for omissions, negligence and compromise. All the more, it is unacceptable to leave the process in the hands of multinationals, because the interests they represent are not the best guarantee of respect for the integrity of human life. Of that, we have had numerous and sombre examples already.
We therefore call for a radical review of the directive, with the cooperation of pan-European interdisciplinary scientific bodies which, after careful, well informed and thorough study, will estimate the limits and appropriateness of biotechnological applications, once they have been able to obtain and provide clear information about the risks and benefits of such endeavours and to define clear and strict regulations, fields of application and the most stringent possible safety conditions.
Under present conditions, biotechnological inventions and their application resemble the dropping of a new and perhaps incalculably more dangerous atomic bomb, and it will then be immaterial who holds the 'patent' for the responsibility and consequences of that.
First and foremost, it must be confirmed that this proposal concerning the legal protection of biotechnological inventions signifies Europe's clear-cut commitment to scientific progress and that it preserves the legal security and dignity of human beings.
It is now almost 10 years since the publication of the Commission's first proposal. At that time, Parliament vigorously protested, regarding the ethical dimension as having been ignored in the text. Technical aspects were clearly favoured over ethical aspects in that initial proposal, and that was why Parliament decided, at the time, to reject the Commission's proposal.
Today we have a new Commission text which, in general terms, draws together our earlier concerns. These ethical aspects have been given greater weight and further examination in the report of the Committee on Legal Affairs and Citizens' Rights. Indeed, the report by that Committee assures us that the ethical dimension is now an integral part of the text. The text therefore includes a ban on the cloning of human beings and calls upon the Executive Committee to set up a Committee on Ethics to address biotechnological matters. No one will be able to say that this Directive has not been sufficiently discussed in the European Parliament. We have to pay tribute to Professor Monti who, as responsible Commissioner, has done excellent work and has understood the reasoning and concerns of this House, accepting over fifty amendments. This is an example of fruitful work between the Commission and Parliament.
However, for certain political groups, the question is clearly not one of arriving at a consensus and producing a reasonable text, but one of systematically boycotting the Directive on the legal protection of biotechnological inventions. Their strategy is clear: facile, emotive arguments which the general public accepts without any information as to the correct legal basis. Patent law is not a new concept either in Europe or worldwide. It forms part of the law of competence and has been implemented for many years. We should not be misled: what we are dealing with here is harmonization of the laws of the different Member States.
Emphasis should be given to the importance of this sector to the future of medicinal products. Medicinal products which originate from biotechnology are now a reality. Of the 50 new medicinal products which come onto the market annually, between 10 and 15 are the fruits of biotechnological research. Diseases such as cancer, Alzheimer's, diabetes and cystic fibrosis, amongst others, are already being treated with such products. And we should not forget the hepatitis B and C vaccines which, thanks to biotechnology, have eliminated former potential risks of viral contamination. I could go on. We should all acknowledge that there are products which have been used in treatment and which, although they have not actually cured certain diseases, have indeed improved the quality of life of patients.
The European biotechnology industry is a long way behind the sector in the US and Japan. We, as European parliamentarians, should help Europe develop stable and consensus-based legislation and it is my belief that, after all these years of discussing the topic, the Committee on Legal Affairs and Citizens' Rights has produced a balanced text which takes into account not only the future development of the biotechnology industry in Europe but also the ethical dimension deriving from it.
A directive which does not offer a certain legislative framework in line with current international agreements will lead the European biotechnology industry to a dead end in development terms. What is worse, we will become mere consumers of American and Japanese products. Europe cannot fall behind in a sector which is in the full throes of development and which the Commission has acknowledged, in various texts, as being the major sector of the future.
I shall not be voting for the Rothley report, because it does not examine in sufficient detail and fails to take adequately into account the fundamental principles which apply to the human body. My premise is that the human body is not patentable at any stage of its formation or development, and nor are any elements or products of it, or the knowledge of its genetic structure. Absolute priority is being given to the opportunities for scientific research, whereas the social consequences are not adequately assessed. This is not a true reflection of society's own priorities.
Patent law will also allow pharmaceutical concerns to obtain monopolies, yet human life must never be subject to any kind of monopoly. The fact is that patent law gives absolute privileges to the firm which makes the highest bid, without taking proper account of the social consequences of this.
I voted against the Rothley report, but not because I am against a statutory regulation on the patenting of biotechnological inventions. I voted against because this report, like the Commission communication, has simply disregarded Parliament's very serious ethical misgivings which resulted in its rejection on 1 March 1995.
In order to comply with the interests of the gene industry, the Directive turns basic principles of patent law upside down. The discovery of individual genes is to be reinterpreted as a patentable invention, so that licences can be granted for their economic exploitation and economic monopolies can be set up to cash in on them. The supporters of this patent law are, with this Directive, dismantling fundamental ethical limitations to the human profit motive and are granting individual economic interests virtually totalitarian claim on the fundamental elements of all life.
Contrary to the assertions of the industry, this Directive will also impose massive limitations on freedom of research. According to this legislation, all that would remain free from the licence requirement would be the testing of the invention, but not scientific experiments based on the patented results. This restriction on scientific freedom has been rejected by the German Medical Association and by the Committee of Inquiry of the Austrian and German parliaments.
Ultimately, therefore, this creation of a monopoly will also result in a massive increase in the cost of medical treatment and drugs.
Contrary to the international Convention on Biodiversity, the intention here is also to allow access to the genetic resources of the Third World without any form of material compensation. As a result, the northern industrialized countries will acquire monopolies over genetic potential which will greatly exacerbate the North-South conflict.
(The sitting was suspended at 1.50 p.m. and resumed at 3 p.m.)
Congratulations. I have to say that most of you here are Luxemburgers. You are not alone, there are members from other States, but the Luxembourg presence is impressive.
Programme of the Luxembourg presidency
The next item is the statement by the President-in-Office of the Council on the Luxembourg presidency programme.
Mr President, given the members present I did wonder whether I should not give my speech in Luxemburgish. But as I hope that many other members of the European Parliament will be joining us, I shall speak in one of the European Union's official languages.
Mr President, ladies and gentlemen, Luxembourg is now called upon to take over the Presidency of the Council for the tenth time. Over the decades, it has transpired that the rotation of presidencies has been a powerful means of raising public awareness of European questions and rallying national administrations to our common cause. Above all, I should emphasize that Europe is seen by our peoples as a collective undertaking, in whose management everyone takes part. The fact that the national identity of the smallest Member State has not been called into question by over forty years of integration is seen by the citizens of the candidate countries as a reassuring element and, therefore, is important for the internal debates about accession.
Mr President, ladies and gentlemen, following the conclusion of the intergovernmental conference, for which I must once again congratulate our Dutch friends in the warmest way, it is now a priority for the new Presidency to give a final form to the texts which have been agreed upon, to verify for one last time that they match up in the eleven languages and submit them for signature by the plenipotentiaries, in Amsterdam, on 2 October 1997. In accordance with the conclusions of the European Council, we shall take the appropriate measures to ensure the proper functioning of the Treaty in the fields indicated when it was signed.
The Presidency will have another priority, that of preparing the decisions that the Union will have to take next December on the subject of opening new negotiations with a view to enlargement of the Union. The European Parliament was consulted this morning in respect of the Commission's opinion on the accession requests and presented with a detailed communication, called Agenda 2000, on the future of common policies, horizontal questions linked to enlargement and the future financial framework. Agenda 2000 and its appendices come to over a thousand pages and it is undoubtedly the most substantial communication made by the Commission to the Council since the Community began. This communication is extremely dense and well presented. The Presidency pays tribute to the Commission and its services for their impressive work. It also welcomes the fact that the Commission has clearly shouldered its responsibilities and is submitting to us a project characterized by exemplary farsightedness. It is now for the Council, in particular, but also for the European Parliament, to examine the text attentively, as well as its implications and the recommendations contained in it. For its part, the Luxembourg Presidency is determined to work upon this communication and its various related opinions without prejudging it, in all objectivity and in full transparency.
We note that the Commission has chosen the approach of differentiation in opening accession negotiations with the applicant countries. The European Council in Luxembourg will have to take a decision on that choice. That said, in any case and regardless of the final decision taken in Luxembourg in December, the strategy of enlarging the European Union must be a process of inclusion and not exclusion. In this respect, the Council should pay very special attention to the definition of a strengthened pre-accession strategy, whose long-term objective would be the accession of all the countries that have asked to join and which have been considered in the Commission opinion. We shall see to it that these countries' desire to join will be fairly and squarely dealt with and that the discussions will only concern exactly when that desire can be satisfied. It is the Presidency's intention to do all it can to succeed, at the Luxembourg European Council, in making a clear decision to launch the enlargement process.
The Commission's communication is quite pertinent in reminding us that the enlargement process is part of a broader approach which demands that all the Member States dedicate themselves fully to it. The Commission has offered us a number of guidelines for the future of the Union's policies, in particular the structural policy, the common agricultural policy, and the future financial framework of the Union. The Commission has made a full list of the reforming decisions that the Union will be forced to take in the coming years.
As you know, the Amsterdam European Council called on the Council to draft a report on these questions in time for the Luxembourg European Council on 12 and 13 December. The Presidency will take on that task in order to enable the European Council to take decisions relating to enlargement in full knowledge of the facts. The 'General Affairs' Council has been asked by the European Council to lead the negotiations. It will be coordinating and standardizing the work. In our mind, this report should reflect all the sensitivities of the Member States, particularly those relating to the maintenance of Community solidarity and budgetary rigour. It should also stake out some priorities for the future of the Union's policies. While we want, of course, to contribute to the clarification of some of the fundamental guidelines, in particular those concerning the future financial framework of the Union, the common agricultural policy and the structural policies, the deadlines for decisions in this area are more remote.
To conclude that point, I should like to repeat that the Luxembourg Presidency will do all it can for the enlargement decision to be objective and inclusive. The European Parliament can have its point of view heard throughout the process. The citizens of Europe will, through you, have the right of expression in respect of this huge project and great ambition, that is the enlargement of our Union.
At the Amsterdam European Council, the Luxembourg Presidency received a mandate to convene an extraordinary meeting of the European Council. This meeting will be concerned mainly with the examination of initiatives aimed at creating jobs in small firms, the new consultative group on competitiveness, the study of good practices in relation to Member States' employment policies and initiatives taken by the EIB to create jobs. The Commission and the Council, in conjunction with the European Bank, should draft a report on the state of work in view of the special session of the European Council on jobs. The Luxembourg Presidency has already started work on this project. It thinks that it is vital for the heads of State and Governments to invest personally in the preparation of the 'Employment' Summit, so that it can meet the expectations of ordinary people in the European Union and lead to practical results.
To enrich the analytical work, we have called on a certain number of experts. They will be working in close conjunction with the Presidency to explore new avenues for the fight against unemployment and for maintaining existing jobs. It is unthinkable that Europe should resign itself to the prospect of marginalizing millions of its citizens, excluding them from society and economic activity. Unemployment plunges the social categories affected into material and moral distress. Young people are often its prime victims. Employment will therefore be at the heart of our concerns.
The only way to approach full employment in the medium term is to ensure strong growth in the coming years, growth that is sustainable and job-creative. It is possible since the conditions are now favourable. We must now elaborate and executive tailored macro-economic and structural policies in close cooperation with one another.
The Presidency has invited the Member States, the institutions and the social partners to take an active part in the discussions to pave the way for the Summit. The Member States have been asked, for example, to advance the presentation of the updating of the multiannual programmes on employment to the end of July. On this basis, the Commission and the Council will draft the joint report, as provided for in the new Title on employment in the Amsterdam Treaty, one part of the treaty which will be anticipated. This approach is in keeping with the relevant provisions taken up in the resolution on growth and employment adopted in Amsterdam.
Alongside employment, the other aspects of European social policy, in the broad sense of the term, also deserve all our attention. Europe has developed a social model that grants workers a certain number of rights. They are now part of our culture. Our model should not be called into question, as it is based on solidarity, in terms of a policy of social deregulation.
We shall take care to give a fresh boost to one of the issues on which the Council has not made progress for some time. In view of recent, painful news concerning the restructuring of firms, we shall make every effort necessary to make sure that discussions over workers rights in terms of information, consultation and participation are set on new, more promising bases.
At the same time, the Presidency will ensure that the Council offers a binding legal framework for the agreement reached a few weeks ago between the European social partners on part-time work.
Of all the subjects that we shall be giving priority to over the coming six months, one is the social acquis in the context of enlargement. Initially it means, in the framework of the structured dialogue, planned for 7 October next, forging very close contacts between the political leaders of the Member States and their counterparts in the countries of central and eastern Europe which wish to join the Union.
Economic and Monetary Union is the most important and most ambitious economic and political project that Europe has implemented since the beginning of the integration process. The Amsterdam European Council made some substantial, real progress with a view to completing EMU on 1 January 1999, the date set by the Treaty and which will be kept to.
The adoption of the stability and growth pact and the resolution on growth and employment guarantees the pursuit of healthy macro-economic and budgetary policies and the development of employment. Thanks to this progress, most of the technical preparations for introducing EMU have now been completed. The euro's legal framework is now in place. Now everyone involved, including the governments, must speed up their practical efforts to prepare for introduction of the euro.
In accordance with the conclusions of the Amsterdam European Council, the Presidency is committed to a study of the effective application of Article 109. This means setting general guidelines on an exchange policy that will be compatible with the statutes of the future European Central Bank. The Luxembourg European Council will also be given a report on the ways of improving the coordination of economic policies.
This work will be carried out actively. The European economic operators, for the most part, would like the single currency to be introduced on target. It will create a climate of confidence which the European economy greatly needs. It will favour a recovery in investment and will significantly contribute to job creation. The efforts to make economies more healthy have been considerable. Never before have European economies known such a high level of convergence.
For that reason, it is counterproductive to perpetuate through any kind of declaration or speculation the uncertainties that are now holding up expansion in Europe. EMU is technically on track. It is one of our main aims since the very credibility of the European project very much depends on it. We must now complete the work so that decisions can be taken next year in serenity and in the interests of the economic future of the whole of our Union.
The citizens are also very concerned at the growth in all kinds of crime. That is why work in the area of justice and internal affairs will be focused on implementing the action programme on organized crime, as enshrined by the European Council in Amsterdam.
The drugs problem calls for urgent action. Its costs in human terms are huge. That is why the Dublin European Council confirmed, as a priority, effective and coordinated action in the fight against drugs and their dependency. The Presidency intends to pursue this action with determination, especially the multiannual programme aimed at exchanges of knowledge between the Member States on methods of research, information and measures targeting specific groups of the population.
Still on drugs, an evaluation report will be presented to the Luxembourg European Council on implementing the joint action on the harmonization of legislation and practices of judicial authorities and police and customs services. The implementation of the joint action on synthetic drugs is high on our agenda.
In this context, we shall be launching a new initiative. The Presidency will be holding a joint meeting of Ministers of Health, Justice and Internal Affairs in order to hold a debate on the various aspects of the drugs problem. The Presidency intends to bring face to face those in charge of prevention and politicians in charge of repression.
The Luxembourg Presidency will also endeavour to give a boost to regional cooperation, in particular with South America, the Caribbean and Russia, and a structured dialogue with the associated countries and trans-Atlantic dialogue in the drugs area.
As for asylum and immigration, we propose the examination of the Commission project on the temporary protection of displaced persons and on implementation of the Dublin Convention. In the field of fighting corruption, a concrete follow-up will be given to the Commission's communication on an anti-corruption policy.
More generally speaking, the Luxembourg Presidency will prepare the field for the entry into force of the Amsterdam Treaty, involving incorporation of the Schengen acquis.
The need to strengthen the dynamics of the single market was precisely and firmly highlighted in the recent action plan on the internal market presented by the Commission at the initiative of Commissioner Monti.
The Amsterdam European Council took on board the general aim of this plan by confirming the importance that it attached to the proper functioning of the internal market as a vital element of a global strategy aimed at promoting competitiveness, economic growth and employment throughout the European Union.
From that viewpoint, the Presidency will work with determination to launch the implementation of the four strategic objectives of the action plan. That implementation should be phased in, in an overall perspective that will involve all of the three coming Presidencies.
It will be aimed at achieving, with the European Parliament's support, I hope, significant progress in terms of the main priority subjects pinpointed in the action plan.
I should like to repeat once again that the Luxembourg Presidency thinks that there is no question of taking a purely economic view of the internal market. We are convinced that the internal market can only flourish and produce its effects to the full, to the benefit of the citizens, if it is complemented with courageous policies in terms of environmental protection and consumer health.
As far as taxation is concerned, the Presidency will endeavour to achieve progress on the plans currently being worked out, on indirect and direct taxes. In the latter field, apart from an expected proposal on the common tax system to be applied to the payment of interest and payments between companies and their subsidiaries in different Member States, special attention will be paid to the findings of the taxation policy group chaired by Commissioner Monti.
The Presidency expects a first list of areas subjected to harmonization and a code of good conduct to be drafted.
As I have just pointed out, safeguarding a high level of consumer protection and therefore the health and safety of European citizens in their daily lives is a vital dimension of the construction of a credible and efficient internal market. I know that the European Parliament shares that approach. It has shown its conviction and commitment to that on several occasions.
Changes to Articles 129 and 129A in the Amsterdam Treaty are considerable steps forward. The bases of a new departure in terms of consumer protection and public health have been laid down.
There is obviously a link with the particular worries that gripped European public opinions in 1996 about what people now insist on calling the 'mad cow crisis' . Thanks to the action of your ad hoc committee of inquiry, now taken up by your ad hoc committee responsible for monitoring recommendations on BSE, the elements for taking a new approach to food safety throughout the production and consumption chain have been identified. For its part, the Commission has launched various measures and taken firm decisions designed to restore consumer confidence - and we are all consumers and citizens. This effort now needs to be extended wherever necessary.
The Luxembourg Presidency intends to contribute fully to setting up this new food policy strategy. For that purpose, it is going to propose that a wide-ranging political debate be started in the various areas of the Council concerned.
Apart from the practical decisions expected of it, the Council should have its voice heard in the context of this important discussion, which involves all the Union's institutions, as well as representatives of civil society and the interested economic sectors, farmers and processing industries.
It is only by tckling those issues head on and in full transparency that we can recover and increase that confidence which is at the basis of a harmonious functioning of the internal market.
Mr President, ladies and gentlemen, unfortunately I cannot, in this speech, go into all the other areas of activity concerning the internal development of the European Union to which my colleagues in the Luxembourg Government are going to be dedicating all their energy. In the written programme of the Luxembourg Presidency, which is available to you, you will find a very detailed presentation of the aims that we have set in these sectors.
It now remains for me to explain to you the spirit in which the Presidency intends to deal with the main problems posed internationally at present.
In terms of multilateral trade relations, I shall focus on just two priorities.
Following the agreements on basic telecommunications and information technologies reached over the last six months, we shall have to consolidate the liberalization of these services within the WTO by means of an agreement on financial services by the end of the year.
On the other hand, the European Union should confirm its traditional action in favour of the less advanced countries. We shall be paying particular attention to the preparation of a high-level meeting dedicated to the less-advanced countries in October and implementing the Council's conclusions on market access for these countries.
The Presidency will strive for the harmonious development of trans-Atlantic relations to which we attach particular importance. We shall rapidly put into practice the conclusions of the The Hague summit. In economic terms, special attention will be paid to continuing work on a joint study and the promotion of the trans-Atlantic market place. For that purpose, the entry into force and possible extension of the mutual recognition agreements should be ensured in the best possible conditions.
The Presidency will actively pursue, with our American partners, the search for a settlement of the problems relating to the Helms-Burton and d'Amato Acts. That will, of course, be compatible with the legal principles to which we are firmly attached.
The Presidency will cooperate with its trans-Atlantic partners in searching for a solution to the conflicts in former Yugoslavia, the Middle East, Cyprus, central Africa and elsewhere.
In the field of justice and internal affairs, now of special importance in our trans-Atlantic relations, the Presidency will set up cooperation in the field of fighting terrorism, organized crime and international drugs trafficking.
The Presidency will attach great importance to the implementation of the conclusions of the Denver Summit between the European Union and Canada, in accordance with the declaration of a common policy and an action plan between the European Union and Canada.
I now come to the numerous crises where Europe is involved.
The situation in Bosnia-Herzegovina remains very worrying. Progress achieved to consolidate Bosnia as a single State is far too slow. Do the parties sincerely want to implement the commitments that they made at Dayton or do they want to rush into a new disaster?
The Council has clearly recalled the approach to follow and has set the conditions for European aid. The institutions of Bosnia-Herzegovina must now be set up in full and their functioning must not be blocked. Refugees must be allowed to return and war criminals must be handed over to the international criminal court.
September's municipal elections must be free and honest. Together with the OSCE and the High Representative, the European Union will be observing them closely and will draw the necessary conclusions.
The international community is still awaiting the full implementation of the González report on the Federal Republic of Yugoslavia. The Belgrade authorities must ensure the respect of human rights in Kosovo and open dialogue on the definition of greater autonomy.
The completion of the new steps in the transition process in Eastern Slavonia is also necessary. In Croatia, human and minority rights must be respected throughout the country. The repatriation of displaced persons and refugees should finally be carried out.
In Albania, the European Union is making a vital contribution to the international effort to restore and rehabilitate the country. The Presidency will continue that action. The follow-up of the legislative elections at the end of June is an important step in the process of restoring Albania to a proper state. The Presidency will act in conjunction with the OSCE, in particular, whose coordination efforts its supports, WEU and the Council of Europe. A conference on economic assistance for Albania will be held shortly. I must pay particular tribute to Italy and the other European countries which have sent their soldiers to help to stabilize the situation.
In the Middle East, the peace process is in a worrying stalemate. There is no alternative to that process. The appeal made in Amsterdam by the European Union in favour of peace in the Middle East should pave the way for establishing a fair, lasting and global peace in the region. The Presidency will endeavour, by means of the efforts of the European Union's special envoy, to encourage the Israeli and Palestinian leaderships to resume negotiations to make progress in applying the agreements already concluded and to relaunch talks on the final status. Each part must abstain from taking unilateral measures that are likely to prejudice the outcome of the negotiations on the final status. In order to fight terrorism, lasting and effective security cooperation must be established.
Promoting human rights, democracy and a civil society is another priority, as well as the recovery of the economic and social situation of Palestinians.
In the context of the work on enlarging the European Union, the Presidency will also be preparing the opening of accession negotiations with Cyprus. It attaches special interest to a political settlement of the Cyprus question. We shall be actively supporting direct negotiations between the leadership of the two Cypriot communities that have just been restarted under the aegis of the United Nations.
The association Council of 29 April last was a major step in relations between the European Union and Turkey. We shall support the dynamism set in motion at that Council by encouraging further progress in questions likely to improve our relations with that country, in particular in the human rights field.
The development of political and economic links between the European Union and the Russian Federation is of primordial importance. New prospects are presenting themselves following the developments of recent months, including the conclusion of a NATO-Russia agreement. The second half of 1997 will probably see the entry into force of the partnership and cooperation agreements signed on 24 June 1994. The Presidency will actively pursue the preparation of this important date for holding the first cooperation council with Russia. A European Union-Russia Summit will be held this autumn. A first summit this autumn in Kyiv between the European Union and Ukraine should also restate the importance of our relations with that country. These should be intensified following the entry into force of the partnership and cooperation agreement. The holding of a first partnership and cooperation Council at ministerial level is planned. The Union will not relax its efforts and will pursue all actions in favour of nuclear safety in Ukraine, as in other countries of eastern and central Europe, in respect in particular of conclusions reached in that context at the G8 Summit in Denver.
The continuous strengthening of the Euro-Mediterranean partnership is of particular importance for the Union's external policy. We therefore wish to see new Euro-Mediterranean association agreements signed with Egypt, Lebanon, Jordan and Algeria in the near future. The organisation of the second Conference of Industry Ministers in Marrakesh and a Conference of Environment Ministers in Helsinki should give that a fresh boost. The Presidency will make its own contribution to the development of the social, cultural and human partnership by organizing in Luxembourg a conference on education, with the theme of the perception of others.
In Africa, the Presidency will support the stabilization, reconciliation and democratization process in the Great Lakes region, especially in the Democratic Republic of Congo. It will act through the mission of the European Union's special envoy. Constructive relations with the new authorities in the Republic should be established and developed in accordance with the progress made in the process. The commitments made by President Kabila on holding elections, protecting refugees and holding inquiries into human rights violations should be honoured.
In respect of the renewal of the Lomé Convention, the Presidency will organize two debates at Council-level, one involving Foreign Affairs Ministers and the other Ministers responsible for Development. The Commission has committed itself to providing the Council by the end of October with a communication of a mainly political nature on adaptations to be made to the partnership that links the European Union to 70 partner States. The Commission will then put before the Council a draft negotiation mandate with a view to renewing the privileged and exemplary framework of the Lomé Convention.
Europe attaches special attention to its relations with Asia. The Presidency will work to deepen the Union's relations with the ASEAN countries, in accordance with the conclusions of the ministerial meeting held in Singapore in February and will start work on preparing for the ASEM Summit to be held in London in 1998. The Presidency will also closely follow the process under way in Hong Kong, especially the respect of agreements and human rights and freedoms of the population.
The negotiation of new agreements and the implementation of bilateral and inter-regional agreements, signed in recent years, and the development and consolidation of already established political dialogues, are definite priorities in terms of the European Union's relations with Latin American countries. In this context, the negotiation of a new agreement with Mexico and preparation to implement the second stage of our agreements with Mercosur and Chile will retain much of our attention. Initial thoughts will be developed in preparation for a summit of heads of State and Governments due in the first half of 1998.
As for the relations with the European Parliament, the six-month Luxembourg Presidency will be particularly rich in major debates on the future of the European Union. The Amsterdam Treaty made the institutional changes needed to make the decision-making process in the Union more efficient, more democratic and more transparent. The legislative role of the European Parliament, now shared on an equal footing with the Council, has been clearly strengthened by the simplification and extension of the codecision process. It should also be pointed out that the number of procedures has been cut to three, i.e. opinion, codecision and consultation. The European Parliament's role to fight and prevent crime has been strengthened: the Council will consult the European Parliament before adopting outline decisions, decisions or conventions on this matter and the European Parliament is entitled to make proposals for the procedure governing its own election to be based on common principles for all the Member States.
We shall listen to the European Parliament on the subject of enlargement and reforms of the internal policies. The European Parliament shall be informed regularly of the progress made and will be consulted on the major foreign policy issues that we shall have to deal with over the coming six months. The Presidency wants to establish close relations with your Assembly, based on exchange and dialogue.
Just as it is committed to the European Parliament, the Luxembourg Presidency will honour its obligations to the Economic and Social Committee and the Committee of the Regions.
Mr President, ladies and gentlemen, the last intergovernmental conference is barely over but the Union will once again have to meet vital challenges in the coming months. This Presidency will endeavour to ensure that this difficult debate will be held in a climate of solidarity that must underlie all relations between the Member States which share the same European ideal. The Presidency will serve that ideal with commitment and devotion.
Mr President, it is my pleasure to welcome the Luxembourg Presidency on behalf of the Socialist Group. The programme was presented to an ever so attentive audience - after all, Mr President, Luxemburgers are used to replacing quantity with quality.
Mr President, your Presidency begins in the wake of the Amsterdam Summit. One of the decisions taken at that summit was to hold a new summit, on employment. Given the rate of unemployment that refuses to budge, the Council has finally given a strong signal. Perhaps just now it is only a signal, but the Socialist Group welcomes it and intends to use the coming weeks and months to contribute to a new employment dynamic in Europe.
We wish to use in the most effective, most aggressive and most constructive way possible the opportunity of the next four months to act in favour of jobs. The European Parliament's Committee on Employment, as you know, is busy drafting a report on, this issue. The Socialist group has set up a task-force to tackle its own consultations. Our leader, Mrs Pauline Green, has just sent the heads of State and Governments a letter indicating six avenues down which our efforts and proposals should head: improving the coordination of national economic policies; reducing labour costs; ending youth and long-term unemployment; looking for new approaches to working hours; developing social and environmental jobs; encouraging public and private investment.
Beyond those avenues, if we want this joint effort to succeed, we must reach a definite agreement - and I am pleased that you made a specific reference to this point, Mr President - to set up at European Union level a social and economic model to refer to. For us socialists we think that the social model should be modernized along with labour legislation but that that should be done without systematically making jobs more precarious or dismantling the public service.
In more practical terms, Mr President-in-Office of the Council, the Luxembourg Council must tell us what it intends to do for the decisions taken at the Luxembourg Summit on 20-22 November to be taken into account in the 1998 budget, whose first reading before the European Parliament is due on 21 November.
Mr President, the Luxembourg Presidency claims that it wants to prepare carefully and circumspectly the December European Council on enlargement. I seized on the fact that you feel that the strategy should be a process of inclusion rather than exclusion vis-à-vis the candidate countries.
The Socialist Group thinks that we should keep two conditions in mind throughout the process. We want the European Union to remain a coherent political whole. We do not want the European Union diluted into a mere free trade area at the end of the process. Secondly, and following on from the first condition, before any enlargement, we must reach an agreement on qualified majority voting if the European Union is to continue to take decisions in all fields.
Mr President, these high ambitions should not prevent us form putting our own house into order. The mad cow crisis is still creating scandals. The Council has a major role to play if the healthy Europe that Mr Santer promised us is to become a reality. The Council should, for example, grant the necessary funding for research into BSE. The Member States should also take their monitoring role seriously when it comes to a properly run meat market. What is the use of extending the internal market and removing national regulations and bring down borders if the market is riddled with fraud? The European Union is in risk of having an institutional crisis in the Autumn unless the Council and Commission take consumer health protection seriously.
Mr President-in-Office of the Council, the Socialist Group wants to be a critical and constructive partner of the Luxembourg Presidency. We hope above all - and the last fortnight has given us some encouraging signs - that the Presidency will make plenty of contacts with the European Parliament and take our proposals seriously.
We wish you good luck in this difficult but exciting task.
Mr President, ladies and gentlemen, Mr President-in-Office of the Council, your first great challenge is the special summit on employment in November. I think we must all be afraid of the risk that our citizens will be disillusioned once again. We shall also be assuming our responsibilities, and we are holding a PPE congress in Toulouse at the start of November. I hope that I can bring together government leaders from our political family there. In any event, preparations will be made for this summit by a special working party, in which our group will also be involved. I think we must not give the impression that a gathering of the most senior political leaders of the Union will be enough to solve a problem which has been dogging us for years. In contrast to other continents, unemployment is a continuing scourge in Europe, which may ultimately come to jeopardize the legitimacy of our societies and the process of European integration. In my view, the success of the fight against unemployment depends on the combined efforts of the economies of the Member States. Stabilizing public finances is a prime condition for restoring sound and lasting growth, and an absolute necessity for creating new jobs. At the same time, each Member State must introduce greater flexibility to the labour market by lowering the cost of unskilled work and by reducing the social security burden and contributions. However, the PPE Group wishes to emphasize once again its attachment to the European model of society, based on the social market economy. This social market economy means that the campaign against rigidity must not degenerate into wild deregulation which has the effect of increasing inequality and of putting at risk the least fortunate among our fellow citizens. We therefore say yes to greater competitiveness and yes to solutions that provide renewal, with initiative and the spirit of enterprise being allowed to flourish, but without the rigidity and bureaucratic obstacles that are a feature of planned economies. We also wish to see these reforms of our economic policy decided in an open social dialogue and by seeking the broadest possible consensus.
How can we convince our fellow citizens that the European Union offers added value? After Amsterdam, we need to complete and deepen the internal market more than ever. EMU is meant to eliminate high transaction costs, currency risks and competitive devaluations. That is why achieving the objectives of the monetary union and respecting the timetable for it are so closely bound up with an active employment policy in the Member States. We therefore wish to see a reopening of the debate on the trans-European networks in transport, energy and telecommunications. These will promote intra-Community trade and improve the economic structure of Europe.
The other great challenge for your presidency, Mr President-in-Office, is the enlargement of the Union. And I would warn your presidency of the disastrous consequences for the unity of our continent of any sense of frustration on the part of those peoples which are not included in the first wave of enlargement. We must never forget that the opening of the Union to the countries of Central and Eastern Europe, the Baltic States and Cyprus is, above all, a political process. If we confine ourselves to economic criteria, the European project will decline into nothing more than a free trade zone. What we wish to see, however, is a political Union inspired by a democratic ideal and backed by a project of civilization, for essential geopolitical reasons. We should not under any circumstances engage in a procedure which would create a feeling of exclusion on the part of tens of millions of Europeans. We have to keep the prospect of accession open for all candidates, set up a permanent conference and reinforce the pre-accession strategy - in other words, adopt an approach which was referred to by the Commission this morning as 'ins' and 'pre-ins' .
Agenda 2000, the Santer package - some call it 'Jacques III' - means a real reworking of the Union's structural policy, and indeed of such crucial areas of common policy as agriculture and regional policy. This is essential for enlargement, and to remain within 1.27 % of GNP. However, these restrictions also entail a risk of horse-trading which could lead to acquired rights and selfish national concerns taking centre stage. It is your responsibility and that of the Commission to avoid a serious crisis in the coming discussions which would have a damaging effect on the population. Let us try instead to move things more in a Community direction, so that the common interest takes precedence over the mere totting-up of national interests. You must harness the driving force which Luxembourg has always been, Mr President-in-Office and Mr President of the Commission, and it must do all it can to ensure that the Union emerges strengthened from the difficult negotiations which lie ahead.
Mr President, ladies and gentlemen, Mr President-in-Office, in the programme that you have set for your Presidency, you pick out three main events: the extraordinary Summit on Jobs, the enlargement process and pursuit of monetary preparations.
On behalf of my Group I shall focus on the first two. If you want a more efficient and tightly-knit Europe and to act primarily for the citizens of Europe, then you will have to tackle the unemployment problem firmly in order to satisfy their expectations. We cannot hide from you the fact that we continue to hope for a genuine evolution of behaviour that will facilitate the creation jobs, especially in SMEs. This is directly linked to the work on transposing and implementing Community law and reducing administrative costs which weigh upon SMEs at present.
The extraordinary meeting of the European Council will probably be a test for your Presidency. Either it will just produce a text of conclusions to be filed away in the catalogue of good intentions or it will make truly practical proposals and there will be a perceptible will among the Member States to adopt them.
We approve of your suggestion to the Member States to make known their national measures with an impact on jobs. There is no shame involved in using effective recipes, even if we have not invented them ourselves.
As for enlargement, if the Commission has presented us this morning with a statistical proposal on the applications, the Council would honour itself if it offered a political vision of enlargement.
Countries like Romania which, according to the Commission, now has democratic institutions whose stability for now seems to be guaranteed, but also Slovakia, which is at least as democratic as the others, need the political recognition of an examination of their applications.
I do not really think that limiting the candidates to 'five plus one' is a courageous approach to the problem of reforming the institutions, which was evaded at the Amsterdam Summit.
Mr President, enlargement of the European Union to take in the countries of central and eastern Europe is an historic prospect which will give us the opportunity to eliminate the final sequels of Yalta.
The historic nature of this task calls on us, I think, to refrain from taking a grocer-shop approach to the cost of that enlargement. The budgetary resources needed, the reshaping of the institutional system which is now inevitable, the set of efforts that have to be made in order to bring about that enlargement, are of an exceptional scope, it is true.
Nevertheless, it seems judicious to me to qualify our contribution to the price of responsibility. In 1947, the price of responsibility was the price paid by the United States and its Marshall Plan, aimed to bring about the recovery of western Europe, not unsuccessfully, from the ruins of the second World War. In 1997, the price of responsibility is the one demanded of us, if we want to offer the countries of central and eastern Europe the legitimate right to take part in the construction of a new political and economic order, one of peace, justice and security in Europe.
Mr President, there are hardly any alternatives to the price of responsibility, apart from the price of indifference - should be ever - and this is most unlikely, I hope - decide instead to shirk our responsibilities towards those who not so long ago were unable even to dialogue properly with the European Union.
It is the responsibility of the Luxembourg Presidency to conduct the Council's affairs in the coming six months. In doing so, the Presidency can bank on the European Parliament's support, and the Liberal Group's in particular, which is well aware of the fact that the quality of a Presidency has nothing to do with the size of the Member State called upon to exercise it.
Mr President-in-Office, you are exercising the Presidency on behalf of a Member State which, in the last century, understood that it was too small to meet alone every economic, political and security challenge. The obligation to succeed has become a recurring theme in your country's history, Mr Poos, and so all it remains for me to do is to wish you the imagination, courage and clairvoyance that you will need to perform your historic task.
Mr President, I would like to convey to Mr Poos, President-in-Office of the Council, a wish and two causes for concern. The wish is that preparation for enlargement be successful at the December Council meeting. We had a long debate about this subject this morning, the Commission's criteria have been presented to us, and all this is a good basis for the Council, with the Luxembourg presidency, to be able to make significant progress regarding this essential enlargement.
However, in addition, I would like to present the following two concerns: the first of them, as all my colleagues have been mentioning, is the European Council on employment on 21 and 22 November in Luxembourg. The Luxembourg presidency has taken on a huge responsibility. And there are early signs of a certain level of unease on the part of European public opinion and political parties, because much is expected of it. It cannot be allowed to become merely a propaganda operation to cover over the shortcomings of the Amsterdam European Council or of the mechanisms available to the European Union to arrive at an employment policy. My Group has a special vocation to support an employment policy - we are called the European United Left, which just about says it all. We believe that, with this subordination to the criteria of the Stability Pact, it is very difficult to create jobs if there is no change in macro-economic policies. At any rate, we are urging the Luxembourg presidency to set clear objectives and to establish mechanisms in this respect. It will also receive a visit from our Group in Luxembourg so that we can submit our own proposals.
The second concern - which will take just a few moments - is the Community budget. The Commission's initial proposal is very restrictive and we are also very concerned that governments are tending towards a zero budget. We trust that the Luxembourg presidency will not allow this.
We wish you, Mr Poos, and European society as a whole every success in these difficult but hopeful times.
Mr President, as an imaginative, radical and, for that very reason, responsible opposition, we too should like to state our agreement with the Luxembourg presidency. We shall examine very carefully what the Luxembourg presidency undertakes, and we shall support every step, however small, which is a genuine step away from the present misguided policy and sets a new course towards a different, more democratic, ecological and social Europe. A Europe, a European Union, which is not so much in the service of the banks and multinationals as in the service of the common man, and plays a constructive role worldwide to strike a balance in the name of solidarity and to prevent and resolve conflict. That includes serious consideration of the call for genuine equality in the treatment of the accession candidates, including those which are not proposed as members of the first round. But it also includes more detailed attention to employment policy. I can also tell the House that we are to hold a Green employment summit in Luxembourg 14 days before the Council meeting. Together with other elements of the European Assembly for Full Employment, we shall be present at the summit in Luxembourg in order to present our demands.
Among those will be the abandonment of the neoliberal, monetarist orientation of employment policy which amounts to seeing a solution in low wages and precarious employment. We have no need of the spectre of Keynesian spending programmes, under which billions of ECU are buried and then dug up again for no discernible purpose. We must launch a European employment policy, which will of course cost money, but which is first and foremost based on a policy transition to a different model of development: ecological programmes of investment in the future, public support for shorter working hours, direct strengthening of internal demands by means of downward redistribution and financial action in the third sector.
If we embark together on that course, we shall not have to see Agenda 2000 leaping into life as a roaring lion and then finishing up as a bedside rug for those who determine European policy at present.
Mr President, this is a very special afternoon for us Luxembourgers. I am quite proud, as a representative of a country with 400, 000 inhabitants, to welcome the Luxembourgish presidency team on behalf of the Group of the European Radical Alliance in the European Parliament. On your agenda you have several challenges, mainly in the field of environment policy. You have to prepare for the conference on climate change in Kyoto. This is an issue which is connected especially to the conservation of forests worldwide. Mr Poos just referred to the action programme we have with Canada, which will be discussed this evening in Parliament.
Certainly, you have a serious commitment. I should like to ask you, in this field especially, to take account of the NGOs' complaints and wishes. As there are virtually only Luxembourgers in the Chamber, I shall conclude in Luxembourgish.
Här Präsident, well mir de metteg ennert eis sin, ass ett mir eng besonnesch Éier an e Pleséira, Iech enorm vill Erfoleg ze wënschen an Ärer schwieriger Missioun am Dengscht vun Europa. Vun eiser Fractioun huet Dir all die bescht Wënsch! Merci!
Mr President, it has been said that the Intergovernmental Conference was called to prepare the EU for enlargement. That task has not been accomplished. The Commission is now asking for a new Intergovernmental Conference in the year 2000 prior to a possible enlargement. But the Amsterdam Treaty makes it more difficult to unite Europe. New Member States must meet even more stringent demands with regard to economic policy and public finances. They must take part in monetary cooperation. That will make sustainable economic development more difficult in the economies that are lagging behind. A condition for inclusion is that the new Member States must abolish the borders between themselves and between them and the present EU. Is the EU prepared to open up the labour market to new immigration, when we have 18 million unemployed? Can that be achieved without social conflicts? With its raised demands on the new Member States, Amsterdam in reality means a postponement of enlargement. Contrary to the task incumbent on us, we are dividing Europe instead of uniting it. There are fine words in the Amsterdam Treaty on openness, sustainable development and employment. But, with monetary union, the fine words on employment will translate to higher unemployment. The declarations on the environment are accompanied by abolition of the environmental guarantee contained in Article 100a(4) of the Treaty in favour of a dispensation procedure administered by the Commission. Today openness can be instituted by eight out of fifteen countries. Tomorrow it can be blocked by three countries, such as Spain, France and Germany. As the provisions I would feel able to applaud are not there, I must refrain from applauding. But I will congratulate Luxembourg on taking over the EU Presidency. We tend to have good Presidencies when the small countries are in charge.
Mr President, I should like to take this opportunity to draw the attention of the Luxembourg presidency to a current problem in my country as regards the transposition into Belgian law of the Community directive of 19 December 1994 on voting rights for European citizens.
I would say first of all that this directive is an example - to my mind, at any rate - of undemocratic decision-making in Europe. In order to introduce these European voting rights, an amendment of the Belgian constitution is in fact necessary, with a two-thirds majority in Parliament. However, both the Maastricht Treaty and this binding directive itself were approved by a simple majority in my country. This effective precedence of a European directive over the Belgian constitution therefore means in fact that any minister with a simple majority or any European Council of Ministers is able to change my country's constitution, which strikes me as unacceptable and undemocratic.
In practical terms, we Flemings are now faced with the massive problem that the right to vote for EU citizens in Brussels and the Flemish communes around the city amounts in effect to a kind of ethnic cleansing which disadvantages speakers of Dutch, in other words the Flemings. I think this is a situation not unknown to the Luxembourgers, who also have their own specific language culture.
I therefore have to make the essential point today that the much-used slogan of 'richness through diversity in Europe' must not remain a dead letter. And this diversity means that a people has its own protected territory where its own culture is dominant, in which newcomers are welcome, but are expected to adapt.
The Flemings have to say that the speakers of other languages, the newcomers to their territory in Brussels and the vicinity, not only do not adapt, but also try to impose their culture, their languages and their laws.
At present, the European directive to which I have referred has not yet been transposed into Belgian law. If the Luxembourg presidency or the Commission, as has been announced, nevertheless takes steps to force it down the throat of my country, Flanders, they must be fully aware that a whole people, the Flemings, will then turn against this Europe, and that would be a pity.
Mr President, it might be stating the obvious, but it is worth emphasizing the fact that the Luxembourg presidency occurs at a critical time in Europe's development. We have the conclusion of the Intergovernmental Conference and we have the Agenda 2000 document in front of us today. Both in their different ways point us in the direction of the enlargement of the European Union. That enlargement is of tremendous significance, not just in a symbolic sense but in a very real sense as well.
Enlargement is important for these countries wanting to join the European Union, but important for us too, as existing Member States. There is no doubt that it is going to be enlargement which, in many ways and quite rightly, will be the headline-grabbing issue during the Luxembourg presidency. But my special plea today is: please do not forget about employment. In fact, let us place a new emphasis on job creation.
I am absolutely delighted that there is going to be a special job summit in November. That will be of extreme important to everyone, not least the 18 million people who are unemployed in Europe today. But I do not want that conference to be just a polite conference; I want it to be a dynamic event. A dynamic event which does not simply talk about best practice but an event which actually has before it well worked out concrete proposals and agrees to implement these proposals. What I would like to see is, for example, recommendations on employability, on a more effective use of the Structural Funds, on enhancing competitiveness in the European Union, on promoting training and education, on coming forward about ways to promote moves from welfare into work, without in any way undermining the welfare state.
We need to be taking forward the single market action programme. But also, I believe that we need to find extra resources to create jobs. Perhaps one of the best ways to do that is to have low-interest Europe-wide loans directed at trans-European networks but also the development of small and medium-sized enterprises - one of the key ways to effectively create new jobs in Europe today.
If we are not going to do this, then we all run a very grave risk of fuelling the disillusionment which exists in Europe today about the whole concept of European cooperation and integration. But today I am optimistic. I am confident that we can build on what we have achieved in Amsterdam, take that forward, enhance the enlargement discussion and also create those badly needed jobs.
I think the indications that we have had this afternoon from the Luxembourg presidency are very encouraging and very sound. I am also impressed by the very genuine determination to have cooperation with the European Parliament and I am sure that if the Luxembourg presidency reflects many of the priorities in this House, it will indeed be a successful presidency. I wish you well.
Gudde mëtteg, Här Präsident! Erlaabt mir, dei lëtzeburgesch Präsidentschaft an eiser Nationalsprooch, op lëtzeburgesch, ze begrëissen.
Mr President, the Luxembourg Presidency comes at a crucial moment for the development of the European Union. After Amsterdam, fundamental decisions are expected.
On one hand, the citizens of the European Union are now looking towards the Summit on employment due to take place in the autumn. Millions of Europeans without work, millions of young people without future prospects, are waiting for our responses. Not for empty promises or for new reports or supplementary resolutions.
Since the Essen Summit in 1994, Europe has regularly spoken about employment. It is now high time for those words to be followed up with acts. Unemployed people and young people want nothing to do with an 'alibi summit' producing its umpteenth resolution. They want practical and real solutions. Europe alone cannot provide these practical solutions but it can stimulate, mobilize, guide and coordinate. It can urge the Member States to apply initiatives for employment which have already been successful in other countries. It can liberate the money sleeping at the bottom of European reserves so that it can be invested in job-creating products. In brief, European can give back hope and trigger off national actions which alone can provide practical solutions to the problem of unemployment.
It has to be made quite clear: any policy aimed at dismantling the European social model would replace the unemployed with poor people. That would be a policy against respect for the individual and against solidarity. Such a policy would meet with the fierce opposition of the Christian Democrats!
In order for the employment Summit to be a success, the Luxembourg Presidency will not be enough. All of the heads of State must commit themselves personally to it; national parliaments should also make their contributions. The European Parliament must play a vital role; the social partners must become genuine actors; the private credit sector must make employment investment a priority. Once everyone throws their weight behind this task at local, regional, national and European levels, only then can we effectively fight unemployment.
The other strong point of the Luxembourg Presidency will be preparation for enlargement. Millions of women and men from countries in Eastern Europe who have recovered freedom and democracy are now looking towards us. We cannot and must not disappoint them!
' Agenda 2000' , presented this morning by President Jacques Santer, has launched the debate on the European architecture for the 21st century. It is now for the Luxembourg Presidency to lay down the stepping stones for an historic undertaking which will reconcile our continent with itself. It is true that our citizens are looking sceptically at the enlargement project. Their doubts and fears must be taken seriously. It must be explained to them that enlargement will be carried out thoughtfully, case by case, step by step, that it is necessary for the stability and peace of our continent and that in the long run it will have positive effects for everyone in economic and social terms.
Ordinary people's commitment to this historic project is vital. Mr President-in-Office of the Council, stimulating that understanding and that commitment is also a task for the Luxembourg Presidency and will be one of its major ones.
Luxembourg is a small country but on several occasions in the past it has demonstrated that it is capable of leading great presidencies. I am quite convinced that once again our hopes will not be disappointed!
Mr President, the Luxembourg Presidency promises to be lively but exciting. The next six months will see contradictions arise calling for decisive choices for the future of European construction. The strongest of those contradictions is that pitting, more than ever, the requirements of social policy and employment against the financial straightjacket put in place by the current economic and monetary union. Increasingly, everywhere the debate is sharpening on the forced frogmarch towards the single currency, on the yoke of criteria and the stability pact, on the lack of a realistic timetable, even on the very logic underpinning the whole project.
Officially, this issue has been settled for five years but it is only now that our fellow citizens can practically verify the fact that these neo-liberal choices are quite simply incompatible with a social Europe.
That is why the 'euro crisis' is bursting out all over. Sweden, albeit a signatory, without any reservation, of the Maastricht Treaty, yesterday, now feels that the single currency project is uncertain and wavering and has decided not to join the Monetary Union in 1999. In doing so it has shown to those who doubted it that it is well and truly possible to change one's option on the base of experience. Great Britain, on the other hand, is waiting to see how things turn out before it decides. In France, the Prime Minister himself announced that he would put to public opinion, when the time comes, the terms of the contradiction between social requirements and the march towards the euro, so that he can be helped in taking his decision.
The idea of postponing the single currency project is now under way. Better still, it is no longer sacrilegious to ask the question: should the whole project not be put on the back burner? For example, it was believed that reducing public expenditure in social areas would reduce deficits. But that is not working out which explains why all kinds of tricks are necessary in order to respect the criteria. Why not instead choose a well-used relaunch of social public expenditure or in other words expenditure which should contribute to greater growth and more genuine jobs and therefore higher public and social revenues which would reduce deficits? The instrument of monetary cooperation for such a policy should in our belief be one not of a single currency or in other words an alignment on the strongest currency with all of the economic and political consequences of such a decision, but on a European common currency, a genuine union of national currencies for cooperation.
In any case, the time has come to agree to an open, taboo-free debate on the question which is in all the heads not of Europe's adversaries but on the contrary of those who want to make it a success. This question is the following one: what can be done to change European construction in depth so that our fellow citizens can recognise themselves in it and can once again commit themselves to it? That, in our view, is the great challenge facing us in the next six months.
Mr President-in-Office of the Council, you are taking over the Presidency of the European Union at a difficult stage when you will have to help to solve vital problems for the future of the single currency which your predecessors failed to deal with and which they have only postponed and handed over to the following Presidency.
I would mention, on this score, the exact geometry of the countries taking part in the euro, the direction to be taken by the exchange policy, the possibility of an economic government for the euro and its position vis-à-vis the European Central Bank. You are going to need a great deal of skill in order to manage these fundamental problems because obviously it is going to be difficult to preserve the relevant consensus that we have now when it will no longer be possible to remain ambiguous and when decisions will actually have to be taken.
In order to put an end to discussions and speculation we have been told that you intend to propose the direct and definitive fixation before the end of the year of parities between a certain number of currencies. This method, although technically skilful in appearance, is not, however, foreseen by the Treaty and in any case would leave unsolved the problems which I mentioned earlier, giving the Member States the feeling of being trapped just when finally those problems should be dealt with.
It is my personal view - but it is not the intention that you have manifested - that it would be wiser in accordance with Article 109 (4) of the Treaty that you ask the Council, by 1 January 1998, to set for the single currency another date of entry into effect than 1 January 1999. That would then free the debate and focus it on questions of great importance for our future, in particular working out the monetary organization, the institutions and enlargement.
There is a very great temptation now to try to wriggle out of the situation. Mr Poos has given in to this, perhaps, in part, by suggesting that, to use his words, we should use the most expedite method of ratifying the draft Amsterdam Treaty. In fact, we were not really that surprised to hear, straight after the European Council itself, a head of State actually welcoming the fact that the slightness of the reform would, in his view, make it possible to avoid a referendum in his country! What a strange democratic Europe it is when the failure to consult a people is regarded as a positive point! It is out of this web of misunderstandings between the European Union and its peoples that we want to escape and we hope, Mr President, that the Luxembourg Presidency will help us to do just that.
Mr President, there is no doubt that the Luxembourg presidency is going to be an extremely difficult one for two reasons: firstly, because it is inheriting an unfinished Intergovernmental Conference and, secondly, because the problem of unemployment, which is now Europe's number one problem, has so far been the subject of nothing but waffle. Anyway, I am going to make a point that has an international implication, taking my cue from what happened at the recent NATO summit in Madrid, during which it was decided to extend that military organization to bring in Poland, Hungary and the Czech Republic, to demonstrate that Europe is still lacking a common European security policy.
At that summit in fact, only France and, very hesitantly, Italy voiced opposition to eastward enlargement that excluded Slovenia and Romania. Only the French President dug in his heels, challenging the decision of the United States and giving a spirited defence of his own views, magnificently but, unfortunately, alone and in vain. And so, at an important and historical event, Europe appeared still divided and still without influence. US diplomacy first decided that enlargement should take place and then decided it should apply to three countries only, taking advantage of the divisions within Europe and the lack of a single voice from the countries of Europe. In our view, it would have been better not to enlarge NATO eastward because of the risk of awakening fresh fear of encirclement in Russia and stimulating a renewal of pan-Slav militarism. It would have been much better to bring those three countries, plus Slovenia and Romania, into the Western European Union, perhaps alongside their future accession to the European Union. But what we object to is the absence of a single Community strategy, and that, unfortunately, will not change until the decision-taking process is reformed and the principle of unanimity abandoned and we decide to accord the common foreign and security policy a priority role in the process of European construction.
Mr President, the last speaker began by saying that Luxembourg is going to have serious problems, at any rate the presidency. I would take a different attitude. In my view, the Luxembourg presidency has a tremendous opportunity. I believe that everyone in Europe is so tired of hearing all these completely empty declarations and so fed up with them that some real action must now be worked out at last, some real goals established, and I believe that the chances of success at this employment summit are much greater than people think. And I can say this so confidently because I have great faith in the Luxembourg presidency - not because it is a small country, I do not think that is very important, but because I know that they have a positive approach and because they have the qualities to deal with matters clearly, calmly and also very practically. I am pleased that yesterday, in the Committee on Employment, Mr Juncker specifically asked us to provide a contribution by mid-October. We shall gladly do that, and I should like to say something now about the effort we should make and our criteria.
Firstly, it must be very practical. A timetable must be drawn up, clear objectives must be laid down, methods need to be worked out, and you must be specific in terms of percentages, figures and so on. The decisions must also take effect immediately, which means that decisions will have to be taken at the summit which mean something the next day, not least in terms of national budgets. Because it is all very well to say that employment is primarily a national issue, but responsibility must then be taken for it in the national budgets. I hope that before the summit, people will not have battened down their national budgets. That applies equally to the ECOFIN Council. There too, enough scope must be allowed to put into effect at second reading what is decided at the summit.
I would also like to focus on the commitments of the social partners, and I hope the same goes for Parliament, because they too play an important role. As far as I am concerned, there should be no taboo regarding flexibility or modernization. However, they can never be a one-sided sacrifice, made by employees. Flexibility and modernization can only come about as the result of a contract where there is flexibility on the one side and more jobs, for example, or adequate security and social security on the other. We should like to see one specific decision taken in any event, namely that the active labour market policy should be focused in the first instance on the 18 to 30 million people who are out of work. There should be no more freestanding training in Europe, but a commitment that training is always followed by at least one year of work. This is an old Delors proposal which should at long last be brought into effect. And for that, we particularly need the social partners.
I have already said that employment policy is a national issue. That is partly true, and partly nonsense. One of the most important instruments is fiscal policy. Fiscal policy is one of the areas which is primarily handled at European level, and if we wish to provide scope for incentive measures, then Europe will have to play an extremely important role in that respect.
Mr President-in-Office, I want to comment on just one aspect: the harmonization of taxation. The extreme differences in tax legislation within Europe result in substantial distortions of competition and, in due course, the destruction of jobs. The location of company headquarters and of many other business decisions today are determined not by economic aspects but, in practice, by fiscal aspects - by reasons unrelated to operational issues.
This is an area in which - and I appeal to you today before the European Parliament - you must make proposals, as you have suggested you will. If no harmonization can be achieved during the first stage, at least realistic steps towards it can be attempted. I know that my own government has said in the past that unanimity is so important in tax legislation. I will make you an offer today: let us do away with the unanimity principle for tax bands and for the tax assessment base. We should, in other words, be willing to take majority decisions on these aspects, without unanimity, because otherwise we will come no closer to solving this problem of tax harmonization.
That is why I am so grateful to you for mentioning this matter in your speech. We look forward to seeing you taking genuine steps towards harmonization in the field of taxation, for the sake of our citizens and in the interests of competition in the global world market with the Americans and the Asians, and you will do so with the support of the European Parliament. I would also ask that the Minutes should show that I have not used up all my allotted time.
Mr President, I would firstly like to wish the President-in-Office good luck and then to ask a series of specific questions to which I would, as far as possible, like to receive specific answers.
Beginning with the most immediate issue, the presidency-in-Office has the task of finalizing the text of the agreements of the Amsterdam Treaty and it has come to my notice that some Member States are contesting some of the agreements, specifically those relating to an extension of Parliament's codecision powers and also certain aspects relating to the freedom of movement of people.
I believe that it would be desirable, Mr President, for the presidency-in-Office, as guarantor of the general interest, to create and mobilize every resource in order for it to be possible to guarantee that these agreements, arrived at during the Amsterdam European Council, are complied with.
As regards the operation of the internal market, the truth is, Mr President, that there continue to be violations of the concept of a Single Market, specifically in the area of the free movement of goods. This corrupt, repeated and ongoing behaviour jeopardizes the very essence of the internal market and also the credibility of the European enterprise, since we cannot ask our citizens to believe in a reality which does not function correctly.
The question is quite simple, Mr President, and it is this: Would the presidency- in-Office agree to the idea, within the action plan approved by the Commission for the internal market, of imposing sanctions on or introducing penalties for those Member States which do not guarantee the freedoms they are bound to uphold under the Treaty?
I welcome the reference made to the stepping-up of relations with countries in Latin America and I would be interested to know whether, Mr President-in-Office, in connection with the summit between the European Union and Latin American countries - which, in principle, looks as if it will take place under the German presidency - the Luxembourg presidency would be able to make any progress as regards specifying the place, conditions, format and date for the Summit.
I shall end as I began, Mr President, by offering my best wishes to the new presidency and I am sure that, on the basis of your experience and proven desire to defend the general interest, we will be able to achieve the results we all hope for.
Mr President, when summing up his presentation of Agenda 2000 this morning, Mr Santer said that our success will also be Europe's. Earlier, Mr Poos, when presenting his programme, pointed out a virtually obvious truth: in other words, that Luxembourg is taking over the Presidency of the European Union at a crucial moment for its development. The success of the Luxembourg Presidency will therefore be Europe's success and I wholeheartedly hope that it will succeed.
I do not want to insist on the main challenges of the Presidency which my colleagues have already amply commented on, but as a member of the Committee on Economic and Monetary Affairs I would like to express our satisfaction at the Luxembourg Presidency's intentions on tax harmonization. In the European Parliament, we have often heavily criticized my country over this matter. I hope that the Luxembourg Presidency will be able to convince the European Parliament that, in order to bring an end to any unhealthy fiscal competition, its global approach is the right one. I can, therefore, reassure my colleague Mr Friedrich.
My colleagues in the Committee on Agriculture have asked me to say that, given the state of affairs in respect of Agenda 2000, we expect the Luxembourg Presidency and, in particular, our friend, Fernand Boden, Minister for Agriculture, to pay a far more attentive respect to our position than the sorry fate reserved, for example, for 20 out of the 22 amendments in our report to save bee-keeping in Europe. I know that the Luxembourg Presidency is aware of the new challenges which must be met in the future development of the common agricultural policy and that it intends to tackle them prudently, but also with vital determination for progress to be made. But I would insist that the Luxembourg Presidency should not take the wrong turning and make European farmers and wine producers permanent victims of assistance.
Nor should farmers and wine producers be the main victims of enlargement: they are asking for no more subsidies but the right conditions in which to be able to produce responsibly, in terms of quality as well as quantity. To justify price cuts pretending that consumers would benefit is proof of a certain cynicism in that our consumers are spending an increasing share of their income on superfluous things, often at jumped-up prices, and are spending less and less on vital goods, i.e. a healthy and balanced diet.
Mr President, ladies and gentlemen, I must thank all of those who reacted on the spur of the moment to the presentation of the Luxembourg Presidency's programme for the next six months and I thank them wholeheartedly on behalf of the whole team of the Presidency for the encouragement that they have offered to the incoming Presidency.
I should like to reply briefly to three or four main themes which have cropped up in most of the speeches that we have just heard.
The first subject and challenge, the employment Summit, which we intend to prepare effectively with your help. We know that you do not want the employment Summit to become a summit on deregulation, a summit on the demobilization of labour law and trade union gains. We also know that the summit must not become an illusion or a media festival without any follow-up. That is why we have committed ourselves to a practical procedure for preparing the summit by mobilizing all energies in Europe for employment.
Over the next four months leading up to the Summit all the governments, all the social partners, experts, political parties and the European Parliament, will be mobilized to convey to us their suggestions to make this summit a success. As for the subjects of the conference, the Summit must become a summit of European added value to national policies fighting unemployment, in other words we must consolidate the competitiveness of our undertakings responsible for job creation; we must speak again about lowering non-wage costs; we must speak again about eco-taxation; we must also mobilize hidden money for employment, beginning with our own institutions, the Community budget, the European Investment Bank, without forgetting national budgets, where the fight for jobs must receive priority attention. Then we must review all of the good proposals already on the table, the Delors report, the Santer report on the creation of proximity employment. There are deposits of jobs in Europe which need to be tapped into and I hope that the European Summit will offer practical leads towards them.
In other words, no publicity operations but a practical aim, an employment Summit different from all other summits, which must set priority objectives in quantified terms for our Member States.
The second theme is the challenge of enlargement. It has been tackled in two ways, with insistence, once again, on the need to deepen before enlarging and, secondly, insisting on the need not to create new divisions in Europe. Mr Fayot and, this morning, Mr Hänsch, said that the effectiveness of our Community institutions does not depend on the size of the Commission nor on the weighting of Council votes. The effectiveness of our institutions relies on the way in which they take their decisions, the way in which they are organized. The reorganization of the Commission will take place and I shall therefore propose to the Council to review its working methods. Apart from that, there is also the question of qualified majority voting.
The 15 existing Member States might, for certain areas of the Treaty, agree to more qualified majority voting and a reduction of the articles which are still governed by unanimity. If we add up the number of vetoes used by one country or another against one category of decision-making or another, I have to say clearly that we end up with the small list of qualified majority voting which can be found in the Amsterdam Treaty. And if tomorrow we reopened the exercise of searching the Treaty from top to bottom and bottom to top in order to discover other articles where qualified majority might be introduced, we might find one or two further articles but the exercise really is not worth being attempted. Let us therefore wait a few more years before we launch into a new operation.
That is the meaning of the institutional protocol attached to the Amsterdam Treaty which provides for the first five enlargements a purely mechanical adaption to the size of the Commission and the weighting of votes and which effectively provides for a new intergovernmental conference beyond five more members, where not only the size of the institutions but also their functioning including the question of qualified majority voting might again be evoked.
As for the need to avoid a new division in Europe, I agree with all of those who have emphasized this requirement. The process of enlarging European Union must keep the door open to all candidate states, and it must reassert that they all have a vocation to join the European Union. At present the only unknown factor for us is exactly when they are going to enter. The historic undertaking of reunifying the European continent must not become the victim of a procedural fault.
The single currency has also been raised by a certain number of speakers. In my opinion the single currency is part of the stable metro-economic framework needed for creating jobs. If we fail we shall be falling headlong into a crisis which would end up destroying jobs. That is why I must say to all of those who have put forward the idea of postponing introduction of the euro or even calling it into question completely and thereby annihilating a whole series of efforts over the years to bring about national convergence that they will be triggering off a serious European crisis. On the other hand, we should anticipate it as soon as it is apparent that a significant number of Member States fulfil the Treaty's criteria.
A number of practical questions were put to me at the end by a speaker who I am not sure if he is still in this Chamber. As far as the Amsterdam Treaty is concerned, I confirm that the Luxembourg Presidency will not reopen the debate. The Treaty has been formally decided upon by the President-in-Office of the European Council, the Dutch Prime Minister, Wim Kok, who reached a formal agreement with all delegations on the text. We shall not be opening this up for any more discussion.
Violations of the single market of certain countries is a practice to be condemned but the States on whose territory such practices do take place are responsible for honouring the Treaty and its related regulations. To date we have had no European sanctions to deal with this but I do not exclude the possibility that this subject might be discussed at the Council of Ministers and that we might introduce such sanctions as exist, for example, in the stability pact just decided upon in Amsterdam vis-à-vis the single currency.
The Latin America summit is something that we have not yet begun to prepare in practice. I think that it will be held in a Latin American country and in the coming weeks we are going to start the relevant preparations.
I should like to conclude, Mr President, by thanking you once again. It has been emphasized that the Luxembourg Presidency will take place at a critical moment for the history of the European Union. A critical moment also needs parliamentary criticism. Today you have both criticized and been constructive. I hope that you will remain so throughout the coming months and I can tell you that the Luxembourg Presidency will endeavour not to disappoint your expectations.
Thank you for your answer, Mr Poos.
The debate is closed.
Situation in Turkey and Northern Iraq
The next item is the statement from the Council on the situation in Turkey and Northern Iraq.
Mr President, ladies and gentlemen, I should like to say as an introduction that years come and go but certain elements of conflict remain.
Six years ago during the last Luxembourg Presidency I had the opportunity of holding talks with the European Parliament on the same subject of interest to us today and unfortunately it has to be admitted that the same problems remain.
Mr President, ladies and gentlemen, that said, I should like to remind members of the European Parliament that the respect of human rights democracy in Turkey continues to be at the centre of the preoccupations of the Council of Ministers. Since the Turkish invasion of northern Iraq the Council of Ministers - I must remind you - has expressed its serious concern.
While understanding Turkey's desire to put an end to acts of terrorism, the Presidency of the European Union has emphasized that the Kurdish problem cannot be resolved by military means and can only be resolved politically.
It has urged Turkey to show the greatest restraint in particular not endangering the life of innocent civilians. It has also urged Turkish leaders to withdrawn military forces from Iraqi territories as soon as possible.
Mr President, I must also recall that at the meeting of the Association Council with Turkey held in Luxembourg on 29 April of this year, the European Union reasserted the principle of Turkey's eligibility to accession to the European Union, as stated by the Association Agreement dating back to 1963. This principle also features in the Commission's Opinion which dates back to 1989 and which the Council has adopted.
Therefore, Turkey will be judged on the basis of the same standards and objective criteria as other candidates to accession. At the same time the European Union has emphasized that pursuit of the strengthening of relations between the European Union and Turkey will rely on a certain number of objective factors, including a solution to the Kurdish question.
Fully aware of the extent of the problem facing Turkey in the south-east of the country, the European Union has nevertheless stressed that fighting terrorism must respect human rights and the rule of law. It has therefore launched an appeal for a political - I repeat political - solution to be found. It has also emphasized the rightful need for Turkey to honour its commitments as a member of the Council of Europe and the OSCE.
It appears that most of Turkey's military forces have now been withdrawn from Iraqi territory. Against this background the European Union notes with interest that the new government, led by Mr Yilmaz, will be launching economic and social programmes in order to improve living conditions in the south-east of Turkey. At the meeting of the Association Council, the European Union recalled Turkey's pledge to make fresh efforts to respect human rights.
Mr President, I think that it would be premature to comment on the Commission's communication to the European Parliament and the Council on the subject of deepening the Customs Union, but I can assure you, ladies and gentlemen, that the Luxembourg Presidency will deal with this communication in the coming weeks and I am fully willing to come back to this question at your next part-session.
Mr President, here we are again discussing Turkey. It is the same old story about Turkey. It is the same old responses from Turkey, the same old denials from Turkey and the same old promises from Turkey. What is more, from an increasingly discredited political elite in Turkey.
Political alliances wax and wane and Turkish governments come, promise, and go. Remember the promise we received from the former Prime Minister of Turkey before we voted for the Customs Union in this House, to end arrests for freedom of speech - that awful crime, freedom of speech and freedom of thought in Turkey! Well here today we have another press release from the new Prime Minister of Turkey, to end arrests for freedom of speech by the end of this month and to give guarantees for all press freedoms.
When I was in Turkey in March this year, we had a promise from the then Turkish Government to ensure that by the end of this year all human rights abuses in Turkey would be ended. Human rights do not improve however, President, political democracy and the rule of law are mere buzzwords, repeated almost as a mantra by the political elite in Turkey. The emergency rule in the south-east of the country was first implemented on 19 July 1987, almost ten years ago to the day, in which time nearly 26 500 people have died. That is the official number. Goodness knows how many it really is. And as the resolution states, more than 1 800 people have died in the latest incursion by Turkey into northern Iraq.
20 July is approaching, 23 years since the invasion and occupation of the northern part of Cyprus. This morning we heard the Commission say that it had adopted a communication on relations with Turkey. I have it here, I have only just received it and have not had time to study it yet, but what is clear is that it is asking us in this Parliament to support economic development in Turkey. This morning Mr Santer and Mr van den Broek asked very reasonably for Turkey to help find a solution to the long-standing problem of Cyprus, using membership of the European Union for Cyprus as a catalyst. What is the response from Turkey? The Turkish Foreign Minister yesterday said that were the European Union to open negotiations with Cyprus, then Turkey could not support the attendance of Rauf Denktash in the second round of meetings designed to solve the Cyprus problem. What absolute hypocrisy!
And yet there are some chinks of light, and it is on these chinks of light that our hopes rest: the real desire for a proper development of Turkish civil society as reflected in the initiatives of TÜSIAD; the business world in Turkey putting its muscle behind democratic development; the trade unions and small business federations in Turkey coming together for the first time ever in an effort to force democratic change in their own country. This is the hope of the Turkish people themselves for peace and stability in the future.
Finally, my group really welcomes and congratulates President Demirel and Prime Minister Simitis of Greece for their ground-breaking meeting and agreement in Madrid. That is the hope we have for the future.
Mr President, unlike Mrs Green I believe that the new Turkish Government does give us cause for hope: hope that relations with Europe will return to normal, hope of further progress with democratization and human rights. I actually welcome the fact that Prime Minister Yilmaz was able to achieve, just four days ago, a relatively large majority in the Turkish Parliament, with the support of two social democratic parties. I hope that this caretaker government will be able, between now and the next elections, to get things moving and to improve matters in areas where the predecessor governments under Erbakan and Çiller failed to make any progress.
I have formed the impression that today's debate is to some extent geared to defending the former government, which is no longer in office at all. We in the European Union must look to the future. I am expressly grateful to the Commission for taking an aggressive approach to this subject. As far as our group is concerned, it is actually still too early to reach a final judgement today on what has happened in past years and months. The new government needs time to lay its plans. It needs time to make its presence felt, to stabilize its parliamentary majority, based on social democratic and conservative support, to introduce a new electoral law, to guarantee freedom of opinion and to implement all those articles that have rightly been referred to in this House. So it would be better not to hold this debate now but to postpone it until immediately after the summer recess. The brief speech by the President-inOffice suggested to me that he basically shares this opinion. I should like to urge the House to give a moderate opinion, one in which we have no need to disown the position we take, Mrs Roth, but one in which we recognize the opportunities the new government has and jointly endeavour to ensure that Parliament's influence is made to count here. This also applies, obviously, to the withdrawal of Turkey from northern Iraq. No doubt we all agree on that. On this basis we should be able to adopt a sensible resolution and give the new government a chance.
Mr President, I too believe that this debate on Turkey is taking place at a very sensitive and special time, at a moment of transition when it is very difficult to assess the intentions of the new government. Let us not forget that this government came into being in the wake of major diplomatic efforts and in response to pressures from parliamentary forces, and so it is a government that should let us hope that this is going to be a new chapter in Turkish politics.
What has happened in recent months cannot be passed over without comment because the risk, the danger we fear is that the parliamentary agreement that enabled confidence to be placed in the Ylmaz government could have involved deals with the armed forces - we hope this is not the case - giving them a free hand to operate, clearly violating human rights in the south-east of the country, in Kurdistan and Northern Iraq.
I therefore believe that it is imperative to maintain an open channel of dialogue with the new Turkish government. We have, of course, to call for compliance with the International Convention on Human Rights, as signed by Turkey - that is absolutely clear; and we must call for an improvement in the conditions in which detainees are currently held in Turkish jails simply because for expressing their views - the most despicable reason for imprisoning a citizen - that too is absolutely clear. But we must careful not to close the door to this new experiment in government. That could be a serious mistake on Europe's part!
Mr President, Parliament is in fact very late in the day in discussing the situation in Turkey and northern Iraq. Turkey has been occupying part of this neighbouring sovereign country for several months now, without very much criticism being heard. Although I reject the terrorism of the PKK, this response from Turkey is no basis for a peaceful solution. An immediate withdrawal is of course required, to be combined with a recognition of the minority rights of the Kurds. Turkey has been going through difficult times for some years now. I am pleased to say that the political instability seems to have been reduced with the arrival of the new government. It is to be hoped that the military, although they support a secular Turkey, will now once again withdraw from politics. The new Turkish Government is aware of the Union's attitude and the five criteria, but the many expectations which were raised when the Customs Union was concluded have still not been fulfilled.
I can understand that the political instability has complicated the process of reform, but the everyday practices in Turkish prisons, the Turkish attitude towards the Kurds, the slow pace of constitutional reform and the immovable stance on Cyprus give my group no reason to review our policy.
The main point must still be that Turkey could be a candidate for membership of the Union. The door is open if the criteria are met, and a great deal can be expected from candidate members. In asking such things of Turkey, we are not discriminating against it, but simply applying objective criteria in an extremely difficult situation. The withdrawal of troops from northern Iraq is only the beginning of a long process which Turkey must go through before it can accede to the Union.
And finally, it gives me no pleasure to read, in the Dutch media at least, that Vice-President Bülent Ecevit - responsible at the time for the invasion of Cyprus, it should be noted - has said in connection with the decision which we are hearing about this morning from Commissioner van den Broek and others that a start should be made on integrating the Turkish Republic of Northern Cyprus, if the Union does not change its attitude - in other words, if we continue to negotiate on membership with Cyprus. And the integration of Northern Cyprus clearly implies a second invasion.
Mr President, ladies and gentlemen, we were talking earlier today about Agenda 2000 - about the future of Europe. Now that we have moved on to debating Turkey, the issue is once again Europe - the issue is our joint future. We want to share a joint future with Turkey. We want open doors, not more walls. We do not want a Europe that defines itself as the stronghold of the Christian West, but one based on laicism, where there is a place for everyone - Christian, Muslim, Jew or atheist. But that future is based on one inalienable principle which the new Turkish Government really must take seriously, and that principle is: democracy and human rights.
Democracy and human rights has to mean more than the routine cosmetic protestations churned out by Mrs Çiller's prayer wheel before customs union. Democratization means providing a solid foundation for basic rights, such as guaranteed freedom of opinion and freedom of the press, as a precondition for any further open consideration of the future in Turkey.
Democracy means finally trying to find a political solution to the Kurdish problem; it means an end to the military option and to any invasion of northern Iraq. The Kurdish question is inseparably linked to this democratization: it cannot be delegated to the military even though certain people both here and in Turkey would have us believe that the military is the guarantor of democracy and the rule of law. Was it not specifically the last military coup in Turkey, in 1980, that left the present legacy of antidemocratic structures?
But when I say no more walls, I also mean, indeed I particularly mean, that existing walls must be torn down. Cyprus needs, at last, to look forward to some prospect of a solution. The latest threats uttered by Mr Ecevit have not been exactly helpful here.
Mr President, I am not one of those who like Mrs Green likes nothing better than taking potshots at Turkey.
I disagree with the Council, and I think that the European Union's policy towards Turkey is different to that conducted vis-à-vis other countries. Turkey is not on the list of candidate countries for the European Union and the Turkish people have fully understood what that means.
I think that we are reproducing with Turkey what was scientifically constructed over ten years in Yugoslavia's case and which led to the disaster that we know only too well. However the European Union should clearly propose and clearly tell Turkey that it can enter the European Union and also tell it the conditions under which it can enter or join the European Union or, on the contrary, all of this is bla-bla-bla which is just an alibi for Turkey, enabling it not to respect human rights and enabling the European Union to continue to believe that it can conduct a half-hearted policy which is not a policy at all as we know very well and which will lead to disaster, disasters such as the ones in former Yugoslavia or Algeria.
We can do something different, but for that we need the will and it needs to be done quickly.
Mr President, it appears to me that the Commission's Agenda 2000 document, which has been received so favourably here this morning, has landed as a kind of bombshell in Turkey. In the discussions yesterday evening with our Turkish colleagues in the Joint Parliamentary Committee, I have never seen them so bitter, and Mr Ecevit's statement about the annexing of Northern Cyprus points in the same direction. However, I think this is somewhat mistaken of the Turks, because it was to be expected what Europe's position on Turkey would be at the present time. The option of membership remains open and relations can be developed further, but in political terms at any rate, a number of serious obstacles stand in the way of accession. And as Mrs Green has already pointed out, these are obstacles of which the Turks themselves are increasingly aware. When I look at what social forces such as the trade union movement and employers' organizations are saying as regards democratization, their demands and wishes correspond reasonably well with what we are saying, and that is a step forward. I think it is also important in terms of these future prospects, which I gladly hold out for the Turks.
I welcome the fact that the positions of the Council, the Commission and Parliament with regard to Turkey have clearly moved towards each other in recent years. We in Parliament are frequently portrayed as an irresponsible body, and are certainly described as such in the Turkish press. When I now look at the texts on Cyprus, the Kurdish issue, democracy and human rights, and then at the declarations from the Association Council or the section in the Commission's Agenda 2000, it strikes me that our positions are gradually moving into line. There are texts such as this Commission statement, for example:
' Persistent cases of torture, disappearances and the Turkish record in combating terrorism in the south-east. Turkey needs to exercise restraint, to make greater efforts to uphold the rule of law and human rights and to find a civil, and not a military, solution. Persistent cases of torture, disappearances and extra-judicial executions, notwithstanding repeated official statements of the government's commitment to ending such practices, call into question the extent to which the authorities are able to monitor and control the activities of the security forces.'
This kind of statement clearly shows why resolutions on northern Iraq are still necessary from time to time.
Mr. President, first of all, while congratulating the President-in-Office of the Council for the clear way in which he presented the Luxembourg Presidency's programme, I would like to remind him that it was Mr Poos himself who, in the same capacity six years ago, advocated with equal clarity the need for a solution to the Cyprus problem. We are now approaching the end not just of six, but of twenty-three years since the Turkish invasion of Cyprus and the tragedy of that dismembered island still continues in defiance of the principles of international law.
Unfortunately, there is another Turkish invasion. Other flagrant violations of law are continuing, because the gulf between proper declarations and the political will to implement them encourages the perpetrators, who in the face of international outcry, invent excuses, give vague promises, and slander their victims. The Kurdish tragedy is one of the most striking and prolonged examples. For decades war has raged in the depths of the East with carnage and unrestrained bloodshed. But for Ankara, as its President declared a few days ago in Brussels, there is no war, there is no nation of 14 to 15 million without rudimentary human rights, without the possibility of being educated and communicating in its own language. According to Mr Güner Oztek there is only a band of terrorists which, by its criminal actions and its skilful propaganda, is leading international public opinion astray. So Turkey is entitled to execute, to imprison, to torture, to persecute anyone who supports the rights of the Kurds, even members of parliament, authors and journalists, and finally, to invade a foreign country.
This monstrous hypocrisy must finally be brought to an end. The political solution to the Kurdish problem and respect for human rights are conditions laid down most clearly for any kind of cooperation between Turkey and the European Union. Let us hope that after the fall of the unnatural Erbakan-Ciller pairing, the new Yilmaz government will provide some guarantees along European lines, but for that to happen, the conditions specified by the European Union will have to be final and direct.
Mr. President, I too would like to congratulate both the President-in-Office of the Council, and Mr Van den Broek on what he told the journalists about Cyprus. He expressed himself far more clearly to them than to us here, in Parliament.
A short while ago the diplomatic representatives of Turkey to the European countries went to Ankara to discuss ways that Turkey might use to improve its public image in the European Union. For it is a bad image, related to the findings of numerous international bodies concerning persistent violations of human rights, the oppression of 15 million Kurds who live in Turkey, lack of respect for the principles of international law, the continuing occupation of part of the Republic of Cyprus, and lack of the rule of law.
However, improving Turkey's image is not an issue of public relations. It is a substantive issue, and I think that ought to be understood by the political leadership in Turkey. A great opportunity now exists for Turkey to prove that it means what it says, namely that it respects the international agreements and treaties, that it respects human rights, that it agrees to withdraw occupying forces from Cyprus, that it wants good relations with Greece. Any agreements will only count for something if Turkey keeps its word. But recent statements give cause for concern, some mentioned by Mrs Green and others made by the Vice-President of the Turkish government, Bulent Ecevit, who recently stated that unless the European Union changes its attitude, his country would have no choice but to annex to Turkey the occupied part of the Republic of Cyprus.
We need a new start with Turkey, and let us adopt that as a working hypothesis and accept it. That new start, however, must be characterized by sincerity and a conscientious effort to improve the unacceptable situations in Turkey. Words must be turned into deeds, into substantive action. We are no longer prepared to accept lies, deceptive promises, misleading words and threats like those by Mr Ecevit. Turkey is a part of European history. Unfortunately, its behaviour now obliges it to offer proof of that.
Mr President, Mr President-in-Office, although it is to you that I speak, I am thinking of the presidency that held office at the time when this violation of international law took place and Turkey sent its troops into northern Iraq.
I find it shameful that the Council could not find more forceful language to condemn that breach of international law, to call a spade a spade, instead of contenting itself with pointing out the acts of terrorism that had brought Turkey to act as it did. I believe that we should be honest as between friends, but above all that we should not be cowardly.
We are, of course, conducting a debate that we should have conducted two months ago. This was not our fault, but the fault of the Council in its refusal to accept our request for a statement at that time. As Mr Langen has said, the new Government is now having to listen to charges that should have been laid against the former government. There is continuity, there must be continuity within a state. The government bears the responsibility for what the state does. If the government in Turkey is to change every six months, we cannot always put out of our minds what the previous government said, and look only to the future. We need confidence-building measures, too. And this Parliament needs to know that it has a partner with which it can negotiate, a partner on which it can rely. That is very important. I too - like Parliament as a whole - have high hopes of this new government, Mr Langen. But this new government must understand that it has to take these steps to create confidence, that it has to show us that it means to keep its promises. I very much hope that that will happen, and that Turkey will play, or continue to play, its part in Europe. I am in favour of Turkey's retaining the option of accession. But it must keep to everything that other candidates keep to - no more and no less! That option it must have. We want to have Turkey with us in Europe. Sadly, the Turkish Government has constantly moved away from Europe with its human rights violations, its lack of democracy, the Cyprus situation and the unsolved problem of the Kurds.
We expect a peaceful solution to the Kurdish problem. We expect an end to the occupation of Cyprus, and we expect the human rights situation and democratization to improve. Then Turkey will have its place with us!
Mr President, I should like briefly to reply to the speakers who have taken a position and thank them for their contribution, even though sometimes they have been very critical of the Presidency.
As far as clear language is concerned, I can be quite frank in respect of the last speaker, given that six years ago I had the privilege, in the wake of the Gulf War, of visiting Kurdish refugee camps. During that visit I also held talks with officials at the Turkish Ministry of Foreign Affairs and I clearly explained to them the position not only of the European Union but also of the European Parliament.
Let us make no mistake. There is no ambiguity on this. At the time and still today as you know there are some Turkish politicians who deny that there is a Kurdish problem and to say that there is not a minority: when I was visiting them they spoke of the Kurds as 'upland Turks' . That was the expression that they used. They are quite frankly denying the problem. In my view that was and still is unacceptable.
Apart from that I should like to say, Mr President, that despite some disappointments and certain frustrations I think it is the duty of the Council of Ministers of the European Union and the Commission to remain in a dialogue which I would qualify as critical, firm and constructive, with a new Turkish Government, while being very firm and refusing any ambiguity on the question of human rights and the respect of the rights of the Kurdish minority.
I should like to add, Mr President, that even though we should be careful and prudent we should also at the same time encourage by all the means at our disposal all Turkish democratic forces who want to promote democracy and the respect of human rights, but that in a practical way and not only in terms of words, words which have remained a dead letter for far too long.
Thank you very much, Mr Wohlfahrt.
I have received six motions for resolutions pursuant to Rule 37(2).
The debate is closed.
The vote will take place on Thursday at 12 noon.
Situation in Albania after the elections
The next item is the presentation of statements from the Council and the Commission on the situation in Albania after the elections.
Mr President, ladies and gentlemen, by way of introduction on the situation in Albania, I should like to sum up the facts.
I should emphasize that, following the collapse of civil order in Albania at the beginning of this year, the European Union played an active role to help Albania to restore political and economic stability, to restore internal security and promote democracy by proceeding to free and regular elections in the respect of international standards.
The Council also took the initiative in March to send an exploratory mission to Tirana which became the kernel of the consultative mission for Albania in the framework of the OSCE's coordination. This mission was responsible for giving opinions on the development of the situation in terms of the humanitarian situation, the economic and financial situations and security in the country. The Council coordinated its action with that of other international organizations and fully supported the coordination efforts of the personal representative of the President-in-Office of the OSCE, Mr Vranitzky. At that stage in the crisis, the Union's particular contribution consisted on one hand of offering humanitarian aid, in particular food and medicine and, on the other, in contributing to the reestablishment of the Albanian police force and supporting the electoral process, a key point in the international effort.
As you know, legislative elections were held on 29 June and 6 July and the Council committed the political parties and all Albanian citizens to taking part in the elections in a spirit of peace, discipline and conciliation. I should like to recall that in the framework of the surveillance arrangements set up under the aegis of the OSCE, the Member States send observers to the spot to oversee the proper functioning of those elections.
The Council has also emphasized its future relations with the European Union and Albania and on the full restoration of democratic principles, respect of human rights and the rights of minorities and the application of healthy economic practices as well as the existence of cooperation links between Albania and its neighbours. The Council accepts with satisfaction the general assessment according to which the legislative elections took place acceptably. It has also pointed out the need for Albania to respect the results of the elections and the authority of the new government now being formed.
The Council emphasizes the important role played by the multinational protection force which helped to create a safe environment for the elections and the various missions by the international community in Albania.
The Council has also committed all political and trade union formations in Albania to pursue with determination a process of national reconciliation in order to overcome divisions within society and to increase confidence in the authorities. The conditions of international aid will also depend on the pursuit of this process. Against that background the Union is determined to pursue aid for Albania on the basis of its common position of 2 June and bearing in mind the principal of conditionality.
The European Union will act under its own responsibility but will cooperate closely with other international organizations in the framework of the OSCE's coordination. In order to support this approach the Council will encourage the working out in conjunction with the Albanian authorities of a common and comprehensive international action plan.
For that purpose the Union welcomes Mr Vranitzky's initiative to create a group responsible inter alia for defining the elements of such an action plan. The European Union intends to contribute to its establishment and is prepared to work out a series of practical measures with a view to demobilizing the armed groups and establishing a climate favourable for security.
The Union also appreciates Italy's proposal to organize on 31 July a conference of senior officials with the participation of Albanian officials. This conference should lead to a ministerial meeting in Rome in September next. In this context the Council expects the newly elected Albanian authorities and all sectors of Albanian society to work together with the international community for the stabilization, democratization and economic restoration of their country and abstaining from any activity running counter to those aims. These joint efforts should lead to political and economic reforms which are needed and head in the direction of the respect of human rights and internationally accepted democratic standards.
The organization by the World Bank and the Commission of an international conference of donors will depend on the establishment by the Albanian Government of a programme of economic reform benefiting from IMF support. An economic restoration strategy worked out by the World Bank will act as a framework for the country's economic and institutional reform.
Commitments made by the Albanian authorities must be monitored.
On this basis the Council can envisage resuming the political dialogue begun with Albania back in 1992. The cooperation agreements dating back to the same year will continue to serve as a framework for deepening the country's relations with the European Union.
Thank you, Mr Wohlfart.
Commissioner van den Broek will now speak on behalf of the Commission.
Mr President, I would just add one thing to what the Presidentin-Office has said and which I am happy to endorse. I should like to take the opportunity to address a special word of appreciation to Mrs Lalumière, who was able to carry out her task as OSCE coordinator of the international monitoring activities so successfully, in what were often difficult conditions. We were glad that the Commission was also able to provide the necessary support.
We hope that a new government will be formed in Albania before the end of the month, which can then cooperate with the international community on what is called the common international agenda for Albania, the purpose of this being to set out what needs to be achieved in the short, medium and long term. The priorities which we have set ourselves here are of course democratic reforms, including the framing and adoption of constitutional law, improvement of the internal security situation - I am thinking here of the widespread possession of arms amongst the population - the necessary reorganization of the police, institutional reforms and improvement of the administrative machinery, and of course economic rehabilitation.
The international organizations which work closely with the Commission will each have an important role to play in this process, within their individual areas of responsibility, and as the President-in-Office has just explained, Mr Vranitzky, the OSCE coordinator, has already convened an initial meeting tomorrow, so as to dovetail the various activities in the framework of the common agenda.
We shall also be present in Rome at the end of this month to discuss the political and economic conditions which might be attached to the provision of aid. And then in September, decisions will be taken at ministerial level on the implementation of the common agenda.
Once this implementation is under way and agreements have been reached with the new government, the meeting of international donors can be arranged. We assume that this will take place in the autumn, and it should give further impetus to the programme of economic recovery. A condition for this is that agreements are concluded with the IMF. The Commission has provided assistance in this respect where possible in recent months. Humanitarian aid has been made available through ECHO, and food supplies have also been held ready in case the situation should deteriorate.
A start has already been made under the PHARE programme with the refurbishing of partially destroyed prisons, and we have been able to provide assistance for the customs authorities. The latter are very important for securing at least one definite source of income for the government once again.
The Commission is now assessing to what extent the whole PHARE programme for Albania needs to be reviewed, so that it can provide an adequate response to the new situation. On the basis of the existing programmes, priority is being given to speeding up the programme aimed at local development, including job creation, assistance with the reorganization of the police, an audit of how the pyramid schemes were organized, infrastructure projects to improve the links between various towns, and improvement of the tax collecting system.
We are also working with the IMF, the World Bank and the EBRD on a document which will contain the policy strategy for economic recovery. This document sets out the general approach and the short- and medium-term conditions for the resumption of international financial support. We understand that this document will be finalized in the near future, and its annex will indicate what sectoral strategies have to be pursued in the areas of social provision, transport and government administration, and what the needs are for technical and financial assistance.
The new government of Albania will have to express its views on this document, and then agreements can be reached on the subsequent follow-up. In short, we are monitoring the situation closely with the Council.
Mr President, Mr President-in-Office, Commissioner, thank you for those reports. At long last, the situation in Albania seems to have taken a turn for the better. I believe that the OECD has been completely successful, as mentioned earlier, and as an Austrian I am of course proud of the leading part played in that success by Franz Vranitzky.
The whole thing, of course, would have been impossible without the energetic support and assistance of the European Union. I would like to make it completely clear that although it is true to say that the elections, by and large, were fair and equitable, they were certainly not completely peaceful - there were a few problems.
I would also mention, Commissioner, and I would ask you to look into it, that the observation of the elections by Members of this House did not take place under optimum conditions, because the 'visibility' , to which reference has so often been made, was very minimal if indeed it existed at all. You have praised Mrs Lalumière, and we all fully endorse that. Actually, this House would have been fully entitled to be officially represented in the Troika, too, in the name of the European Union. The European Union is hiding its light under a bushel to some extent.
I would, for example, also look into this: a great many radio sets were purchased for the observers, which were then to be handed over to the EU. We - Mr Roubatis and I - were completely unable to find any walkie-talkies, and many other Honourable Members had the same problem. Perhaps they went direct to the EU, I don't know. But I do think it should be looked into.
The essential thing, though, I agree, is to provide help now, in this difficult situation, where Albania urgently needs it.
We wholeheartedly support the conditional approach that was mentioned here, providing a clear guarantee that democratization can now be directly followed by economic development. That is the right approach. You will certainly have the solid support of the House on that.
Mr President, Mr President-in-Office, Commissioner, the elections in Albania were necessary to allow that country a fresh start. The OECD worked with the Albanian authorities to prepare those elections, mainly using European money, and the multinational peace-keeping force, originally given a very different mandate, did in fact guarantee that things went ahead relatively smoothly on election day.
The fact is, though, that these elections were neither free nor fair - during the electoral campaign, for example, many candidates had no opportunity to present themselves to the voters in their constituencies. For safety reasons, we ourselves, the observers, were not even allowed to visit the rural areas on election day. And yet all Members who were there to observe the elections agreed that those elections must be accepted under the conditions that existed. Because, after all, they were to be a starting point for the continuing development of democratic structures.
The new government has a difficult job ahead of it. First and foremost, it has to restore order in the country - it has to collect the innumerable weapons at large, and above all it must finally dissolve the rebel committees with which what is now the governing party concluded a pact at the end of March.
We expect the government to arrange for independent experts to determine with relentless clarity just who was behind the pyramid schemes and so brought disaster upon the population with their criminal activities.
Of course the European Union must continue to help Albania. Most of all, it must help to establish democratic structures, and I would thank the two gentlemen who have addressed us today for their reference to conditionality.
The fact that there have been eleven civilian deaths in the last three days alone shows that gathering in the weapons is an essential condition for further development. The multinational peace-keeping force should be given a new mandate until the new government has restored order.
We of the PPE Group wish the Albanian Government every success in establishing majority within their party for the forces of democracy and leaving their communist heritage far behind them.
Mr President-in-Office, Commissioner, the elections in Albania were certainly an important step that needed to be taken - no-one is disputing that - a step in the slow and laborious process of reconstructing the country. But let us consider what happened during those elections. First of all, Europe yet again emerged badly from events in Albania: it emerged as a political dwarf, divided by its usual internal squabbles, by the different positions assumed by the various Member States; and, as usual, we had to adopt a minimalist position. We have then to thank the OSCE and Vranitzky for putting Albania together again. We hope that when, in the near future, it comes to the process of reconstruction, Europe will not continue with this low profile political suicide.
As far as the elections are concerned, I agree with Mrs Pack: let us be honest about it, the elections were neither free nor fair. Obviously, we welcome the fact that they took place - and, moreover, had they not been held the situation might have been worse - but it is quite clear that there are parts of the country in which it is hard to talk of democracy. We welcome the fact that all of the political forces accepted the outcome, but it is also true that, had the election result been different, had it been the democratic party and not the socialist party that had won, then the attitude of the defeated party might well have been different. We shall need to look out for that in the future, Mr President-in-Office and Commissioner, because we want the future to be genuinely democratic and not settled in the old Albanian fashion, the old socialist fashion that we are familiar with, 40 years of obscurantism and communism of the grimmest, most loathsome and cruellest variety.
I hope that, first and foremost, it will be possible to disarm the armed gangs, so that they cannot threaten the lives of civilians, and that Albania will return to the path of economic development based on a liberal democracy.
Mr President, anyone who loses power to a dictator - or loses the fight against a person with aspirations to be a dictator - generally loses everything: assets, freedom, life itself.
On the other hand, a sign of a real democracy is when the victor gives the loser both personal security and the opportunity to criticise his way of ruling. In addition, the loser must be given the means to make his criticism known to the voters. We are really talking about enlightened self interest here. The victor knows very well that the roles may be reversed at the very next election.
Recently there has been an election in Albania. No one tried to make sure that the election campaign was conducted properly. On the contrary, both principal candidates appear to have tried to prevent the other from speaking out and spreading their message. But the election itself led Mrs Lalumiere as chairman for the international election observatory to say that it was possible to award it the grade 'approved with some hesitation' . I think that this, in spite of everything, is a success for Albania.
The election has not transformed Albania into a democracy. If we want to be kind - and we do want to be kind here in Parliament - we could say that this is a springboard to democracy.
All eyes will now be upon Albania - both the government and the opposition. We in the European Parliament hope to be able to see continued democratic successes. We also want to emphasise, in particular, that the multifaceted help which we now want the EU to give Albania is in harmony with Albania's development as a democratic constitutional state.
When the chief of the clan's time is up, Albania will be welcome to join democratic Europe.
Mr. President, I think everyone who had the opportunity to be present as observers during the Albanian elections will have ascertained - if they judge objectively - firstly that apart from a few minor episodes, a few weaknesses that were evident, the Albanian people demonstrated both responsibility and levelheadedness towards the conditions that have arisen in that country. I think we should regard that as a very important factor in the development of the situation in Albania. Secondly, the Albanian people's demonstration called for three things: for Mr Berisha to go, for the return of its money, and for a change of the regime which existed and which bled the country dry. The first was achieved by the vote, which threw Berisha out. It is now time both for the process of changing the President of the Republic to be democratic, and for the international community and the European Union to contribute economic support so that the money lost by the people can be returned and the country can recover economically. That is what the European Union should be looking at, and not supporting military rule in Albania.
Mr President, I believe that, as was apparent to all of the international observers, despite the earlier doubts and concerns that were justified by the particular conditions and difficulties that existed in Albania, the elections have to be considered to have been acceptable, thanks also to the presence of the multinational protection force and large numbers of international observers. But the fact that the elections took place and were recognized to be acceptable not only by the international observers but also by the political forces of Albania is only the first stage towards rebuilding democracy in Albania.
For that reason, we need to set a range of objectives regarding a number of problems. The first of those problems arises because the multinational protection force is to begin demobilizing in mid-July and withdraw completely by the end of August, by which time it is highly likely that Albania will still not have its own adequate system of internal controls. We need therefore to request the United Nations to extend the mandate of the multinational force, giving it a new format and extending it to include other countries.
But the European Union needs also to cooperate with the new parliament and the new government; and resources need to be used not just to produce consumer goods for export but also to produce consumer goods for use within Albania itself, to secure lasting and sustainable development.
Mr President, I must thank the President-in-Office of the Council and Commissioner Van den Broek for the information they have just given us on Albania. Having been entrusted by the OSCE with the mission for coordinating observers for the mandate for assessing the elections which have just taken place in that country, I can confirm much of what has already been said.
Today following the elections which took place in conditions which were regarded as acceptable even though there were numerous incidents, I should like to insist on the following points. Nothing has stabilized in Albania. Every day incidents take place often leading to death. The new authority is not yet in place. The structures of a normal state do not exist. The army is practically non-existent. Justice and the policy must be fully reformed. The population is still over-armed. Everyone or nearly everyone has his or her kalashnikov and uses it.
In such a situation our responsibilities are still great. I should express two wishes. On the one hand, it seems vital that the European Union should resume rapidly its economic and financial aid to Albania without forgetting aid for democratization. Time is not on our side and the population lacks everything. This urgency does not, however, mean that we should send money without discretion. From this point of view I earnestly want the Commission to show more vigilance in the use of the funds which it is mobilizing. The financial pyramid affair shows that strengthening controls would not be amiss. We must improve our methods.
On the other hand, concerning the presence of the multinational protection force in Albania, I should like this force which has carried out remarkable work not to be withdrawn brutally, as foreseen by the Security Council mandate. This force is due to leave Albania in mid-August. It would be highly desirable for the departure to be carried out progressively, as Albanian security forces are gradually put into place. It would also be highly desirable for the tasks entrusted to this new force not only to be tasks of maintaining order but also to be those of training, in order to give Albania the army it needs. Albania is a small country but it is a European country, geographically close to us all, and also situated in an extremely sensitive region. It is in our interests to be generous, active and efficient.
For this purpose, I hope that the European Union will support the very practical and timely proposal just made by the former Chancellor of Austria, Mr Vranitzky, rapidly to set up a working group entrusted with coordinating the action of the various international organizations in Albania in order to avoid a dissipation of action and contradictions.
Mr President-in-Office of the Council, Mr Commissioner, I am happy that you have just approved this idea put forward by former Chancellor Vranitzky.
Thank you Mrs Lalumière.
Pursuant to Rule 37 of this House, I have received seven motions for resolutions to close the debate.
The vote will take place tomorrow at 12 noon.
Mr Parigi will now speak.
Mr President, yet again in the case of Albania, Europe looked like an economic giant with political feet of clay. Crisis broke out in Albania and the people were in revolt, weapons stores were pillaged and refugees were fleeing, but it was not until weeks later, as a result or a more or less isolated Italian initiative and after the UN had given prior authorization, that it was finally possible to send in a multinational force and restore a minimum of stability to the country. Albania has now changed - and not only in appearance, we hope - its own leadership, which will, we hope, want to help resolve, with international support, the many problems afflicting the people of Albania.
However, we in the Alleanza Nazionale condemn the fact that the elections were not all together regular and suspect that the international community proved so indulgent only because it was the left that won. I wonder if that same understanding would have been forthcoming had it been the opposite party that had emerged victorious! We hope, at any rate, that Albania will be able to emerge from the tunnel in which it finds itself and that events in Albania will give Europe the impetus to establish as rapidly as possible a common foreign and security policy, so that we do not once again find ourselves unprepared and tragically lagging behind in the face of various crisis points simmering on our doorstep.
Mr. President, I see that some Members are almost disappointed that things have not turned out in Albania as they had expected. Though they were in deep crisis, the Albanian people managed to conduct elections, which were indeed deemed satisfactory. If some people have been disappointed, I am sorry. The leader of the Socialist Party, Fatos Nano, managed to evade certain snares that had been set for him and certain provocations, and won the elections. And not only did he win them, but he formed a government which does not comprise only one party, but many. Many people are part of the government and the President of Parliament and some of the Ministers are not members of his party. This is perhaps disappointing to some, but I am encouraged by it and I hope others are as well. What we have heard from the President-in-Office of the Council and from Mr Van den Broek leads me to conclude that they agree with me.
Today we face a challenge, one which will lead us to the decision, I hope, that joint action is needed in Albania so that political, social and economic conditions in that country can be substantially improved. We must help Albania to deepen its democracy, this democracy in its infancy, to control and disarm the armed criminal groups, and to plan an economic programme which will help it advance in a new direction. I therefore make an appeal that we should not continue to act as in the past. Let us not be timid about helping Albania, as we were timid when it needed our help but only a few European Union countries went there to do what they could. I think the European Union as a whole should show a presence in Albania and act in a coordinated way to help that country. I want to remind you that Albania is part of Europe, it is our neighbour, and we should aid those citizens, who deserve something better. And I think Europe too will be better off if Albania prospers and if its economic situation improves substantially.
Mr President, Mr President-in-Office, Commissioner, the sequence of events shows that the decisions taken were the right ones. Action was taken before the crisis could degenerate into a situation that would certainly have resulted in social disintegration as well as the collapse of the State. To spend time now assessing what happened would be a sterile exercise. The elections took place - we were not disappointed - and they did provide a turning-point from which to start afresh. It is, however, necessary that Europe and the parties that function within Parliament, as in other countries, should take care to avoid trying to establish spheres of influence, because one of the positive factors that produced this outcome was the impartial approach adopted. I think that the intervention of the multinational force was crucial here.
I have to say to the President-in-Office that Europe proved ineffective here. Parliament called for joint measures, but only some countries agreed to act and so make an important contribution to resolving the crisis in Albania. It is to be hoped that, in future, we shall see Europe united - in a programme of the kind described here and that has my support - and acting much more effectively and sensitively.
I would point out that, in the meantime, the parties that formed the governing coalition have met in Rome and reached positive agreements: those who have won must not claim to have won by a landslide and those who have lost must accept the democratic result. The President-in-Office and the Commissioner ought perhaps to take note of that agreement - reached at Sant'Egidio - which provides an important guideline for the future. The guidelines that have been set are certainly positive; I welcome the Commissioner's programme which may be positive for all.
Mr President, I wish first to point out that Europe's initiative fell short of expectations but was, at any rate, decisive. The presence of the multinational force and the contribution made to the OSCE initiative were two crucial factors that ought not to be forgotten.
As far as the future is concerned, I believe that what matters most is to stop giving the impression we are currently giving: that most of what is necessary has now been done and that the page has been turned once and for all. The elections were an important event and, since the alternative would have been chaos, Vranitzky was right to insist that they should take place at the end of June. But we should delude neither ourselves nor others. The situation in Albania remains delicate in all respects. We must remember above all that Albania is not a poor country: the economic and social situation is bad only because the country has been impoverished by bad decisions, taken in both the distant and the more recent past.
The Council and Commission have now to be clear about the deadlines and programmes for the future, and Albania needs to be certain that these are programmes that will be followed through and deadlines that will be respected.
Commissioner van den Broek, I want now to make a crucial point that we talked about before the elections: the monitoring of international intervention and aid. We do not want to see a repetition of what happened in the past! We gave Albania more than any other country and the result was disastrous because of the lack of controls. Let us have no more of that!
Mr Cars would like to speak on a point of order.
You are extremely keen for speakers to keep within their time limits. This is something we must all respect. As I am one of the few whom you have not had reason to interrupt, I would like to make you aware that you have often brought down the hammer a few seconds before the time limit for speaking was up. I would ask you, therefore, to reflect upon whether this is the right procedure.
Mr Cars, time is one of this House's major problems. The Presidency cannot silence Members of Parliament, but advises them when they have used up their allotted time. The responsibility or otherwise of continuing is that of each individual member. In any case, I do what I can to ensure that we keep to the timetable.
The debate is closed.
Question Time (Council)
The next item is Question Time (B4-0349/97). We shall consider questions to the Council.
Question No 1 by Jaime Valdivielso de Cué (H-0477/97):
Subject: Inclusion in the revised Treaty of an article setting out a legal basis for voluntary work
Voluntary work and NGOs represent a growing phenomenon in society. In Spain, 30 % of the public are involved in voluntary activity of some kind. Hundreds of EU citizens take part in humanitarian and peace-keeping activities in regions suffering from hunger, poverty, epidemics or war.
The Treaty contains no specific legal definition of voluntary work. However, this kind of work is sufficiently specific and important for it to merit a Treaty article on its own.
Does the Council intend to propose inclusion of a regulatory article in support of voluntary work and NGOs?
What concrete measures are planned to encourage cooperation between humanitarian organizations from different countries with a view to deriving maximum benefit from their efforts and helping bring about a European dimension?
Does there exist any register of NGOs and humanitarian organizations which would make it possible to distribute the goods confiscated for reasons of fraud against the Communities, which as things stand are simply destroyed, among those most in need?
I would like first of all to say that the Mr President-in-Office of the Council, during the June part-session, already had the opportunity to answer an identical question put by the Member of the European Parliament. I shall therefore echo that answer.
First of all, this question calls for the following points to be made clear - as an institution the Council of Ministers is not party to the Intergovernmental Conference. You are also no doubt aware that, in the meantime, the proceedings of the Intergovernmental Conference have come to an end and the findings are now in the public domain.
I should like to emphasize that I do, however, share your opinion about the contribution made by NGOs and charitable activities to a wide variety of sectors because they represent decisive contributions to relieving many sufferings, while enabling in certain cases whole swathes of societies in development to take their destiny into their own hands.
Concerning practical measures taken in order to optimize the efforts of humanitarian organizations, the humanitarian aid regulation adopted in 1996 foresees, inter alia, the possibility of financing actions to strengthen the Community's coordination with international humanitarian organizations and institutions, as well as nongovernmental organizations and organizations representing them.
As far as the creation of a register of NGOs and humanitarian organizations is concerned able to distribute to the neediest products seized because of fraud, I can only point out to the European Parliament that the Council has not been referred to in respect of proposals along those lines made by the Commission.
Mr President-in-Office of the Council, your answer is an interesting one. I would like to stress the fantastic and magnificent, although not unlimited, potential of European society, which could be taken better advantage of. I do not believe that we are doing so at the moment - it is a lacuna we should all be aware of.
Secondly, to deal with a much more tangible aspect, the case often arises within the European Union that, for reasons of fraud, industrial forgery, etc., we destroy illegally produced goods. We often burn clothing, destroy blankets and footwear, because a trademark has been infringed, or for some other similar reason. I understand perfectly why this is done: trade registers or the like have criteria which must be complied with, but it is a shame that we cannot take advantage of such goods to help those most in need.
I am happy to note that both you and I agree on the quite sensational role played by our NGOs in the area which has just been described, in particular concerning the neediest and the least-favoured. I can appreciate the work carried out by NGOs given that I, as Minister for Foreign Affairs, am responsible for the cooperation and development section.
As for the last part of his speech and his desire, I can perfectly understand that perhaps it would be better for him to put his question to the Commission to find out whether it might take the initiative along the lines of what he wants.
Given that its author is absent, Question No 2 lapses.
Question No 3 by María Izquierdo Rojo (H-0481/97):
Subject: Situation in Algeria
How does the Council assess the current situation in Algeria? What are the prospects for our relations in the short term, and what action is planned?
In reply I would like to set out the following factors.
As you know, the Council is very closely following developments in the domestic situation in Algeria. The Council is satisfied with the holding of legislative elections on 5 June last. The Algerian people expressed its opinion in order and good security conditions following a request made by the Algerian authorities, a significant number of Member States of the European Union replied positively by sending observers on a national basis coordinated by the United Nations.
The Union has taken note of the report by the joint observation mission which confirms that, despite certain noteworthy imperfections, the ballot took place in conditions which might be qualified as 'generally satisfactory' . The relatively high turnout shows in our opinion the determination of the Algerian people to take its future in hand.
The Council feels that these elections are a step forward in the process of political reforms in the country. It also hopes that the new multipartite assembly and the coalition government, with a large majority, will now be key actors in the process of reform towards building a democratic and violence-free society in Algeria.
The Council will very attentively follow the holding of the next round of votes, this time for municipal elections, due to be held in early autumn.
As far as bilateral relations are concerned, the Council hopes that the situation will enable a new EuroMediterranean agreement quickly to be concluded with Algeria.
Mr President-in-Office of the Council, thank you for your reply. However, since reference was made more to the immediate past and to the elections, I would like to ask you about the current situation: How do you view the conditional freeing of Abasi Mandani, leader of the FIS? Do you see it as an effective contribution to efforts at finding a solution to the violence?
I think that it is in our interest to hold open dialogue with all the parties concerned in Algeria. I think that yesterday's release of Mr Abassi Madani might possible calm the situation currently prevailing in Algeria which concerns all of us. This release might represent a step forward in the difficult negotiations and along the difficult road towards a solution to the conflict which has already claimed far too many victims.
Mr President-in-Office, would you really call it democratic if elections are held for privileged parties only, and if the party that won an absolute majority last time but was then overthrown by the military is excluded? Still, it is a step in the right direction, thank God. Are you willing to bring further pressure to bear on the Algerian Government to allow genuine democracy, in which the Algerian people is represented, and not just represented by the kind of people acceptable to those in power? Quite apart from that, Mr President-in-Office, you know very well just how much support has been given to the party that gained the majority - financially, administratively and with all means available to the government.
I think I already emphasized in my first reply to the question that these elections represented a first step. I can understand that you were not at all satisfied by the conditions in which these elections took place. I think however that we should do all we can now to make sure that future elections are held in more democratic conditions.
I should like to say nevertheless that the current climate is hardly favourable for that. Nonetheless that should not dissuade us from doing all we can on our side to open a positive and constructive dialogue which might finally lead to such democratic actions, without forgetting the very important fact that in any case parties which resort to violence and terrorism should not normally have a say in the matter. All other democratic forces which accept the principles of democracy should be able to take part in the next elections in the country.
Question No 4 by John Iversen (H-0488/97):
Subject: Burma
Following the recent elections in the UK and France, has the Council changed its position on a joint boycott of trade with Burma?
As far as the situation in Burma is concerned, I should like to say that, on 29 April last, the Council decided to extend for a further six month period the administrative sanctions provided for in the European Union's common position on Burma adopted on 29 October 1996.
This decision was taken following the failure to make any progress domestically in the country, particularly concerning the human rights situation and the process of democratization in the country.
At this stage further suggestions in the economic field were not adhered to. Nonetheless these might be the subject of a later debate should the situation in Burma deteriorate further.
I can also confirm that the European Union is constantly vigilant vis-à-vis the situation in Burma and that it is looking at the question of the need for significant and rapid reforms with all of its international partners, the ASEAN states in particular, which it is asking to use all of its means of pressure at its disposal to influence the stance taken by the SLORC (State Law and Order Restoration Council).
Thank you for the answer. Mr President-in-Office, I would like to ask you - for we all know that the situation is serious in the region and in Burma itself - when the question is to be put on the Council's agenda. Will it be in a month, two months, or has it already been decided when the Council will discuss further sanctions against Burma?
I should like to add something in reply to the supplementary question just put. Sanctions has not yet bene taken, as I said, but I do not rule out the possibility of the Council of Ministers looking at this issue at the General Affairs Council in September.
Question No 5 by Ulla Sandbæk (H-0490/97):
Subject: Non-discrimination paragraph and Maastricht II Treaty
There is an established church in Denmark to which the state gives financial support for e.g. the maintenance of buildings and salaries for priests.
Could the effect of inclusion of the non-discrimination paragraph in the new Maastricht II Treaty in countries such as Denmark with an established church be that other religious communities could demand equal status with the established church and thus obtain financial support, and could they appeal to the courts if that does not happen?
Mr President, in reply to this question I should like to say that only the Court of Justice is able to interpret provisions which in the future might be included in a Treaty on the European Union following the Intergovernmental Conference which has just concluded in Amsterdam.
I do not think it is for the Council to assess a text which has not yet even been signed let alone come into effect.
I might perhaps ask the President-in-Office precisely what the idea was of including the church in this non-discrimination paragraph. What form of discrimination does the Council imagine a church could be subject to?
Mr President, for the reason that I have just mentioned, all I can do is try to answer in a totally personal capacity the supplementary question put by Mrs Sandbæk. In my opinion, at first reading, the future Article 6a of the Treaty will have no direct effect in other words individuals will be able to base their arguments on its provisions before a national court or before the Court of Justice of the European Community.
It will offer the Council, deciding unanimously on a proposal put by the Commission and following consultation of the European parliaments, the possibility but not the obligation to take measures in order to combat and not to ban a certain number of discriminations against individuals within the limits of the powers recognized for the European Community by the Treaty.
In this respect it should be noted that relations between the church or churches and the state within each Member State do not come within the powers of the European Community and cannot be the subject of Community measures. Mention can be made in this regard of the final act of the Intergovernmental Conference on the status of churches according to national law.
Mr President, I am grateful to the President-in-Office for mentioning the Final Act which, unlike the Treaty, has already been signed and contains a clause on the relationship between State and Church. Christianity is equally dominant in all Member States, and without Christianity there would be no Europe, but the relationship between State and Church has developed along very different lines in the various states. So it makes excellent sense to allow subsidiarity to prevail here. I should like to know whether you consider the mention in the Final Act to be adequate, and why it was impossible to grant the wish of the European churches and enshrine this relationship in the Treaty itself as well. Luxembourg, in particular, must have had misgivings here.
I think you have answered your own question. You have mentioned subsidiarity and I myself refer to that principle in reply to the first question which was put. That is exactly the reason why, and there is no other. I can assure you that Luxembourg has no reservation in this respect.
Question No 6 by Felipe Camisón Asensio (H-0491/97):
Subject: Road safety measures
The Council has recently been paying increasing attention to road safety, and this interest has been manifested in a number of resolutions.
In this connection, is the Council in favour of the proposals for all basic infrastructure projects to be subject to a safety impact assessment and for motor vehicles to be equipped with speed-limiting devices?
Mr President, in order to answer this question I would like to say first of all the Council did adopt during the meeting of 17 and 18 June 1997 conclusions on the subject of the Commission communication on promoting road safety in the European Union a programme for the period 1997 to 2001.
Having taken official note of this action programme presented by the Commission, the Council welcomed the fact that it provides for new common initiatives to define an integrated approach to road safety in the Community.
The Council did not explicitly express an opinion on the two measures for accident prevention mentioned by the Member of the European Parliament concerning speed limiting devices and the impact study on infrastructures concerning road safety.
Mr President-in-Office of the Council, the European Transport Safety Council has presented to the Commission - and, I assume, also to the Council - its celebrated plan which includes the ambitious objective of reducing the number of road accident victims in the European Union from 45, 000 to 25, 000 a year by 2010.
An attempt is also being made to reduce the socioeconomic costs - which run into millions - which are currently the norm in the Union.
Amongst the binding legislation, it is proposed to make it compulsory to submit any infrastructure project for a safety impact study, something similar to what already happens vis-à-vis the environment. We regard this measure as perfectly reasonable and would like to ask the Council for its opinion in this respect although, as the Council has stated, it has still not had a chance to study it. We would, however, be grateful for Council's opinion.
We feel the other matter is more debatable, but not avoidable, and we view it as a proposal to draw up pilot projects such as the possibility of equipping motor vehicles with speed-limiting devices with a view to reducing the number of accidents and victims. It should not be forgotten that some lorries are already fitted with such devices and that, according to this measure, a reduction of just 5 km/hour in the average speed on European Union roads would result in no fewer than 11, 000 lives being saved each year.
What is the Council's opinion on this, although it has not yet examined the subject in any depth?
Mr President, in his supplementary question Mr Camisón Asensio has already given us the tragic record of road accidents in the European Community: not only loss of human life but also a huge number of injured - 1, 600, 000. As a doctor I can assure you that often the fate of the injured, who are soon forgotten after the accident, is very difficult to bear, not only for the injured themselves but also for their families, without speaking of the exorbitant social and economic costs. All of that should be brought into consideration.
I can tell you that the Council of Ministers fully agrees with you over the tragedy of this massive loss of life and it also agrees with the Commission's proposal. In our view we should neglect no possible way of preventing these accidents.
Question No 7 by Patricia McKenna (H-0499/07) will not be called as the subject covered is already on the current agenda.
Question No 8 by Sören Wibe (H-0501/97), for whom Mrs Ahlqvist is deputizing:
Subject: Ecofin recommendations to Sweden
On 12 May 1997, according to reports in the Swedish press, EU finance ministers recommended Sweden to reduce its budget deficit by cutting taxes on individuals and businesses and by making cuts in the public sector and/or the system of social transfers.
The Maastricht Treaty, to which Sweden acceded, sets an upper limit on Member States' budget deficits but does not state how Member States should achieve that objective. By making its recommendations, Ecofin has set clear political priorities. Sweden is to make cuts in its welfare system despite the fact that surveys show the system to enjoy the support of the Swedish people.
Does the Council consider it appropriate for Ecofin to set political priorities in this way? Would it not have been better simply to recommend that Sweden meet the budgetary objective either by making cuts or by increasing taxes and other charges? Has the Council considered how many jobs would be lost in Sweden if the country were to lower taxes and make cuts as recommended?
Mr President, ladies and gentlemen, Article 104C of the Treaty setting up the European Community stipulates that when the Council decides that there is an excessive deficit, it makes recommendations to the Member State concerned so that it can bring an end to that situation within a given period.
On one hand, in order to be effective, such a recommendation cannot be limited to a simple reminder of the budgetary aim. On the other hand, the Council always gives its opinion in sufficiently general terms in order to leave a certain amount of leeway for the Member States concerning their domestic priorities.
The text concerning Sweden, to which the two Members of the European Parliament refer, have not yet been the subject of a publication in accordance with Article 104C of the Treaty and in our view it respects that balance.
Furthermore, the Amsterdam European Council confirmed that healthy public finances are a necessary condition for strong and lasting growth which in itself generates jobs. It is also interesting to note in this context that the conversions programme presented by the Swedish Government in September 1995 for the period up to the end of 1998 goes along with the same approach.
Thank you, President-in-Office, I will pass on this answer to my party colleague, Sören Wibe. But I also have a question: When will the text which concerned Sweden but has so far not been made public, be made public?
I hope so, Madam, as soon as possible. That is the only answer I can give you. Otherwise, I would be dishonest towards you.
I would like to ask two related questions of the Council of Ministers. If you reduce taxes, State income falls and the deficit increases. So I cannot really understand the Presidency's logic. Should not Sweden be raising taxes to reduce the deficit in the public sector? That was the first question.
The second question is: if the Council of Ministers were to give Sweden advice on where to make savings, where would this be, in defence, child care or in social services? Where should Sweden make these cutbacks? As I see it this is a politically motivated recommendation whose real purpose is to try to make countries adopt a form of right wing politics.
I have no magic recipe and I have just explained the procedures that should lead to the reduction in budgetary deficit. Assessment of the proposal is up to the Swedish Government and it is also up to that government to take the necessary measures in order to comply with these requirements. Neither the Council nor the President-in-Office of the Council can give the Swedish Government lessons on this. In this case it is the principle of subsidiarity which comes into play.
Is the President-in-Office aware that Sweden currently does not have a budget deficit in its public finances for current affairs. Is he also aware of the fact that the apparently high tax level in Sweden is fictitious because it is the result of the fact that in Sweden there is a public social security system. There will also be fictitiously lower tax levels in countries where the social security system and its charges are not part of the public sector but are private instead.
If I understood right, you were just clarifying your questions. You have just told met that there was no budgetary deficit because of very high taxes. I can tell you that in Luxembourg we have no deficit at all and we have fairly low taxes.
Question No 9 by Arthur Newens (H-0503/97):
Subject: Trade cooperation with Mexico
Will the Council make a statement on the progress of trade and cooperation negotiations with Mexico?
I would like to apologize in advance because my reply might seem a little long, but I want to give you the necessary information which is available to us at this moment in time.
Negotiations for new agreements with Mexico are almost completed. The only point which must still be cleared up concerns the arrangements and the starting points for negotiations on the liberalization of goods and services. But I have high hopes that a solution can be found in the coming days so that the texts can be signed. I have been told that this might be the case tomorrow.
I should like therefore to emphasize some of the especially important aspects of the new agreements. First of all, concerning the substance. Both parties have agreed to establish a framework favourable to the development of the exchange of goods, services and investment, including by means of reciprocal and progressive liberalization, taking into account the sensitivity of certain products and in accordance with the relevant rules of the World Trade Organization.
Furthermore both parties are committed to set up, inter alia, cooperation in economic, scientific, industrial, educational, social, audiovisual, cultural and regional areas, and to create political dialogue, including certain institutional provisions.
Furthermore both agreements include, like all agreements concluded by the Community, clauses concerning the respect of democratic principles and human rights, regarded as a vital element of the agreements.
In terms of form and procedure, the parties have negotiated a comprehensive mixed agreement, so that until it is ratified, an interim agreement of Community competence will come into effect. This agreement also acts as an instrument for the negotiations, held by the joint council establishing it, for the liberalization of trade. By means of a separate joint declaration both parties have committed themselves to negotiating at the same time the liberalization of services, capital movements and measures concerning intellectual property, etc., which coming within the powers of the Member States, could not be dealt with in the framework of the interim agreement.
In doing so both parties have ensured that the various sectors which are the subject of liberalization have been treated in a comprehensive way. It should be emphasized that the liberalization of goods will only take place once the Council has given its opinion on the outcome of the overall negotiations and once the comprehensive agreement has been signed.
While thanking the Minister for a very full statement and welcoming the progress made towards an agreement which we hope will foster better relations between Mexico and the European Union, will he comment further on discussions on human rights, which prove to be rather a delicate issue, and will he make it clear that we shall continue to pay close attention to this matter on which some of us receive regular reports or complaints on behalf of Mexican citizens? We believe that real progress on this will be of benefit to both our peoples.
There is no special problem for the areas which you have just mentioned.
I think that we are also trying to take account, in that the new generation agreements with Mexico, our horizontal human rights policy.
Question No 10 by Birgitta Ahlqvist (H-0506/97):
Subject: Demise of democracy in Belarus
President Lukashenka has dissolved the democratically elected parliament and installed a puppet parliament.
The right of opposition newspapers to operate in Belarus has been severely restricted, as has the opposition's freedom of expression, and many opposition leaders have been temporarily imprisoned.
Belarus can probably now be described as Europe's least democratic country. Is such a state of affairs to be tolerated in Europe in 1997?
Unfortunately, most of Europe's democracies are watching in silence as this situation unfolds. I have raised this issue with the Commission, but its reply was that it would 'wait and see'. Has the Foreign Affairs Council discussed this matter? Has it discussed joint actions to bring pressure to bear on the President of Belarus to restore democracy? Has it discussed the future of trade relations between the EU and Belarus?
I should like to say that the Council is following with considerable concern the development of the situation in Belarus and has urged a joint effort in order to try to exercise its influence on the Belorussian authorities so that they restore full respect and practice the democratic principles accepted internationally.
A European Union fact-finding visit led by a former Dutch minister of justice was sent to Belarus in January 1997 to find out whether the referendum was legal, to assess the new relationship between the different branches of the government - executive, legislative and judiciary - and determine whether that relationship complied with the principles of the separation of powers and also to check whether the opposition media were indeed the subject of harassment.
It detected a number of serious constitution and political irregularities in the country. On the basis of these findings the Council agreed in February 1997 that relations between the European Union and Belarus would be taken in a global approach, emphasising that the European Union did not wish to isolate the country and was still determined to continue the process enabling the country when the time comes to play a significant role within European structures. Nevertheless, it is now Belarus which holds the key to that process.
The Council is also studying the consequences of this attitude for the European Union and the country in question. It agreed that in the absence of positive measures by the Belarus authorities: a) the Member States of the European Union would not support Belarus' application to join the Council of Europe; b) the European Union would not proceed to the conclusion on the interim agreement nor a partnership agreement or cooperation agreement; c) bilateral contacts with Belarus at ministerial level would be the subject of a case by case assessment; d) technical assistance programmes instigated by the Community and its Member States would be reexamined, and assessed on the basis of the principle that they should serve the reform process.
Following the events surrounding the demonstrations in March 1997 and the wave of arrests of demonstrators and opposition members, in April 1997 the Council of Ministers adopted a declaration criticising the Belarus authorities and restated that cooperation between the European Union and Belarus could not continue unless convincing efforts were made to set up in Belarus a political system respecting internationally accepted standards in terms of human rights and political freedom.
It invited the Belarus authorities to translate into action their commitment to open consultations with the Thirteenth elected Supreme Soviet in order to achieve a fair equilibrium between the powers in the country.
The Council welcomes the setting up of a bipartite working party made up of representatives of the Belarus Government, the Thirteenth Supreme Soviet and European Union experts which will try to achieve that aim.
I should also like to point out, ladies and gentlemen, that the group held its first meeting in June this year and has not yet completed its work. The Council will continue to follow the findings of this working group with particular attention as well as the development of the overall situation in the country.
The European Union's efforts complement and strengthen those made by the OSCE and the Council of Europe.
I am pleased that the Council, at least, has more concrete actions at its disposal for tackling the situation in Byelorussia than the Commission. I asked the Commission this question earlier and received a very, very guarded and cautious response.
The past year in Byelorussia could just as well have been an exciting thriller, but it is in fact reality. We must do something concrete. At least now I can see that the Council's aspirations have more substance to them. It is not enough to express concern, to assess and to investigate. This has already been done. We know what it is like for the people. We also know that the media is being censored, we know that unions have been banned and that there is a ban on demonstrations. I will follow up this question later but for now I am pleased with the response I have received from the Council.
I do not think that was really a question. If I understood right, you were just thanking me for my reply and informing us that you would remain attentive to the situation in Belarus.
As they deal with similar subjects, Questions Nos 11 and 12 will be answered together.
Question No 11 by Anne McIntosh (H-0508/97):
Subject: Abolition of duty-free
Will the Council agree to review urgently the proposed abolition of duty-and tax-free sales from 1 July 1999, so as to protect the interests of those employed in the tourism and maritime sectors, as well as the travelling public?
Does the Council agree that to end duty-free sales would result in higher fares and travel costs for passengers, with ferry ticket prices expected to rise by an average 30 % and a consequent loss in consumer choice?
In the event of the abolition of duty-free, what support measures does the Council intend to propose to offset the undoubted negative impact on the tourism sector and to protect the interests of the traveller? Question No 12 by Brian Crowley (H-0545/97):
Subject: Compensation arising from the proposed abolition of duty-free in 1999
Recent indications from the Commission suggest that some of the regional social and economic consequences arising from the abolition of intra-EU duty-free sales could be compensated by state subsidies.
Does Council take the view that state subsidies may have to be considered to compensate for the consequences of the abolition of duty-free on intra-EU routes, particularly those linking peripheral maritime countries and regions, such as Ireland, with the rest of the European Union?
I should like to give a joint answer to the questions put by Mrs McIntosh and Mr Crowley, both of which refer to the consequences of the abolition of duty free taxes in ports and airports, for journeys taking place within the European Union.
First of all I should like to point out the maintenance of duty free sales in intra-Community passenger traffic is contradiction with the existence of an internal market without borders.
If the Council, when adopting the directives establishing the abolition of tax frontiers in 1993 decided temporarily to prolong duty free taxes for intra-Community travel until 30 June 1999, it was precisely in order to avoid the social and regional problems which might have arisen from a sudden abolition of those sales.
In other words the idea was to give enough time to the sectors concerned, in particular airport authorities, airlines, ferry companies, the producers of goods usually sold in duty free shops, those running those shops and others to prepare for the abolition of intra-Community duty free sales provided for by the 1993 directives.
This is a very disappointing reply from the Council. Fiscal frontiers remain in place. Also, border controls are now worse between the United Kingdom and other countries because you have both Schengen and other non-Schengen countries. I would repeat my question to the President-in-Office: How does he intend to protect the interests of those currently employed, in particular in the ferry, airline and tourism sector, as well as the travelling public?
I accept that, being an island, the United Kingdom is going to be particularly disadvantaged by the removal of dutyfree. It will be more expensive to travel. Being an island, it is more inaccessible. The contribution of duty-free to the United Kingdom economy, to our tourism sector and to our employment sector is higher in terms of maintaining tariffs, maintaining the service, choice of service and employment. Would he please answer the question?
Mr President, I can fully understand that Mrs McIntosh was not satisfied by my answer. Nevertheless I should like to recall once again that, when the directives abolishing tax frontiers were adopted, the Member States decided to delay their application until 1999. This delay was designed to enable operators and employees in the sector to find solutions aimed at a 'soft' conversion to other economic activities.
Once again I should like to emphasize that the abolition of duty free sales was not decided out of the blue. Nonetheless I should also like to point out that the Council has been presented with a proposal aimed at extending beyond 30 June 1999 duty free sales on intra-Community travel. It goes without saying that the Council will pay all the necessary attention to any proposals made by the Commission in this area. Finally, I should also like to remind you that duty free sales to travellers leaving Community territories will be maintained. Therefore, Mrs McIntosh, to sum up, I would like to say that the Council is always waiting for any proposals by the Commission concerning the areas that you have mentioned.
I want to thank the President-in-Office for his response. Following on from what he has said, Parliament has been told by the Commission that it cannot undertake any action because the Council has made a decision and has refused to alter that decision in any way. Therefore, can the President-in-Office give us a commitment that he will bring it forward at the next Council meeting to see if there can be a reversal of the decision or an extension of some kind?
Secondly, as has already been mentioned by my colleague with regard to peripherality - and the President-in-Office also mentioned this - the fact is that people leaving the Community would still be entitled to buy duty-free. Do you know the numbers of Community citizens travelling outside the Community as against the number of Community citizens travelling within the Community on a regular basis? In Ireland alone the ratio is about 74 % for those travelling within the Community and 26 % for those travelling outside.
Mr President, although I know that I am going to disappoint Mr Crowley, I have to point out that it is the Commission and not the Council which has the right of initiative in this area.
I should like to ask the President-in-Office, first of all whether he has any evidence to suggest that tourism will be adversely affected by the end of duty-free within the European Union? Secondly, if duty-free were to continue, can he give any logical reason why travellers by air and by sea should be the beneficiaries, but travellers by train or by car crossing national borders should have no opportunity of duty-free? What is the logic of that?
Mr President, although my life is not being made easy I shall nonetheless try to offer some answers.
I think that we are in the internal market logic. I am very well aware of this: when we were discussing all of these directives and not only this one, setting up the internal market, perhaps some people were not really aware of the possible consequences. I do not know whether everyone then asked the question, when adopting these directives, which I recall were adopted by the Council of Ministers in order to set up the necessary legislative framework for a proper functioning of the internal market.
Today, after three years of functioning, we have drawn the first conclusions from this and we can see that some provisions can still be improved so that the internal market can work properly. Both this morning and this afternoon I think that we have spoken about many things also concerning the internal market, as well as the provisions which will be necessary for that internal market to work one hundred percent. I think that we are here talking about something to do with the functioning of the internal market. That is the whole problem. There are consequences which I admit sometimes are unfortunate but this is a fact that we have to get used to: if we have an internal market that means that we want to eliminate certain forms of competition which in terms of an internal market could, let us not forget, be unfair.
Mr Wohlfart, I do not think that members of this House wish to make things difficult, but sometimes things are difficult and perhaps this is a difficult issue. Let us see if we can try to make things a little easier now that Mr Lindqvist has the floor for one minute.
I am not sure that it will do so. This question has been raised several times previously. The answer has been more or less the same each time. We have the facts.
I would like to ask the Council if, following a number of questions from many Member States, it would consider asking the Commission to carry out an impact analysis of the effect on employment and tourism in those countries affected by the abolition of duty-free shopping so that we can gain a proper insight into the consequences of such abolition. This is really about the loss of many jobs in the EU region, which is perhaps the biggest problem in Europe at the moment.
Mr President, employment is one of our main concerns and you can be quite sure that I am the last person not to be concerned about people losing their jobs: I think that is one thing which unites us in a question which may divide us. I know very well that decisions have been taken, I would like to remind you, unanimously by the ECOFIN Council at that time to set up these arrangements as I describe them with a transitional period.
If there are difficulties I can assure you that this is something which also concerns us. If you have any questions about the effects on tourism and other branches of our economic activities I think - and believe me it is not because I want to ask you a question - but I think that in this context the Commission is better prepared than I am to give you more satisfactory answers.
Question No 13 by Clive Needle (H-0510/97):
Subject: Changes in EU policy welfare requirements of animals as 'sentient beings'
What changes in EU policy does the Council envisage following the introduction into the Treaty of the European Community of a new requirement to pay full regard to the welfare requirements of animals as 'sentient beings'?
Echoing the increasingly clear awareness among our public opinions, the Council can state that improving legislation aimed at ensuring greater protection and better respect for the wellbeing of animals as sensitive beings is a priority for Member States of the European Union.
This increased awareness led our heads of state and government, at the recent Amsterdam European Council, to agree on including in a future treaty a protocol on the wellbeing of animals. It goes without saying that the treaty, at present, has not yet been signed or ratified. It also goes without saying that, since this is an aim which will in future be a full part of the treaty, all the Community institutions, including the Council, as well as the Member States, should take full account of requirements linked to the wellbeing of animals when working out and implementing Community policies for the fields of agriculture, transport, the internal market and research. Primarily it will be up to the Commission to put forward whenever necessary appropriate proposals to that effect. I am quite convinced that the European Parliament will make a precious contribution to the process of developing Community legislation in this matter.
Mr President, I thank the President-in-Office for that welcome statement of the new priority, which I am sure will resonate around the Community and be very much welcomed by a lot of people. I have to say this question was tabled in the first flush of joy after learning in the press about this rather unexpected inclusion of the protocol which many people in this House have been arguing for for such a long time but, I suspect, could hardly believe would actually happen. I would like the Council to be aware that since then we Members have received an enormous outpouring of confidence that things will progress. For example, there will be progress on battery hens, there will be progress on conditions in zoos. Now that raises all sorts of expectations and people will be looking for concrete progress in the coming months. I understand what you are saying about the need to first ratify the protocol, but can you tell me if work is beginning on certain specific areas where we can look for progress in the short term, so we can make people even more confident that these are not just words in a Treaty, but will actually result in specific action?
I would like to thank Mr Needle for his positive reaction to the Council's reply. In respect of his concerns about putting into practice various measures aimed at improving the fate of animals in various areas such as farming, transport, the internal market and research, I should like to say that any changes to existing legislation on this matter must, before being submitted to the Council, be the subject of a Commission proposal. I hope that we shall soon be receiving Commission initiatives and proposals heading in the direction which he desires.
Question No 14 by Christine Oddy (H-0512/97):
Subject: Sri Lanka massacre
Is the Council aware of the current inquiry into the murder of 24 Tamil civilians in the village of Kumarapuram in Trincomalee, Sri Lanka in February 1996 by military personnel?
What moves will the Council take to ensure that the results of the independent inquiry are made public when its investigation is completed and will it support moves to ensure that the families of the 24 civilians receive compensation from the state. Payment would indicate the commitment of the state in establishing proper accountability and preventing future infringements by security personnel?
The European Union has persistently expressed its concern at the violent violations of human rights in the civil conflict in Sri Lanka. The European Union has already made comments in the framework of political dialogue with Sri Lanka and is undertaking steps in the appropriate international bodies, in particular by means of declarations.
As far as the specific case mentioned by Mrs Oddy is concerned, it has not been made directly known to the Council. It is however ready to ask for further information from the relevant Sri Lankan authorities, thanks to the means offered by the institutionalized dialogue. The Council recalls its declarations of 17 April 1997 welcoming the exchange of letters between the President of Sri Lanka and the head of the opposition, concerning a joint approach by both parties to the ethnic conflict in the country. The European Union hopes that this agreement will help to restore confidence and bring an end to the policy of confrontation.
I welcome the comments of the President-in-Office. I would like to draw the presidency's attention to the fact that the massacre is particularly serious because it included women and children. It cannot, therefore, be attributed to the army trying to purge the Tamil Tigers and terrorist combatants.
The organization which informed me is very well respected in Sri Lanka. I would urge the Council to take very serious note of this. I would be very willing to help by passing on the information I have received.
As the time allotted for Question Time to the Council has run out, Questions Nos 15 to 37 will receive written answers.
(The sitting was suspended at 7.05 p.m. and resumed at 9 p.m.)
Agenda
I want to announce that the Leader of the PPE Group has informed the Bureau that Mr Graziani is absent, he is unwell and has requested that the agenda should be changed and the debate on the Graziani report (A4-0140/97) should be postponed.
Rule 96(2) of the Rules of Procedure states that once the agenda has been approved, it may only be changed pursuant to Rules 97 and 128 to 132, or following a proposal by the President. Since today we do not have a quorum so that a proper vote can be taken, the Bureau accepts the proposal by Mr Martens that the report by Mr Graziani should not be debated.
Mr President, on behalf of the Socialist Group, I would just like to support your proposal - although it has no statutory value - and to wish our colleague, Mr Graziani, all the best for a swift recovery so that he might present his report at the September part-session.
Mr President, may I thank you on behalf of the PPE Group for your understanding and flexibility. Let us hope that it will be possible to deal with the Graziani report on EU/Canada relations during the next part-session in September.
Situation in Albania after the elections (continuation)
The next item is the continuation of the debate on the statements by the Council and the Commission on the situation in Albania after the elections.
Mr President, today, more than ever, Albania needs Europe. This is the real message of our debates this afternoon. More than 1, 500 people were murdered in the run-up to the elections of 29 June and 6 July, and about one million automatic firearms are still in private hands.
For this reason, the outcome of the recent elections, which many Members regard as satisfactory, must not lead the Council and the European Union in general to lower their guard. The Council must, in particular, do everything necessary, appropriate and expedient to stabilize and democratize Albania, not least by means of economic aid conditional upon respect for human rights and the application of democratic principles in that unfortunate country.
Only an approach of this kind can justify the policy of expansion to the countries of former Eastern Europe which the European Union is conducting. We can no longer resign ourselves to the principle that 'something is better than nothing' .
Mr. President, I hope that despite the absence of the Commission and the Council, we can point out the following:
The elections were indeed difficult, but in the end they were accepted by everyone. I recall, for example, that Mr Berisha, who controlled the television in Albania, forbade the transmission of anything about the pre-election campaign. Now, however, the difficulties to be faced by the new government are beginning.
Mr President, since all that needed to be said has already been said, I want to stress the following:
First, we hope - and I would very much have liked to have the views of those who are absent - that there will no longer be any support at all for Mr Berisha's regime, since his perfidy needs no further proof either within Albania or in relation to his adventuring abroad, because there are already signs of that. I hope that both the Community bodies and the Member States that are in any way involved will have nothing to do with him.
Secondly, so far as aid is concerned, Mr President, we have granted Albania the largest ever amount of aid percapita. What has happened to the money?
Thirdly, as a priority, future aid must go towards compensating the victims of the pyramid swindle, for which the previous regime was entirely responsible. Otherwise, there will be no political stability in the country.
The debate is closed.
The vote will be taken tomorrow at 12 noon.
Ariane
The next item is the debate on the report (A4-0237/97) by Mrs Mouskouri, on behalf of the European Parliament delegation to the Conciliation Committee, on the joint text approved by the Conciliation Committee for a European Parliament and Council Decision establishing a programme of support, including translation, in the field of books and reading (Ariane) (C4-0294/97-94/0189/COD)).
Mr. President, Commissioner, ladies and gentlemen, you will perhaps remember that about two years ago, in April 1995, in this chamber I very enthusiastically presented the Ariane programme. I remind you that it is a programme whose aim is to support the spread of literature, dramatic art and reference works by means of translation, to promote cooperation in the field of books, and to contribute to the better training of translators. You will also perhaps remember that after that first presentation. we had to wait for more than a year before the Council finally expressed a common position on the amendments we had proposed at first reading. To that already time-consuming process were added the difficult negotiations carried out in the context of the Conciliation Committee, and those negotiations finally led to an agreement with the Council.
Today, I would like to present to you the product of that agreement about the Ariane programme, while trying at the same time to preserve undiminished enthusiasm, because it is indeed a programme which deserves our support. And that, because the translation of books, a knowledge of history and an appreciation of culture will contribute to the reciprocal approach of Europe's citizens.
I will begin with the amendments that our delegation managed to get the Council to agree with. Those amendments relate to two very important issues. First, the priority given to the translation of works written in the Union's less widely used languages. Those works benefit from the Ariane programme's support, even if they have never previously been translated into other Union languages. Secondly, the priority that ought to be given to small, independent publishers. I should also add that our amendments concerning the creation of a data bank to promote coproductions, and for the creation of a dictionary database as a useful tool for translators, were adopted as well.
Yet, though in the case of the amendments I have just mentioned the negotiations, difficult as they were, led to success for our delegation, unfortunately the same cannot be said about the other two thorny issues that were the subject of conciliation with the Council. I am referring of course to the funding of the programme and to comitology. I can do not more than express my sorrow and disappointment, not only because the duration of the programme was reduced to two years, 1997 and 1998, with a total budget of just 7 million ECU, but also because despite our persistent efforts the Council left us no margin for negotiation on that point. As for the issue of comitology, I must stress that the order was adopted in a compromise way, because at the last minute and quite suddenly the Commission did not support our proposal.
Perhaps my last comments may cast a shadow on my pleasure at the adoption of the Ariane programme. But let us not forget the most important thing: this programme goes some small way towards the mutual acquaintance of European cultures, more substantive communication and approach between Europe's citizens, and finally, towards the creation of a real citizens' Europe, which I cannot imagine without a cultural dimension.
I hope that in the next two years of its implementation, even with so small a budget, the Ariane programme will show what it can offer and I am sure that it will be renewed. I hope that by then the members of the Council will have grasped the thread of their own Ariane, which will help them emerge from the labyrinth and acknowledge the importance of the European Union's civilization and cultural dimension. I also believe that it is better to have a programme with a little bit of money that is accepted by everyone, than a programme which would always remain at the pilot stage.
Mr President, the Ariane saga has come to an end. The communication between European cultures through books and reading is being contemplated with a derisory amount of 7 million ECU for the years 1997-98. Despite the efforts by the European Parliament - in particular the rapporteur, Nana Mouskouri, and the committee - to increase the budget following the conciliation process, the Council's surprising lack of dynamism or rather that of one or two Member States, means that not one more jot has been added to the budget of this programme which undoubtedly is a very special instrument for asserting the cultural diversity that the Council is so attached to. The specific reference to cultural diversity that the Council introduced at Amsterdam in Article 128 confirms that. It is a shame that the Council did not make the changes to that article that everyone wanted and that would have made things work by means of majority voting instead of the current unanimity that desperately holds everything up.
The same inadequacy of financial resources occurred in the case of another European flagship programme, Socrates, promoting exchanges of students and teachers and language teaching. That occurred despite the fact that it is one of the European Union's biggest success stories. What can justify the inexplicable contradiction in the European Union between the priority that it claims to give to a programme and the insufficient means that it makes available for it? There is also a contradiction between the hopes raised among the public and the frustration that is then brought about... This contradiction cannot be found in other areas of European Union policy. When a decision is taken to implement agricultural or transport measures, the means to make them possible are not then denied. Even research, another poor relation in the past, has now had its resources increased for the next budget, perhaps because it is more closely linked to industry, perhaps too much for the interests of my country. Who would dare deny the vital importance of culture to express the European spirit, single yet diverse, to cement local and universal citizenship, to fight exclusion, to strengthen cohesion, to instigate new urban policies and last but not least to create new jobs?
I am certain that the next treaty, not the Amsterdam Treaty, but the next one, which this IGC helped to prepare negatively, will give cultural policy the central place that it must now occupy in the project for a Europe of citizens.
Mr President, Mrs Vaz da Silva is quite right to tick off the Council and the Commission about the derisory budget for the Ariane Programme. But I would like to quote that 'it is better to light a candle than to curse the darkness' . Mrs Mouskouri has certainly lit the candle here and kept it lit through very dark days. We would like to congratulate her on that. There are great hopes riding on the Ariane Programme, particularly in countries where minority languages are increasingly being used by our young writers and among the small publishers who have the courage to publish these books, knowing that they will probably make no money on them and, even worse, might possibly lose money on them. We have to recognize this as a cultural service that we must protect and support.
As more and more of our young writers begin to know other, similar people in other countries, we are finding, as they discover common, imaginative trends between themselves, that a whole new type of literature is being produced. We should celebrate and sing for this. It is a pity Mrs Mouskouri could not have sung her report today.
But the fact of the matter is that in addition to the dangers for small publishers, we are facing the onslaught of a massive, blockbuster culture where huge amounts of money are made on sometimes quite appallingly bad books.
I would like, in supporting Mrs Mouskouri's report and congratulating her on it, to say: let us say it for the small books; let us say it for the little, special minority language books; let us say it for those who still enjoy the pure and absolute pleasures of a good book. Let us at least show the next generation that there is more to life than some of the books that are being produced and sold in all our airports.
Mr President, ladies and gentlemen, if I may say so I should like very much to respond to this debate in the very positive spirit which Mrs Banotti has just expressed, and most particularly to join her in paying tribute to the sterling and lengthy work which Mrs Mouskouri has undertaken in advancing this project and seeing it to a successful conclusion.
I would say not only that we should rejoice at what the project and the scheme can now do to help small publishers and minority cultures, but also that we should very much regard this as paving the way to something more substantial in the future, as that is certainly the intention of the Commission. Therefore, I hope that Mrs Mouskouri will be un successful in one thing she said she was trying to do; and that is to dampen her enthusiasm. We do not want her to succeed in that, because we need her enthusiasm in order to make a reality of the project and also to begin the work of going on to greater things.
I understand the disappointment that has been expressed about the sums involved, although I suspect that if Parliament got the same percentage of its original request for all the things that it wants to spend money on, it would be doing above average here. Nonetheless, I understand the feeling that, faced with a challenge, the sums involved are small. However, the Ariane Programme represents real progress in the development of our support in the field of culture and one that we should be gratified at bringing to the point of formal adoption today.
It is of short duration precisely because it is envisaged as being a transitional programme. It provides the basis upon which the Community can go further in its support in the fields of books and reading, and provides the opportunity for the Community to reflect on the long-term priorities and instruments in our cultural policy. That is not just a vague general expression of hope. It is much more specific than that because the Commission has already committed itself to presenting a proposal for a global programme in this area, and that will happen in the near future.
But I make no apologies for the fact that before coming forward with a global programme, we want to hear the Community institutions and interested cultural organizations contribute their ideas and say what their priorities should be. The conference is planned for November to enable people to do just that.
Perhaps I should just say a few words as regards the management of the Ariane Programme for this year. The tendering procedure has already been launched to establish the necessary implementation measures and around 480 applications have been received: 340 for the translation of literary works, 20 for the translation of theatrical works and 30 for the translation of reference works, quite apart from 20 further training projects and around 80 cooperation projects. That is a significant increase on last year's pilot scheme where only 320 applications were received in all.
The results will be presented in September to the committee created in accordance with Article 5 of the Decision establishing the programme, and the outcome will be formally announced in early October of this year. So, although there has been a long period of gestation, I hope those who have worked so hard in favour of this project will feel that now it has been launched, it has been well and truly launched and that real and positive results are very much within our sights shortly after the summer break.
I can assure you on behalf of the Commission that we will try to ensure that the management of the programme is as effective and efficient as possible because with a financially limited programme it is all the more important that it should be properly run. We hope that once again we can rely on the support of the European Parliament - and we know we can - in carrying out this task and laying the foundations for a more substantial, global programme in what I hope will be the not-too-distant future.
The Bureau congratulates Mrs Mouskouri.
The debate is closed.
The vote will be taken tomorrow at 12 noon.
Free movement of doctors and mutual
recognition of qualifications
The next item is the debate on the report (A4-0246/97) by Mrs Fontaine, on behalf of the European Parliament delegation to the Conciliation Committee on the joint text approved by the Conciliation Committee for a European Parliament and Council Directive amending Directive 93/16/EEC to facilitate the free movement of doctors and the mutual recognition of their diplomas, certificates and other evidence of formal qualifications (C40307/97-94/0305(COD)).
Mr President, ladies and gentlemen, the report we are debating concerns the joint text, approved by the Conciliation Committee, relating to the free movement of doctors and the recognition of their qualifications.
I would remind the House that the Directive submitted to us by the Commission forms part of the long sequence of measures adopted since 1975 by the European institutions in an endeavour, step by step, to make this freedom of movement a reality. In particular, this Directive introduced a new article containing commitology rules.
At second reading, Mr President, three important points formed the subject of amendments by Parliament. Those amendments were rejected by the Council, so that conciliation became inevitable. The three points in question related to nationals of Member States who hold qualifications awarded by third countries, the role of the Advisory Committee on Medical Training, and the commitology procedures. As far as the commitology was concerned, we wanted to reintroduce the Management Committee in place of the Regulatory Committee.
Well, Mr President, ladies and gentlemen, on those three points we can now see that the overall result was positive. Incidentally, I am grateful to the Dutch presidency for its personal commitment to ensuring this favourable outcome.
I must also thank the Commission which, it has to be said, gave us the kind of support we are increasingly coming to expect. I am thinking especially of the declaration which the Commission agreed to annex to the joint conciliation text, which specifically relates to the equivalence of medical qualifications obtained outside the European Union.
Mr President, this is a problem we are going to have to resolve, within the more general framework of the system of mutual recognition of diplomas. The same applies, incidentally, to the difficult issue of the numerus clausus , which threatens to arise more and more frequently as professionals become more and more mobile within the Community - something which, of course, we can only welcome.
I would also take this opportunity to remind the Commission that it promised me a study of future trends in this respect, in connection with the report I presented to this House some months ago on the progress made with implementation of the general Directive.
On the subject of the commitology, we have managed to find a very acceptable solution. Finally, as regards the last point, it has now been specified that the Advisory Committee on Medical Training will send opinions and recommendations to the Commission and the Member States, which will allow that body, as we wished, to help to provide a comparatively high level of training for general practitioners and specialists in the Community.
Finally, Mr President, ladies and gentlemen, I welcome the progress made with the conciliation procedure in general, which has enabled us, in quite a short time, to arrive at the results I have the honour to present this evening.
Mr President, Commissioner, the freedom of movement of individuals - as Mrs Fontaine pointed out - within the European Union is constantly being obstructed by the fact that diplomas, examination certificates and other credentials are not recognized in all Member States, or are subject to conditions. This is incomprehensible to many citizens, and dilutes their enthusiasm for Europe. When I hear that, according to Mrs Fontaine, we have been working on making adjustments here since as long ago as 1975, that seems to me a very, very long time. We see the same thing in the many petitions that are constantly being presented to the Committee on Petitions, because European citizens have extreme problems as a result of their diplomas not being recognized within the Union.
Today, we are debating this amendment to the Directive to facilitate the free movement of doctors. That really is a very long title. My group welcomes the result so far achieved by the Conciliation Committee, and we shall accept it in that spirit.
We do regret, however, that this conciliation procedure has been unnecessarily protracted by the behaviour of the Commission. Mrs Fontaine previously touched on a number of points, and I agree with what she said. I should therefore like to thank Mrs Fontaine for the work she has done and the rapid progress she has made with it to enable us to accept this proposal today.
Parliament was able to get what it wanted in the so-called management committee procedure. This is important because, by this procedure, the new developments in the medical field can be properly taken into account. The amendments proposed by Parliament were also accepted by the Council; they were drafted and presented by Mrs Fontaine in the course of the conciliation procedure. My group, however, had great difficulty in accepting the Directive, principally because acceptance took the form of a statement by the Commission without prior notification of Parliament. That statement merely emphasized that equal treatment of diplomas gained outside the European Union is one of the outstanding problems. We trust that further rapid progress will be made with this, so that people who have acquired their credentials outside the Union will be able to practise their professions inside the Union, too, where they have made their homes.
Mr President, Commissioner, ladies and gentlemen, pursuant to Article 8 of the EC Treaty, Union citizenship confers upon every national of a Member State the right of freedom of movement and residence within the sovereign territory of the Member States. However, this fundamental right of the individual is being obstructed by numerous obstacles which restrict the mobility of those who would like to live and work beyond the borders of their country of origin. In particular, the recognition, certification and validation of educational courses and qualifications is often a stumbling block to their progress.
As a member of the Committee on Culture and the Committee on Petitions, I often find myself dealing with these obstacles to mobility.
I therefore welcome the Directive on freedom of movement for doctors and the mutual recognition of their diplomas within Community territory, in the version contained in the joint draft that is now before us. It will bring us a step closer to our objective of free movement of individuals within Europe.
I note with satisfaction that the conciliation committee, originally in the face of resistance from the Commission, persisted in its view that the Advisory Committee on Medical Training should have the right to make recommendations to the governments of the Member States and the Commission regarding the recognition of diplomas. For Germany, in particular, it was especially important that the association of specialists should be included. This guarantees a comparably high standard of medical training within the Community.
The recognition of diplomas acquired by EU citizens in third countries was also discussed in the conciliation committee. The problems associated with that are being dealt with within the framework of the general rules on the recognition of university diplomas. It is, therefore, exclusively EU citizens that benefit from the Directive.
As we steer the European ship today, our objective is to establish the genuinely free movement of persons within Europe. Let us set our course for that objective.
I believe that this Directive will make an important contribution to this, and I thank Mrs Fontaine for her great and successful efforts.
Mr President, Mrs Fontaine, Commissioner, Parliament's delegation to the Conciliation Committee unanimously adopted the draft decision - and it was right to do so - under the benevolent leadership of Mrs Fontaine, who had the idea that the purpose of the medical profession is not solely to provide a good standard of living for doctors but, more to the point, to safeguard the interests of those who are ill, or who believe they are ill, which means that they are not far from being so.
This safeguard is based on three pillars: the rigorous nature of university and hospital training, a high standard of technical and scientific knowledge and, not least, the ability to deal with those who are sick or injured, and their families, in a spirit of ethical correctness and respect for the individual.
The mobility of health service personnel, an innovation some 25 years ago, is now going to increase exponentially. The adoption of the Directive, in accordance with the joint text, will enable the delicate balance to be struck between health requirements and the necessary consistency of medical practice within the European Union.
Mr President, ladies and gentlemen, may I start by joining all the other speakers in expressing our thanks and congratulations to Mrs Fontaine for the work she has done with regard to this important issue. I would add that quite apart from the work she has done during the progress of this directive, she has presented it with such clarity this evening that it is completely unnecessary for me to say in any detail what the directive does and the advances that it has made.
I am very glad also that Mrs Fontaine was able to say - and was joined by other speakers such as Mrs Zimmermann - that the conciliation procedure worked well and achieved a satisfactory outcome. Rather than hark back to the difficulties which were involved, we should concentrate on the outcome which has been very positive. I am very glad indeed that has been the case.
We are pleased at the prospect that our proposal will soon be adopted. This will enable the lists of those diplomas in specialist medicine qualifying for automatic recognition to be updated through a much simplified legislative procedure and that in turn will greatly facilitate the free movement of doctors in the European Union, which is an important objective for us all.
When you think of the numerous changes that have occurred recently in the sphere of specialist medicine, the absolute necessity to update the lists on a regular basis becomes very clear. So the directive really answers to the needs of the medical profession and those who are responsible for dealing with applications made by doctors from all over the European Union for the recognition of their qualifications.
In the debate, both Mrs Fontaine and others referred to the difficulty caused by diplomas obtained outside the European Union. I am not going to pretend that this directive solves that problem but I am glad that it was possible to achieve agreement in the course of the conciliation committee that a Commission statement would be added to the minutes of the committee concerning the ninth recital, saying that the Commission stresses that the need to establish the equivalence of diplomas awarded to doctors outside the European Union is one of the relevant problems to be tackled. That does not amount to a solution to the problem but it amounts to a serious and formal recognition of the problem which at least is the first step towards working towards its solution.
I should like to thank the European Parliament and the Council for the great effort they have put into overcoming the difficulties which have presented themselves in this area and welcome this small but important step forward in achieving the much wider objective of the free movement of people, including professionals, to enable them, when properly qualified, to carry out their professions throughout the European Union.
The Bureau congratulates Mrs Fontaine and I personally, as a doctor, thank her for the respect she has shown for the medical profession.
The debate is closed.
The vote will be taken tomorrow at 12 noon.
Towards sustainability
The next item is the debate on the recommendation for second reading (A4-0235/97) by Mrs Dybkjaer, on behalf of the Committee on the Environment, Public Health and Consumer Protection, on the common position adopted by the Council with a view to the adoption of a European Parliament and Council Decision on the review of the European Community programme of policy and action in relation to the environment and sustainable development 'Towards Sustainability' (C4-0170/97-96/0027(COD)).
, rapporteur. (DA) Mr President, sustainable development is defined in the Brundtland Report of 1987 as a process of change with the aim of meeting the needs of the present without compromising the ability of future generations to satisfy their needs. A simple aim which, however, has proved difficult to achieve. The matter we are now debating concerns - at least, according to the title - the EU's policy and action in relation to the environment and sustainable development. It is worth repeating it: policy and action . For, without a policy concept, we act blindly but, without action, policy ideas are no more than empty words. On ceremonial or official occasions it always seems so easy to reach agreement on the general political intention of doing more for the environment. So at that level it has never been difficult to agree that we should be more environmentally friendly. The difficult part is and has always been to translate the fine words into action. Yet action, i.e. the concrete implementation of the declarations of intent, is absolutely crucial, precisely in the field of the environment, otherwise things go wrong.
But in the review of the Fifth Environmental Action Programme the Commission placed most emphasis on the preeminent general policy considerations and much less on concrete action. And that despite the fact that the reports serving as background documentation clearly showed that, without measures to tighten up the action programme, the EU could not meet the objectives laid down. And, without extensive adjustments, we shall not be able to achieve sustainable development.
In its first reading of the review of the Fifth Environmental Action Programme therefore, the European Parliament decided to rectify the situation and adopted a number of amendments, all with the overriding aim of concretizing and tightening up the Commission's draft. It was also our view that, in a review of an environmental action programme, we have a duty to secure a sensible adjustment in those areas in which it is clear that it will not otherwise be possible to achieve the objectives laid down in the programme. Otherwise what is the point of having a review? After all it should not be forgotten that the objectives we are talking about were adopted jointly by the Council, the Commission and the European Parliament in 1992. Unfortunately the Commission was only willing to accept one or two of Parliament's amendments, not the most important ones, and things do not look much better for the moment with respect to the Council's position.
But the European Parliament has not lost all hope and confidence in the Council of Environment Ministers. The Council did not really address Parliament's amendments from first reading, but in a protocol indicated its will and desire to cooperate with the European Parliament. That is fine. Now we just hope that the Council will honour this declaration. At present the Council's common position is sadly far apart from that of Parliament. In some areas the Council has indeed improved on the Commission draft, but in others regrettably it has moved in the opposite direction.
So now we hope that the Council will take inspiration from the European Parliament's proposals, not least because the environment has a very high priority with us and a large majority of the population in all the Member States. And the environment really is an area in which the EU can deliver the goods and show positive results to the Union's citizens. I hope that the Council will not miss that opportunity.
Happily we have seen examples in the past to show that the Council can be quite environmentally friendly and progressive when it feels like it. I myself experienced that when I took part in the Rio II summit in New York last month. It was clear there that the Council is a driving force in global environmental policy. We are therefore very interested in having good cooperation with the Council, just as the Council has indicated that it wants good cooperation with us. So, to give the Council a helping hand, the political groups have joined together in cutting back the number of amendments to just a few more important ones, all of which are aimed at taking us further down the road to sustainable development.
The amendments of course vary in content, since they deal with quite different areas within environmental development. But they have one thing in common. They set out to transform environmental policy into concrete action. Sustainable development is absolutely essential to our society and, ultimately, to the survival of mankind. The difficulty we nevertheless have in achieving sustainable social and economic development has to do with the fact that, in the rich countries, we have built up a lifestyle that goes in exactly the opposite direction. It puts great pressure on natural resources. Lifestyles cannot be changed overnight. We who try at regular intervals to bring about such changes are aware of that. But, as we know, every journey starts with the first step, and the first step is called concrete action.
I will not go so far as to say that Parliament is the 'last action hero' , but we do see it as our task to put things in concrete terms and shift the focus to action. As though we were making a film, we raise the clapper-board and shout 'action' . Finally I would like to thank the shadow rapporteurs, the committee chairman and the secretariat for the good cooperation we have had. I think I would not go far wrong in calling it sustainable.
Mr President, I should first like to thank the rapporteur warmly for her detailed and devoted work in this field, and I trust that her efforts will be crowned with success. I hope that the Council of Environment Ministers, which after all is made up of individual Environment Ministers who find a great deal to say at home about preventive environmental protection and about how important it is for us to protect the climate and how important it is to pursue environmentally compatible agriculture and about how important sustainable, environmentally compatible development is for industry will, when Parliament has taken its decision tomorrow in favour of the environment, also recognize Parliament's viewpoint when it comes to a conciliation procedure, or perhaps even earlier, because we still have a great deal to do.
President Santer was saying this morning that the primary functions of the Union were to create sustainable growth and new jobs. I would say that sustainable growth, properly used, does create new jobs. Because we all know that we not only can create new, lasting jobs through environmental repairs - something that still has to be done in many places, because things are a long way from being as they should -but, in particular, we can do so by undertaking preventive environmental protection in all areas; in other words, our aim must be the rational use of energy; our aim must be to guarantee a water supply that is environmentally compatible and provides people with enough water; our aim must be to organize waste management in such a way that we are not choked to death by our own waste mountains. That is the only way to achieve the sustainability that we talk so much about.
The rapporteur has introduced very sound and important amendments in all areas, which my group would like to support. I would particularly stress the preventive environmental protection in all areas: in agriculture, in industry, in motor vehicle manufacture most of all, and in the chemicals sector, because it is particularly important there for us to proceed with very great care and very great deliberation. The energy sector, too, is very important.
There is one other point, too, that I should like to mention where I think further progress must be made, and that is the involvement of the public; this applies particularly to the many local schemes in connection with Agenda 21.
Ladies and gentlemen, Commissioner, there is an Italian proverb that says that saying and doing are often half the width of the sea apart. Let us not see half the width of the sea between saying and doing in the environmental sector!
Mr President, I should like to congratulate Mrs Dybkjær and commiserate with her because her group did not give her an actual draft directive to get her teeth into. This programme is extremely difficult to address but she has done it with great energy. Even when I disagree with her, I admire her.
The report adds some very useful aspects to the review of the fifth action programme, and it is going to be interesting to see whether the Commission will take these on board. There are a number of points which the EPP would like to highlight about the Dybkjær report and that it hopes the Commission will accept.
Amendments Nos 20 to 22 are three amendments which spell out ways in which we can get better observance of European Union law. Mrs Dybkjær here goes further than what the Commission has proposed so far, amongst other things, calling for a common European environment inspectorate. I do not know whether we are ever going to move towards that. Many people might dislike the idea as being too interfering, but I think I speak for many Members in this House in saying that the European Environment Agency, to some extent, has been a disappointment to Members of the European Parliament. It seems to have got tangled up in its own methodology. No doubt it is doing interesting and useful work, but it is not terribly useful to us. We would also like to see more prompt action by the Commission under Article 171.
Regarding Amendment No 25, we hope that the Commissioner will take on board this amendment because it contains ideas for drawing up environment plans for the applicant countries. The Commission report which we received this morning is extremely gloomy on this. It says: ' The Union will not be in a position to cover the financing gap by the time of enlargement that emerges as the applicant Member States face up to the consequences of trying to comply with European environment law' . Mrs Dybkjær gives us some ideas as to how we are going to address that.
My group very much prefers Mr Virgin's Amendment No 40 to Mrs Dybkjær's Amendment No 31 on climate change, which we think sets unrealistic targets.
Finally, on the vexed question of Amendment No 34, where Mrs Dybkjær introduces a new waste hierarchy - new because it is not actually the waste hierarchy as set out in the packaging directive: we would all like to see more recycling, more re-use - a lot more. But the Commission's own studies have shown that there is no waste treatment option that is best for all materials in all Member States. Not 'one size fits all' , here. A varied Community, in my view at least, needs various solutions. I therefore hope that the Commission will not agree to Amendment No 34.
I cannot quite see whether there are any Labour MEPs from the United Kingdom here tonight. I suspect that one of the reasons why they are not here is that they are probably trying to persuade Mr Tony Blair not to change the election system in the United Kingdom for the European elections. It fits very well with the waste hierarchy, if I may say so. The question is: will the present Labour MEPs be re-used, recycled or, as I suspect, treated as inert waste for landfill?
Mr President, the rapporteur - who is to be thanked for her report - ends the text by saying that 'we are tired of fine words which are not translated into action' , and what she does in the report, which was unanimously approved by the Committee on the Environment, Public Health and Consumer Protection, is precisely that: she makes concrete proposals in a number of very familiar areas - water quality, waste processing, the stabilization of CO2 emissions, an attempt at setting up a corps of inspectors to monitor compliance with Community Law, the proposal that sanctions be implemented where necessary and, with reference to waste processing, perhaps working in two directions, one of these being attempting to deal with disasters caused by those who pollute and do not pay - which is the case in many countries - and the other being prevention.
Last weekend I was in Baracaldo, a town in the Basque country, where there had been a million-square-metre lindane spill which is now costing the local authorities a great deal of money to clear up. I therefore believe that we firstly need to pay attention to prevention and bring about the situation in which those who are actually causing the pollution and using natural resources pay for their actions, which has not been the case hitherto.
Mr President, we are talking about something which ought to be very simple but which appears to be very difficult, which is that the European Union should fulfil its own promises as far as environmental policy is concerned, in other words the Union should meet its own targets.
I would very much like to congratulate Mrs Dybkjær, even nominate her as an 'honorary green' for her persistent attempts to persuade this Union to secure the necessary means to fulfil the environmental promises which it has itself included in the fifth action programme for the environment. It is a radical programme which we support and which we have actively worked to bring to fruition. I would like to make particular mention of amendment proposal 37, point f which means that the newer EU Member States will not have to lower their environmental standards. On the contrary, the EU ought to?? is to learn from its new Members and adapt itself to them, which is of particular significance at the moment as it also affects how we behave in relation to other new members.
Mr President, last time we discussed this issue I was forced, on behalf of the Green Group, to ask the Commissioner responsible for environmental issues, Mrs Bjerregaard, to reconsider her position as Commissioner for the Environment because of the rare display of arrogance shown in her treatment of Parliament's demands. I very much hope that I will not have to do the same this time as well. I hope that the Commissioner for the Environment has realised that her prospects of working in a trusting relationship with Parliament's environment committee are at stake. If, with the same arrogant attitude, she once again rejects those decisions which Parliament will most probably adopt with a large majority, it would be a disaster for the EU's environment policy. I also think that it would be something of a personal disaster for the Commissioner for the Environment. So, I hope for the sake of the EU and Mrs Bjerregaard that those environmental decisions which will, in all probability, be adopted here in Parliament will be met with a different response this time.
Mr President, since 1967 more than 200 measures have been adopted for the benefit of the environment. In 1992, with the Rio summit, we saw some very encouraging targets set. Admittedly, the results from New York are somewhat discouraging. Nevertheless, the European Union has performed well. The results from Amsterdam also give a clear signal of our determination to move forward.
Furthermore, on Saturday 12 July, a dispatch from the European Agency fuelled our optimism by listing a whole package of measures adopted by the Commission to take account of environmental concerns in all Community policies.
You will have to excuse our taking the Commission's professed aims so seriously. Those aims reflect our concerns, our very legitimate concerns, regarding our responsibilities on this planet, which is not our personal inheritance but something we hold in trust for our children.
Sadly, we are a little sceptical because there are many precedents - such as the consideration of these environmental concerns in the Common Agricultural Policy or in transport policy - which suggest that there may be a lot of ground to cover yet. We shall only be completely convinced when we see the announcement of clear financial commitments and a firm timetable.
Mr President, I would like to join with the rest of my colleagues in congratulating the rapporteur for the work she has done. However, we are not over-delighted, because she has not been sufficiently selective when presenting amendments and accepting others - something we mentioned during the work of the Committee on the Environment, Public Health and Consumer Protection - and sometimes fundamentalism is the worst enemy of progress when it comes to environmental policy.
When arbitrary proposals are made, with no basis in reality and technical knowledge, reasonable proposals are discredited and, in this report, there are a great number of reasonable proposals which we want to support, but we could have avoided certain things which genuinely do not stand up. How are we going to achieve the objective of groundwater being nitrate- and pesticide-free when we are all well aware of the fact that, between 1950 and 1996, European agricultural production, fortunately, went up from 20 quintales of wheat production to over 65 on average last year? This was achieved by means of improvements in seeds and also by means of the farm machinery used, which is absolutely necessary. The proposal is unrealistic.
Later, in another paragraph, we say that we want to control ozone-depleting substances, and I am all in favour of this objective. But then we say that such substances must be abolished as and when potential alternatives become available. In the very next paragraph, it is stated that there must be a 50 % reduction in the use of methyl bromide, leading to a complete ban by 2000. I would like to ask the Commission and the rapporteur what technical alternatives there are to replace this product. This is just one of the examples which do not stand up.
We are seeking, it would appear, to change our priorities in terms of waste disposal every two or three years. This, also, is an unrealistic aspiration - society cannot deliver this.
Later, we state that we are going to make a 50 % reduction in the number of vertebrates used for experimental purposes by 2000. Yet another totally arbitrary proposal. And so on. Some very significant proposals in this report thus appear less important and it would have been preferable to have deleted those other proposals which lead nowhere.
Mr President, the report currently under discussion is excellent. It is fundamentally concerned with the EU's credibility in environmental policy, its capacity to progress from fine words to action. What makes the report even more interesting is that it also tries to correct some of the system errors within EU policy, where currently the EU sometimes actually makes environmental problems even worse. Amendment proposal No. 7 which is about adapting agriculture to meet the needs of the environment and amendment proposals 18 and 19 on standardisation work and on public procurement are important sections of the proposal. Amendment proposal No. 26, which concerns the World Trade Organisation, WTO, and the environment is also extremely important and will probably become even more important in the future.
There are a couple of other amendment proposal which I think are of great importance as well and these are amendment proposals 2 and 37, point f which concern the new Member States and state that they do not have to lower their environmental standards. Or at least the Commissioner responsible, Mrs Bjerregaard has promised that they need not do so. So I hope that we can support these texts. We will be supporting all the proposals tabled in this report.
Mr President, the European Parliament's discussion of the review of the fifth action programme for the environment is very important. The rapporteur has brought vital aspects to this review which are worthy of our wholehearted support.
There are good grounds for continuing the debate on many of the points to obtain a deeper analysis. On the climate issue, the report proposes that greenhouse gases be reduced by 20 % by the year 2005, 30 % by the year 2010 and 50 % by the year 2030. It would certainly be desirable to attain these levels, but it is not realistic. Prior to the Kyoto meeting on the climate, the Council of Ministers agreed a position of a 15 % reduction by the year 2010. The PPE group's proposal is 20 % and this concentrates on carbon dioxide emissions. This is a level which it is possible to reach.
But it will not be possible to reach this important environmental goal if, at the same time, nuclear power is abolished. This is demonstrated by the fact that Sweden, within the framework of the commitment prior to the Kyoto meeting, has been given permission to increase its carbon dioxide emissions by 5 % by the year 2010. This is because of the decision to close two nuclear reactors, a decision, which I think is totally wrong. This gives a snapshot of what will happen if several other countries follow Sweden's example. The EU's plans for the climate would fall like a house of cards.
An aggressive environmental policy would include the replacement of a number of fossil fuel based power stations with nuclear power. In the long term this would save people's lives. From a study of the material in the Commission's external report it is possible to calculate that nuclear power has saved approximately 20 000 lives in the EU over a ten year period if a comparison is made with a situation where the same amount of energy had been produced using coal powered power stations.
The demonstration of electric cars in front of the Parliament building points to the environmentally friendly vehicles of the future. I am convinced that competitiveness will have greatly increased within 5-10 years and that we will have vehicles with no emissions. This would be the case for carbon dioxide as well if nuclear power were to be used for battery charging. This would be a decisive environmental victory. I also share Mrs Jackson's views on the hierarchy of wastes.
In Amendment No 10, something of the utmost importance to all opponents of atomic energy is being put to the vote. Let the Euratom Treaty be abrogated in its present form but its safety aspects incorporated into the Treaty on European Union. If that amendment should actually be adopted tomorrow - as I hope - then it would probably be the first time in the history of this Parliament that an anti-atomic amendment reaches the conciliation procedure. That would mean that, for the first time, the Council would have to come to terms with criticism and rejection of its atomic policy. There was a similar amendment once before, but that one started from the extremely naive assumption that all Europe's atomic power stations would be shut down by the year 2002. Anyone who realizes that 34 % of all the electrical power consumed in the EU comes from atomic power stations - in France, the figure is 70 % - will appreciate that this is not an option. Also, the safety and health provisions must be retained at all costs -if only, of course, because eastward enlargement will bring certain States into the Union whose safety standards are absolutely different from our own. In that case, of course, they would have to observe those safety provisions.
If all environmentally aware Members, across party boundaries and across national boundaries, too, can find it in their hearts to vote together in tomorrow's vote, then we have a chance to get to the conciliation procedure. I would really look forward very much to such a procedure, and I believe that, here again, I must most sincerely thank our rapporteur, Lone Dybkjaer. She has done all this really, really excellently, and if we succeed then that success will be hers, too.
Mr President, the Fifth Environmental Action Programme forms the basis of the European Union's present environment policy. So this review of the programme is tremendously important. However, the key question is therefore how this basis should be amended in order to arrive at a better environment policy in the Union. The essential problem with the Fifth Action Programme is that many of the promises set out there have not been translated into action or legislation, mainly because of a lack of political will. The only way of resolving this situation is not the one chosen by the Commission - continuing on the present course with a few minor adjustments to take account of new thinking - no, my group stands completely behind Mrs Dybkjær, who has preferred to define the objectives of the revised action programme much more clearly, linking them to established data on which action must be taken.
Since it is the Council in particular which has been responsible for the lack of action during recent years, it is very disappointing that it has not taken the trouble to consider Parliament's amendments from first reading. Because of this institutional failing on the part of the Council, Parliament has no option but to retable most of the amendments from the first reading. I hope that in the conciliation procedure which lies ahead of us, the Council will now listen better and take more action.
Mr President, I would first like to thank the Environment Committee and, in particular, the rapporteur, Lone Dybkjær, for the thorough work that has gone into this recommendation. As the Commission has made clear in its communication on the Council's common position, we join with Parliament in expressing regret, as Mr Eisma also did a moment ago, that the Council has drawn up a common position without first having made a thorough examination of the amendments adopted by Parliament on first reading or, for that matter, the Commission's amended proposal. After our debate today, the Council will have a fresh opportunity to examine Parliament's amendments, and I hope that the two institutions can conclude the decision-making procedure on this proposal before the end of 1997.
In some areas, as Lone Dybkjær also pointed out, the Council has weakened the Commission proposal. I think in particular of Article 2 on agriculture, on which both Mrs Graenitz and Mr Valverde López had some strong points to make. Here the common position is very weak, and it does not address the question of integration at all. So we can all take comfort from the fact that Agenda 2000, which Commission President, Mr Santer, presented today, adopts a quite different and progressive approach to the question of integrating environmental issues into agricultural policy.
The weakening of the proposal by the Council unfortunately is also in evidence in the context of environmental accountability, which is covered in Article 3. Here the Council in its common position seeks to limit the possibilities of action at EU level, so that they amount to no more than promoting measures at national level. Here I believe that the Commission and Parliament have a joint interest in giving environmental accountability a higher profile. At all events, that is what I understood from the debate yesterday morning on proposal 90/220, in which Mr Bowe stressed very clearly Parliament's interest in this matter.
Sadly the same remarks apply to Article 4, in which the Council has weakened the provision on an improvement of access to the legal system in the field of the environment and has deleted the provision under which it is proposed that consideration be given to introducing sanctions for failure to observe new legislation. These were some of the points to which Mrs Jackson devoted special attention in her speech and, as Mrs Jackson is of course aware, we have been very active on the question of failure to observe environmental legislation. The environment is the only area in which we have hitherto resorted to the expedient of fines. We have done so against six countries and - it would seem to me - with very good results.
I note with regret that Parliament, out of a desire to limit the number of amendments, has accepted the Council's moves to weaken the proposal. There seems still to be a misunderstanding or, perhaps more accurately, some differences of opinion on the review we are now debating, since our view is that it should not replace the Fifth Environmental Action Programme. The aim of the proposal is to secure the more effective implementation of the Fifth Programme up to the year 2000. The proposal therefore singles out the measures which should be given top priority for adoption at EU level in order to solve some of the outstanding problems. The priorities indicated must of course be transposed into concrete proposals, and the Commission has that well in hand.
At this stage in the implementation of the programme, it is important in the Commission's view to focus on some of the key issues, which merit special attention and special support. Several speakers have referred to them in the debate today. Parliament has indicated that it wishes to add certain subjects, and that is understandable since there are many important issues in the field of the environment. What we must not forget of course is that, the more priorities we assign, the less attention we shall be able to devote to each individual issue.
As regards the amendments relating to the consequences of enlargement to include Austria, Finland and Sweden, which Mr Gahrton and Mr Sjöstedt mentioned in particular, I should like once again to stress my determination that no Member State - old or new - will be obliged to lower its environmental standards. We have been at pains to ensure that that need not happen, and Parliament will be aware that a whole series of proposals exists here, relating among other things to the motor oil programme and recently the acidification programme with the associated proposal on a reduction of sulphur emissions. Whether we can give effect to our wishes and keep our promises to the new Member States, of course, also depends on our sticking to a procedure under which we can be sure of being able to deal with the proposals within the timeframe available.
Mr President, Parliament's recommendation contains 38 amendments to the Council's common position. A further two amendments have been added. The Commission can accept 16 of these amendments wholly, in part or in principle. Of these amendments the Commission had already accepted five in conjunction with the first reading and incorporated them into the amended proposal of December 1996. Unfortunately the Commission cannot accept the 24 other amendments, first and foremost for institutional reasons. The ones it cannot accept are Amendments Nos 1, 2, 3, 4, 5, 6, 8, 9, 10, 16, 19, 20, 21, 22, 24, 26, 27, 28, 30, 31, 36, 37, 38, 39 and 40. Mrs Jackson will have noted that we can accept Amendment No 34, which is entirely consistent with the Commission's original text.
Mr President, in presenting the proposal we are now debating on second reading, the Commission's starting point was that the Community must set a good example and point the way forward both internally and at international level. We shall have an opportunity later this evening to discuss the UNGASS meeting in New York. There is a need for increased political commitment and action at all levels, if we are to give effect to the overarching strategy and objectives of the Fifth Environmental Action Programme, geared to sustainable development. As we can observe around us in Europe, in Denver and in New York, this is seen as an immensely important challenge, in which the EU has a major role to play.
The debate is closed.
The vote will be taken tomorrow at 12 noon.
Shipments of waste to non-OECD countries
The next item is the debate on the report (A4-0241/97) by Mr Virgin, on behalf of the Committee on the Environment, Public Health and Consumer Protection, on the proposal for a Council Regulation establishing common rules and procedures to apply to shipments to certain non-OECD countries of certain types of waste (COM(94)0678 - C4-0048/97-95/0029(SYN)).
Mr President, this report concerns the regulations governing the export of waste for recovery to countries outside the OECD. There is, in fact, a strong link between this report and that on environmentally hazardous waste which we discussed recently. Parliament won a significant victory then, when it managed to get several more groups of environmentally hazardous wastes included in the decision, including a number of substances on the 'Green List' , which for the most part includes environmentally harmless substances. It is this list primarily which this report addresses. This is also the background to a number of amendment proposals.
The Commission's proposal is based on allowing an export to take place if the country of destination has accepted it. There is a conflict here as far as the substances which we consider should be treated as environmentally hazardous are concerned. This is corrected through amendment proposals 8-10, where it is established that the new Annex, Annex No. 5, which is currently being drawn up and which will cover environmentally hazardous waste, should be included into this Regulation as well.
The question of the legal basis to be used has also been a problem. The Commission wants to use Article 113, as the issue is considered to be trade related. The Council is of the opinion that the issue is partially environmentally related and that Article 130s applies. Parliament's Committee on Legal Affairs and Citizens' Rights supported this line with some convincing arguments. I am also sure that Parliament views this as the most obvious line.
Otherwise, the proposal in the report is based on changing the decision making procedure for countries which have said no to the import of waste for recovery which is on the green list, or those which have not responded at all. The Commission proposes a complicated consideration procedure to change the importing countries' position. It says in the proposal that 'it is possible that those countries which have responded by saying that they do not wish to accept certain or all types of waste/...../are perhaps not totally aware of the significance that their response will have on their own industry.' I think that this quote reflects an authoritative attitude which is quite shocking. My amendment proposal is based on the fact that no means no . This must be respected and exports must not be allowed. But a country may change its position if it wishes. It must be relatively simple to make such a change of position. This is covered in amendment 4 and also in the methods given in Article 4. Where countries have not responded we should treat this response as a no, but with the possibility that this may become yes in the future.
In view of the fact that this proposal will take a long time to conclude there is time to open up export channels which are important both for the exporting and importing country. Examples of this can certainly be seen within the textile sector. We have been subjected to a considerable barrage of letters recently. These are particularly concerned with charity organisations which work within the textile sector. This sector traditionally includes exports from the EU to countries outside the OECD, exports which do not really pose any environmental problems. It is important, particularly for the many aid organisations, that such export is not prevented, and that simple channels are opened and simple decision making procedures put in place to promote such opportunities. It is important to maintain this trade after all and to have the tools in place to give consent quickly for such exports. This should be perfectly possible within the framework of the additional proposals which this report contains.
Mr President, waste is not just something that we want to get rid of at all costs. Waste is also an extremely profitable business, and on that business the Commission has its beady eye in this proposal on waste shipments. According to the proposal, as much waste as possible should be shipped as fast as possible beyond the borders of Europe, and never mind the consequences, never mind the environmental damage suffered by those who have received the shipments, and never mind the current EU legislation.
As the draftsman of the REX Committee, I have taken a look at the draft regulation and, like Mr Virgin, I could only shake my head at some of the points proposed there. The Commission bases its proposal on an obsolete list of wastes. The Basle Convention, and indeed the EU itself, has long since classified many of them as hazardous. Tin residues are to be shipped to Albania, cobalt scrap to Colombia and nickel wastes to Brazil. Then the Commission assumes that countries which have failed to reply to its proposal have simply forgotten to do so. As for the countries that have explicitly rejected these proposals, the Commission intends to go round knocking on every door to get individual authorizations.
Well, ladies and gentlemen, if we are unwilling to inflict something on ourselves, we can hardly inflict it on someone else. And we certainly cannot maintain that those countries which are reluctant to accept the gift of waste that Europe wants to lavish on them may possibly be totally unaware of the economic consequences of their refusal. What unparalleled arrogance! As if people outside Europe were unaware that cadmium and aluminium residues can destroy the environment. We in the REX Committee sifted through this whole complex business and came to the conclusion that a 'green list' really must be a list that is totally above suspicion - all green, without the occasional spots of yellow or even red. We unanimously decided to give our full support to Mr Virgin's amendments to the Commission's proposal. In any case, a new Directive on waste disposal is coming into force on 1 January 1998. Why should we be in such a rush at this stage to become involved in a directive which is going to be obsolete anyway in six or nine months?
Mr President, this Parliament has for years been campaigning for a new waste policy, for waste avoidance and waste recycling within the European Union. We have achieved one success. In Article 39 of the Lomé Convention we laid down that no toxic or hazardous wastes must be exported to the ACP countries. Unfortunately, there was no comparable agreement with other Third World countries. But our view is that the time really has come to put a stop to waste exports to the Third World. In this context, incidentally, South Africa has decided that it will not import any wastes and will not export hazardous wastes. And we have achieved a worldwide breakthrough with the Basle Convention. The revised version of the Basle Convention says that from 1 January 1998 any export of hazardous wastes outside the OECD countries is to be prohibited.
That resolution was adopted six months ago, and in fact it is already applicable. So why, in this situation, does the Commission have to present us with another document which basically revokes that resolution, which has been a rule for six months? The Commission has the audacity - after that resolution has been adopted and the world-wide breakthrough has been achieved - still to propose to export hazardous wastes.
And it has the additional audacity - as Mr Virgin pointed out earlier - to include the following statement in Recital 5 of its text: ' it is possible that countries which have replied that they do not wish to receive some or all types of waste listed in Annex II of the Regulation may not be fully aware of the significance of their response for their industrial sector.' Meaning what, precisely? That sentence is neo-colonialist - as if those countries did not know what they were doing, did not know what their potential was!
I believe that that sentence alone is sufficient for us to reject the entire document. We discussed that in committee. We tried to create an objective basis. We shall give our complete and full support to the amendments Mr Virgin has tabled, as an attempt to arrive at a conclusion by objective argument. Personally, though, I believe this document deserves to be thrown out; we should not even vote on it!
Mr. President, it is now certain that some of man's activities pose a grave threat both to the environment and to public health. It is on the basis of that general thesis that we must examine the Commission's proposal for a review of Regulation 259/93. The issue of exporting waste is certainly not a purely commercial one. It is directly related to the environment and the health of all our planet's citizens, not just that of the Union's citizens. We must take particular account of the destruction we are 'preparing' today for future generations. Consequently, it must be regarded as established that if a country has not responded to the Commission's invitation to accept wastes for storage or processing, that does not mean that the country in question agrees to receive them. And this, precisely, is the aim of Mr Virgin's amendment, which I believe will be approved because it is unacceptable for the Commission to grant itself the right to interpret a country's non-response in its own interests.
The environment's resistance has been greatly reduced by industrial activity both in the developed world and in the countries of Central and Eastern Europe. The outcry made as he departed this life by the great explorer and environmentologist Cousteau, to whom mankind owes so much, is very recent. His outcry about the destruction that threatens our planet and will very soon be upon us, was very strident. Let us take it to heart. It is a political duty of the first magnitude, a direct priority on the world's political stage, for the European Union to adopt a decision finally to put an end to this rationale of exporting wastes, which is no real export but a transfer of the problem to some other part of the planet. As for the point in the Directive which refers to the type of waste, the green list which according to the commission contains harmless substances, many of which, however, are harmful to the environment and to public health, I consider it very important to take account of the list included in the Basel Convention and incorporate it in the proposed regulation.
Let me also mention another important issue, that of monitoring the implementation of this regulation. The European Union will have to apply strict sanctions to Member States which infringe the regulation, and will certainly have to provide procedures to prevent the illegal transport known to be taking place. I congratulate Mr Virgin on his report and I fully share his thoughts and views.
Mr President, the moral of this debate is: for heaven's sake read your post carefully and reply to questionnaires carefully. It seems to me that there are a number of misapprehensions around on this issue and when the Commissioner replies I hope he will bring a breath of fresh air into all this.
Like many British Members, I have received a large number of representations on this issue very suddenly and quite late in the day from the Red Cross and the Salvation Army, from Help the Aged - not Help the MEP - and so on. They are all saying and I quote from one letter: The European Commission's proposal here with the Virgin report will ban the trade in used textiles. That is not true and it would be extremely helpful if the Commissioner when he replies could confirm that the trade in used clothing between these Member States and third countries can go on where those countries have definitely indicated that they want to import them. That would help.
Secondly, the Commission's main problem is the very large number of countries which have simply not replied to the note verbale . Perhaps they thought it was just another letter about the European Parliament's procedures. Whatever it was, it went straight into the wastepaper basket and no reply was sent back to Brussels. Could the Commissioner say how many third countries never replied to that note verbale ? And could he say how many countries replied that they did not want these wastes?
I can understand the Commission when it says that perhaps countries said they did not want these wastes but they did not realize what they were saying. However, I have some sympathy with Mr Virgin. If a country says that it did not want to import these wastes, then it did not want to import these wastes. For us it would be rather like an unsuccessful mail order company to go back to them and say you did not really mean to refuse that, did you? You ticked the wrong box, didn't you? Go on, you really want it.
That cannot be right and I hope the Commission can put matters straight tonight. I have great sympathy with Mr Virgin but could the Commission say whether there is a simple mechanism for those countries which have so far indicated that they do not want to import these wastes, or have not given an answer, simply to change their minds if the full facts are brought to their attention?
Mr President, I must say that I am also interested in an answer to the question put by Mrs Jackson, and I will add to Mrs Jackson's remarks that I do not think the Commission has adopted the right approach with this proposal. If there was some dissatisfaction over the replies received and if not enough replies were received, an initiative could have been taken to seek a clarification of the replies instead of presenting this proposal. But the proposal has been presented. I support all the rapporteur's amendments in the report and I agree that the Commission has taken a completely paternalistic attitude, which Mrs Jackson illustrated splendidly. It is therefore important that we in the European Parliament adopt amendments that do away with this paternalistic attitude and at the same time of course institute a procedure that is simple enough for us to alter facilities for the export and import of waste when countries really make it clear that that is what they want.
Mr President, I would like to welcome Mr Virgin's report on the Commission's proposal to regulate the trade in certain types of waste to the non-OECD countries. It fills a gap in the current regulations controlling the export of waste in the European Union. But many of these materials have significant economic importance to the countries to which they are exported and we would wish to see the trade continued, but in an organized and controlled way.
However, in recent days, like my colleague Mrs Jackson, many of my colleagues on this side have been lobbied heavily by charitable organizations alleging that by voting for the Virgin report, we are about to ban the export of secondhand clothes and other textiles to non-OECD countries. In response to these approaches, I should like to make the following points.
Firstly, I believe that the industrial waste exporters have mistakenly given an unnecessarily exaggerated and frightening picture of the present situation to the charitable organizations. There is no immediate or real danger of a ban being put into effect. The Virgin report itself involves a cooperation procedure which will take months, or perhaps years if the Council does not get a move on. Having read the legislation we all know that the non-OECD countries have been written to at least three times asking if they wish to accept waste textiles on the green list of waste of the Basle Convention. It should be noted that we cannot change the Basle Convention. It is an international convention which is not alterable by the Commission or Parliament.
The European Parliament has taken a very reasonable approach to this matter. Mr Virgin's report asks the Commission to respect the wishes of countries who reply to the Commission saying they would not accept wastes, or only certain types of wastes. We have decided to suggest that those countries who have not replied so far should not be sent wastes until they do. Finally, we recognized possible problems and suggested that the Commission should set up a committee procedure to enable countries to change their minds quickly and easily if they feel they have made a mistake or not understood what has been sent to them. Even after that we will be working out a compromise at second reading with the Commission.
I think the rapporteur's proposals are perfectly reasonable and they have the support, amazingly, even of Greenpeace. They respect the right of countries to make their own decision. Nevertheless, it is worth saying that we have considerable respect for the work of the charities which approached us and for the work they do throughout the world to alleviate poverty and encourage economic development. We can assure them that we will ensure that no European legislation hampers their activities.
There have genuinely been some misunderstandings as to what this proposal involves. I therefore greatly welcome the opportunity to clarify the situation. I should say at the outset that in spite of the vehemence with which some have spoken, I am going to indicate support for seven amendments out of the ten that have been put forward.
I should start by thanking Mr Virgin for his report on the draft proposal. The proposed text should be considered against the background of Council Regulation 259/93. It is that regulation that sets out a comprehensive system of supervision and control on shipments of waste within, into and out of the Community. The proposal which we are discussing today provides for specific rules on the export of non-hazardous or 'green list' wastes to countries that are not members of the OECD. It is true that there are eight items which are hazardous which are still covered, but the intention is - and that is provided for by Annex V of Regulation 259/93 - that those will be introduced into that category in due course. So the overwhelming bulk of this proposal is about non-hazardous waste.
Article 17 of Council Regulation 259/93 has a provision whereby the Commission notifies non-OECD countries what the contents of the non-hazardous waste list are and then asks them whether they would accept the shipments of those wastes without recourse to a controlled procedure, or whether they would prefer a more stringent approach. The Commission has sent letters to each one of the countries concerned and the current proposal takes full account of these replies.
There has been a real misunderstanding here. There is absolutely no question of the Commission adopting a paternalistic attitude in any way. When a country replies and says it does not want the waste, that reply is fully respected. There is no question of waste being sent to that country.
There have now been about 30 countries that have not replied. That is the answer to Mrs Jackson's question. What do you do if a country simply never replies? The initial Commission proposal provided for the shipment of nonhazardous wastes being allowed in those circumstances. For the first and third group - that is to say, the countries that had informed the Commission about their refusal to let the waste in and the countries that did not reply to the questionnaire - that export would now only be possible on the basis of explicit approval by the country concerned for each individual shipment on the basis of prior, informed consent. That means that if a country has not replied, we do not just assume that the answer is 'no' . In my view that would be just as paternalistic a view as to assume that the answer is 'yes' . The answer is that we do not know what they think. Therefore, the procedure that is now proposed is that in each case of a consignment that is sent, the country concerned has the absolute right to say 'yes' or 'no' and has to give its explicit approval if the answer is 'yes' . So the assumption is 'no' unless explicit approval is given. That seems to me not in any way paternalistic, but fully to respect the rights of the country to have a particular consignment in or not and assure that the wishes of the country concerned are respected where it has not given a general reply.
I was asked what happens if a country changes its mind. The answer is that it only has to write a letter saying it changes its mind - there is no elaborate procedure whatsoever - and the change of mind will be respected. There is no question of forcing waste on anybody who does not want it. Indeed the procedure is quite complex for a country which has not replied. In each case, for each shipment, there has to be a prior approval by the country concerned of that shipment.
Let me now tell the House the view the Commission takes on the ten amendments.
The purpose of the first amendment is to add Article 13(s) as a legal base. That is an amendment that the Commission cannot favour because the European Court of Justice has long established and repeated that the legal basis for a Community measure must be based on the objective and contents of the act. The objective of this proposal relates to trade relations with third countries. It is a classic instrument dealing with shipment authorizations to regulate external trade. The shipment authorization referred to in Article 15(7) is the equivalent of an export licence. The surveillance system referred to in Article 17(2) is equally a classic instrument of that kind so that the proposal clearly falls within the remit of Article 113. The fact that the trade relates to waste does not affect its legal base and is an ancillary aspect to the objective of the proposal, which is to regulate trade.
The Commission has, however, decided to accept the second and the fifth amendments. They concern the countries that replied explicitly to the Commission that they do not want to receive imports of waste. The Commission felt it inappropriate to ignore those express written wishes and therefore what Parliament wants will indeed prevail. All Community exports of non-hazardous waste will be stopped to those countries once the regulation is in force. So the amendments that are accepted are very important ones - the second and the fifth ones - and ensure that if a country says 'no' , it will not be possible to export non-hazardous waste to that country. If the country says 'yes' it will be possible. If a country does not reply, each individual shipment will have to be approved.
Amendment No 4 on the review mechanism for countries who change their position, can also be accepted. The Commission decided not to accept Amendments Nos 3 and 6, which relate to the countries that did not reply to the questionnaire. We have instead proposed that Community exporters will strictly use a prior, informed consent procedure in that case. We stick to our original position because a non-response from a country cannot be considered as an indication that a prohibition is sought any more than it could be considered that a consent is given. The general principle of the green list of non-hazardous waste is that products included in it are subject to normal commercial transactions. The current proposal includes the prior informed consent procedure whereby only when a positive response is received from the competent authority of the country concerned would any shipment be allowed to leave a Community port. Any more restrictive prohibition would penalize legitimate and laudable transactions, for example, used clothing from Oxfam, about which we too have received a report.
I welcome the opportunity to clarify the points raised by both Mrs Jackson and Mr Bowe about such things as the export of second-hand clothes, which count as waste. This is in no sense designed to stop that. It will not stop that except in the case of countries that have expressly refused to receive such consignments, and that they are entitled to do.
The Commission will also accept Amendment No 7. The date of review should indeed be changed to 1998 to take account of the time that has lapsed since the text was drafted. I refer also to the fact that reference has been made in the debate by Mr Telkämper to a proposal for 1998. That relates to hazardous waste and therefore should not be confused with this proposal which relates essentially to non-hazardous waste.
The Commission does not have any objection to Amendments Nos 8, 9 and 10. They all relate to the classification of wastes as hazardous or non-hazardous. Annex II of the draft regulation can only contain non-hazardous wastes. I am aware of the fact that the international classification of waste is changing regularly. The Commission is fully prepared to adapt the list whenever that is necessary.
As I have said, seven out of the ten amendments are accepted. These are not minor textual ones. Sometimes the Commission stands up and gives an impressive tally of the number of amendments that have been accepted and they all amount to minor wording changes. That is not the case here. A number of substantial ones have been accepted. I believe that the main cause of controversy will now be dealt with in a way that should be acceptable to Parliament which allows the trade in such goods as second-hand goods to proceed unimpeded, which does not impose the view of the European Union on third countries, which allows them unequivocally to say 'no' , if that is what they want to say, and where they have not replied, allows them to give a view on each shipment before it is sent and ensures that view prevails.
I think that this is a reasonable proposal. I welcome the fact that Parliament has given us the opportunity to improve it by putting forward some important amendments, the bulk of which we are ready to accept. I hope, as it goes forward, Parliament will feel that its wishes have been substantially listened to and where not, that there have been reasonable grounds for not doing so, and that the proposal that is now put forward is sensible and orderly, fair both to the exporters and to the countries concerned, not imposing our will on anybody else but enabling legitimate trade to continue.
Mr President, I have a question to ask Mr Virgin. It seems to me that we are on the verge of agreeing on all this, and what the Commissioner has said has been extremely helpful. Mr Virgin has achieved an enormous amount by getting the Commission to agree to two key amendments which he has tabled. In the light of what the Commission has said in relation to Amendment No 3, where I think there was a genuine misapprehension, would Mr Virgin consider withdrawing it?
Mr President, I would first like to comment on this dispute over regulations. I think that amendment proposals 8-10, which the Commission has finally accepted, demonstrate that this issue includes an environmental aspect which was not predicted. It is perhaps not as strange as it seems, as the Commission started out with a different view of what is known as the green list when this proposal was originally tabled. In view of the fact that Parliament, and eventually the Council as well has decided that certain substances on the green list should be treated as environmentally hazardous, the natural response is to say that this proposal includes environmental aspects which must be acknowledged. Perhaps we still have a discrepancy in meaning on this point. On the other hand I am pleased that the Commission has otherwise accepted so many of our amendment proposals.
Mr President, we may have different views about what constitutes paternalism. But are the countries concerned really under any obligation to reply if they don't want to? Can we not simply leave things as they are? After all, we are all glad that some of Mr Virgin's amendments, and our own, have been adopted. As for paternalism, I should be very cautious about what it actually is.
Mr President, I would like to reply to that. We accept the principle that Mr Kreissl-Dörfler puts forward, that countries should not be compelled to have what they do not want. The amendments we now accept would have the following effect. If a country says No, that No is final and the goods cannot be exported to that country. If the country says Yes, then they can be. If a country does not answer, they can only be exported if, in the case of each individual shipment, the country at the receiving end says Yes. Therefore the country at the receiving end either says nothing, in which case it cannot be exported, or it says Yes, in which case it can, or it says No, in which case it cannot. In all cases the wishes of the country concerned prevail. I hope, therefore, that on reflection Mr Kreissl-Dörfler will feel that we have reflected the principle he wants. There is nothing paternalistic about it. We are not forcing anything on anyone but we are setting out a clear basis on how to proceed fairly.
The debate is closed.
The vote will be taken tomorrow at 12 noon.
Environmental agreements
The next item is the debate on the report (A4-0224/97) by Mrs Graenitz, on behalf of the Committee on the Environment, Public Health and Consumer Protection, on the communication from the Commission to the Council and the European Parliament on environmental agreements (COM(96)0561 - C4-0013/97).
I should like to introduce my report on the Commission's communication with a personal note. In the city where I live more than 90 % of pollutant emissions by the local heavy industry have been eliminated in recent years by a voluntary agreement, without that industry being forced to shut down or substantially restrict its production. Even so, I believe that voluntary environmental agreements can only be developed and concluded as a supplement to environmental legislation, but not as a substitute for it. I shall now say why I believe that.
Half an hour ago we were talking about the fifth environmental action programme, and one point that became very clear was that there is a need for new instruments to enable sustainable growth to be effectively achieved, in addition to environmental legislation. I believe that is right, and that we need these new instruments. That is why I also called upon the Commission in my report - and I hope that Honourable Members will be able to support me here - to define those new instruments more precisely than is the case in the present communication.
I believe it is very important to know what the advantages and disadvantages of an instrument are, so that a political decision can then be made on where it is to be applied in such a way as to promote sustainable development, advance the protection of the environment and not result in any backsliding or delays. When we talk about voluntary agreements, that can mean many different things, which is precisely why this kind of definition, this kind of greater accuracy, is so necessary.
The advantages can be listed quickly enough: Measures can be tailored to specific situations. That is more dynamic, faster and in any case more cost-effective because capital expenditures in industry can be better geared to legislation. Legislation for individual cases can be avoided. It is possible, and seems particularly important to me, to anticipate statutory regulations. Regional problems can be solved. But the voluntary agreements do involve one very great disadvantage, which in my opinion cannot be remedied and must therefore be taken into consideration. A voluntary agreement is a private law contract between two parties. That private law contract contains no legally effective protection of third parties, not for the individual citizen, each citizen affected by the scope of the voluntary agreement, and not for any other industrial concerns, undertakings active in that field. I believe that the ECJ is therefore quite right to point out that this is a very important point and must always be borne in mind if instruments are to be introduced.
We shall certainly hear of many other advantages and disadvantages during the debate. I should just like to refer to one other point which seems to me especially important. I am not really sure how this disadvantage of a voluntary agreement can be remedied, or at least converted into an advantage. What I am talking about is public involvement, transparency. Something more must be done here to improve the situation. The question of 'free-riders' is one that absolutely must be resolved, because it may well happen that 'free-riders' , as we have seen with past agreements, especially in the wastes sector, can bring the whole edifice down because only a few people will be left to bear the costs, and those costs will then be too high.
In conclusion, let me make one final point: we not only need to deploy the right instruments to progress in environmental policy, but we also need to deploy the right instruments at the right location. I believe that a great many Member States, a great many regions, have achieved notable successes with these environmental agreements. I have held talks in various Member States, and I must say that - in the Netherlands, especially - these voluntary agreements have advanced to a stage where they do a great deal of good for the environment. But I do believe that the necessary powers are lacking, lacking both to the Commission and to the associations; so we have not really made much progress yet, as the Commission itself comments in the Green Paper on food law.
Finally, may I thank the Commission's services and Parliament's services for the assistance they have given me with the production of this report.
Mr President, ladies and gentlemen, in days of cash shortages and strict budgets, environmental policy has a particularly hard time. Effective environmental legislation does not come cheap. Even if it pays off in the long run, over a period of years, it is unrewarding at the time. Anyway, we are all very well aware that legislation is necessary, even if it is sometimes less than ideal. And we know, too, that it is not enough.
For years, the European Parliament and its Environment Committee have been trying to find and apply new instruments to advance the aims of environmental protection. From this standpoint, the environmental protection agreement is an extremely interesting instrument. Many of our Member States already have experience of it. Mrs Oomen would certainly have been able to give you some examples from the Netherlands if she had been able to speak tonight, but unfortunately she cannot be here.
It is important, too, to realize that although the agreements are entered into voluntarily they can also provide positive incentives. They stimulate the imagination, suggesting completely new ways of protecting the environment and solving, or at least tackling, problems which legislation cannot deal with effectively, if at all. For example, there are environmental hazards which arise only in particular Member States, and perhaps only for a handful of producers in those States. The cost of solving such problems by EU-wide legislation would be totally disproportionate to the cost of an agreement that could be handled very quickly within the small circle involved.
Environmental agreements are no substitute for legislation - I agree with you there -but they can be an outstanding complement to it, and increase willingness to do more to protect the environment without introducing compulsion. I regard environmental agreements as arrangements between industrial sectors or companies and the authorities, designed to reduce or prevent damage to the environment. In some cases they are even a key to success, doing a great deal of good to the image of a whole sector of production. In any criticism of that, we should help to point out existing shortcomings and weaknesses and, in some cases, even use them as a springboard for later legislation, if possible.
Where I come from, we have the so-called Environment Pact for Bavaria, which helps to reduce the quantity of waste produced, promotes the development of efficient energy use and boosts environmental management in industrial concerns and elsewhere. The eco-audit is one such approach, and that eco-audit has done a great deal to bring about a situation where thousands of enterprises have now declared their willingness to play an active part here. We do still need a contribution for the sector-, material- and product-related systems, and environmental agreements would be a way of achieving that. I have no doubt that prohibitions and provisions of environmental policy are inadequate to solve the present problems. But I do believe that the Commission communication is a start, and we should try to take full advantage of all possibilities within the European Union.
Environmental agreements need to be approached very carefully, and the rapporteur, Mrs Graenitz, has indeed done that in her excellent report. She has highlighted the drawbacks of the agreements and also set out very clear and strict criteria which they have to meet. In the process, however, the advantages have been lost sight of to some extent. My group has therefore tabled a number of amendments, both in committee and now in plenary. The fact is that agreements can be a very useful instrument, that is quite clear. Mrs Graenitz refers to this herself, and in the Netherlands we have had very good experience of them. Other Member States have also had positive experience of these instruments. However, they must be used in the right circumstances, then they really can play a useful role in environment policy. This fits in extremely well with the Commission's efforts to extend the number of instruments. The scope should be created for Member States to implement EU legislation by using environmental agreements. Our amendments need no further explanation, and I hope the rapporteur will accept them.
This morning, we heard the Commission presenting Agenda 2000. The European Union's environmental legislation will be an enormous stumbling-block when it comes to the future Member States taking on board the acquis communautaire . Agreements can play a role here. This has now been included in paragraph 18 of the resolution: an agreement could ensure that industries investing in the countries of Central and Eastern Europe already respect the European Union's environmental legislation. I should like to know what the Commissioner's reaction is to this idea.
Mr President, the Commission's communication on environmental agreements is a good piece of work. From the list of practical experience of these agreements at the end of the communication, it is clear that this instrument is being used throughout Europe, but that there are major differences in its legal status. In my view, therefore, this legal status needs to be clarified.
I can fully endorse the requirements laid down by the Commission for these agreements. Only if strict criteria are established for the contents of an agreement and it has a binding legal nature can the instrument be of use. If that is ensured, an agreement is a match for detailed legislation. Indeed, it can be a much more effective means of achieving environmental objectives.
I therefore feel that the motion for a resolution contains some paragraphs which are too negative in tone. It is even said that agreements may trigger a crisis of confidence on the part of the public. To my mind, that is going somewhat too far. I would say that much more damage will be done to public confidence if environmental protection objectives are not achieved than if selective use is made of these agreements.
The objection that third parties might not be adequately protected does not hold water if the agreement is given proper legal form. I therefore cannot agree with the paragraph which says that agreements can never be a substitute for legislation. It only needs to be made clear which articles of a directive can be implemented by an agreement, and which cannot.
Mr President, Commissioner, environmental agreements in the European Community are one thing and environmental agreements at national level are another. In the Netherlands there have been more than one hundred legally binding national agreements, dating back over many years. They operate well in a small, compact country. In my own country, with its 80 agreements, things are rather more difficult because it is a very different story in terms of size. I believe such agreements need to be underpinned by statutory provisions which must come from a European level.
The Commission has now tackled this subject. I am very glad that the Commission has been so bold and believes that it could, according to Brussels, help to co-ordinate these voluntary agreements. All I know is that there are over 100 directives that my own country has not even implemented. So how do you expect to be able to control voluntary agreements from Brussels? That was one question I was very anxious to ask you.
Commissioner, I would also be interested to know how you can argue in favour of contractual agreements rather than voluntary commitments although you know full well that you cannot be a party to this pact at all. As far as I know, the Commission has no right to conclude voluntary agreements.
I believe the initiative for this kind of procedure lies elsewhere. The Commission generally has the utmost difficulty in getting European directives moving. Very few of them have been set on their way in the last two years, and now you think that by means of large-scale deregulation back to the national governments you can advance the cause of environmental policy through voluntary agreements. I don't think so! A voluntary instrument is all very well so long as it is not required to replace framework directives that have not been passed. That must not happen. I think it is important that the European Commission should produce much more and much clearer framework legislation for voluntary agreements. That must be made clearer in this report. Then I can imagine that voluntary agreements at European level might make sense. National ones, of course, are very welcome!
Mr President, I should like to thank the Environment Committee and the rapporteur, Mrs Graenitz, for their thorough work and for the well balanced speech that Mrs Graenitz gave here in the House a moment ago. The question of environmental agreements with industry is a difficult one. The Commission has therefore based its communication on a very broad consultation with industry, non-governmental organizations (NGOs) in the field of the environment and experts from the Member States, and we have taken part in conferences on the subject.
As Mrs Graenitz also mentioned, environmental agreements are an important element in the Fifth Environmental Action Programme and are one of the policy instruments that can be used. I think it is good that the motion for a resolution recognizes this point. Environmental agreements must be transparent and must be reliable. That is not a feature common to all the agreements signed in the past or hitherto. Parliament's motion for a resolution rightly stresses the need for both transparency and reliability. The Commission recommendation is designed to ensure that future agreements meet these requirements.
There is agreement that general provisions in environmental directives can be implemented in certain cases through binding environmental agreements, whereas provisions conferring rights on individuals must be implemented through national law. Most of these points are also mentioned in the Resolution adopted by the Council on 19 June. A number of questions are more controversial. We must clearly work further on these points on the basis of the decisions and resolutions of Parliament and the Council. Let me just mention three of them: the relation between legal provisions and agreements, the enforceability of agreements and the use of the agreements in the Community.
A major danger, or perhaps just a danger where environmental agreements are concerned, is that they can lead to what might be called privatization of environmental policy. In my view there may be a danger of such privatization occurring when there is a disparity of information between the private and public sectors, or when the public authorities are unable to give effect to their views as regards what is feasible or, for that matter, what is economically viable. In both cases, the danger of such privatization can be averted by involving the legislator in setting the objective, for example as an element in an EC Directive.
The enforceability of agreements is closely bound up with their legal status. Where the implementation of directives is concerned, there is an obligatory requirement that they take a legally binding form. The most difficult question is probably whether and to what extent agreements should be used on a Community-wide basis, which is what Mr Florenz, in particular, was concerned with. In its communication of 1996, the Commission clearly recognized the difficulties that arise when this instrument is applied on a Europe-wide basis. On the other hand, we have already devised arrangements with industry which are giving results. As far back as 1989, for example, the Commission agreed with industry that the content of chemical substances should be indicated on the packaging of washing and cleaning products. This arrangement works effectively and satisfactorily.
It is quite clear that we must agree on how to carry on with this work in the future. Rather than indulging in a highly theoretical debate on a modus vivendi , I think we should apply a practical procedure. This would require that the Commission report on the results achieved and the experience gained, and that the reports in question be presented to Parliament. Let me therefore end by saying that environmental agreements, in my view, offer a means of furthering environmental policy, but that this means should be used selectively and with great care.
Commissioner, you are recommending contractual, voluntary agreements. My question is this: who at European level can conclude a contract with industry - even if there are only five sectors?
Mr President, I too would like to put a legal question to the Commissioner. During the debate in committee, and here as well, it has become increasingly clear that the legal systems in the various States seem to be too diverse, that public law and private law are not the same everywhere, although all our legal systems are based on Roman law and so would have to make that very distinction.
I should like to make the following request: when we have a new communication, new information to Parliament, more attention should be paid to the legal aspect than has been done in the communication we are considering today, because to my mind that precise point is one of the particularly critical and important ones - the question of what the legal basis is.
There was one question to which I should like to have an answer, which is the following: could we now use environmental agreements for industries which invest in Eastern Europe so as to ensure that the present environmental legislation which is familiar to us is applied there too? Does the Commissioner think this is a good example of how to use these agreements at European level? That was my question.
Mr President, first Mr Florenz asked me the question, who was actually able to conclude agreements at European level. As Mr Florenz is aware, that will depend on the area concerned. There will be areas in which there is some form of representation and in which the industries in question will feel adequately represented by European organizations. In other areas, however, this will not apply, so it will not be possible to conclude such an agreement. That will need to be considered on a case-by-case basis. That is precisely why we said in the communication, and I said in my answer today, that we need to gain some experience. I gave a good example of something that has been successful. Parliament is aware that there are countries which have had good experience of concluding environmental agreements, but the difficulty is precisely, as Mr Florenz indicated, that of knowing who in the world fits the bill at European level within the individual areas, and that is something we need to find out in concrete terms.
I also agree entirely with Mrs Graenitz that we venture into wide range of questions when we apply this instrument, and that is why we chose to present the communication. We know there are countries which have had very good results; Mr Eisma pointed that out. We have heard the same thing in Council meetings. Other countries, for example the one I hail from, do not apply this facility. That means that, in the areas where we consider it appropriate, we must try it out and see what possibilities exist. In each individual case, we must consider the legal position and we must consider the question of representation before we can take the matter further.
I will say to Mr Eisma that we have not actually considered the problem in relation to Eastern and Central Europe in the present communication. I am reluctant for the moment to say anything specific on whether we can use the facility or not. The difficulty here will no doubt consist to an even greater extent in the question who can actually enter into such an agreement on behalf of others. On the other hand, I would not venture to reject the possibility of using such an instrument here too, so I would rather leave the question open in this particular debate. We have simply not examined the matter.
The debate is closed.
The vote will be taken tomorrow at 12 noon.
UNGASS Planet Earth summit
The next item is the debate on the statement by the Commission on the UNGASS Planet Earth summit in New York.
Mr President, ladies and gentlemen, three weeks ago heads of state and government from across the world gathered in New York for a Special Session of the United Nations General Assembly to assess progress towards sustainable development. That meant of course progress achieved since the Rio Conference on Environment and Development in 1992. Commission President, Jacques Santer, represented the European Community, and it was also a great pleasure to see two Members of the European Parliament as observers on the Community delegation. Generally, great expectations were placed in the Special Session. Expectations were particularly high in the EU, and the European Parliament played an important role in the drafting of the EU's ambitious agenda, particularly through its Resolution of 14 March. To what extent were the EU's ambitions fulfilled? The press gave a distinctly negative response to the general outcome, although the leading role of the EU was recognized. I am convinced that the EU can take much of the credit for the positive results achieved in spite of everything. I will therefore present a slightly more differentiated picture of the situation.
To begin with, good results were achieved in the discussion of new subjects. As pointed out by the European Parliament in its Resolution of last March, the Special Session offered a much needed opportunity to discuss new subjects. Parliament urged that the EU should take the lead in New York. And the EU did so by proposing two new initiatives. One aimed at getting to grips with the persistent grave problems arising from the scarcity of fresh water. The other was concerned with promoting the move to a more sustainable use of energy. Both initiatives were concretized in the final results of the Session, which lay down principles and a timetable for the concrete progress that must be made through the Commission for Sustainable Development (CSD).
A second area in which we did not achieve our aims, but which some would nevertheless class as a partial success, is that of forests. The EU pressed hard for the Special Session to prepare the way for negotiations on a forest convention. This was not possible as a result of strong opposition from the USA, Brazil and certain influential NGOs in particular. The Special Session set up an intergovernmental forum which was to investigate the possibilities for a convention and report on the results to the CSD in 1999. On this basis, the CSD will take a decision in the year 2000 on whether a convention should be drafted and, if so, what form it should take. There is also a consensus on implementing the recommendations of the Intergovernmental Panel on Forests and on promoting the conservation and sustainable management of forests in other fora, for example in the context of the Biodiversity Convention. We have made it clear that the EU will work hard to implement the panel's proposals and to bring about agreement on a forestry convention.
I will now cover those areas in which the UN Special Session did not meet our expectations. Parliament's Resolution of 14 March states that both climate change and the financing of sustainable development are priority tasks. With regard to climate change, the result was not encouraging, despite the efforts of the Union. But the text does refer to the need for 'significant' reductions in emissions and is thus somewhat better than the Denver text. President Clinton's speech also contained some encouraging elements. He expressed admiration of the EU's stance and moved a little closer to the more progressive attitude of the EU when he conceded that the United States had not hitherto taken climate changes sufficiently seriously. The President also pledged to take the initiative in convincing Congress and the American people of the need for a significant reduction in the emission of greenhouse gases. But the EU must now continue to put pressure on the USA and other parties, including Japan, which bears a heavy responsibility as host of the forthcoming Conference of Parties in Kyoto. We must do what we can to ensure that the countries concerned make their attitude clear. That will enable us to initiate serious negotiations on reduction targets at the preparatory meetings prior to the Kyoto Conference.
Finally, as regards the financing questions, the EU took a leading role in securing confirmation of the Rio targets. The EU also sought to mediate between the hard line of the United States and Japan, on the one hand, and that of the G77 countries on the other. The EU proposed that the participants should make a commitment to a reversal of the trend in official development aid and that a procedure should be introduced at intergovernmental level to discuss innovative financing ideas. These proposals were too ambitious for some and not ambitious enough for others. The final text on aid does not in the end go any further than Agenda 21 and repeats the unfulfilled promise of the industrialized countries to set aside as soon as possible 0.7 % of their Gross National Product for development aid.
What possibilities does all this offer us for the future? To begin with, we have drawn up a good programme of work for the CSD for the next five years and have secured a decision on a new Rio+10 summit in the year 2002. Until then, the EU must concentrate on making concrete progress in the CSD on those areas - fresh water and energy - in which the EU has taken the initiative, as well as on the new intergovernmental forum on forests. Secondly, the EU must develop a strategy to implement those things on which agreement was reached in New York. And thirdly, the EU must decide what steps it can take independently of the UN processes to promote sustainable development on a global basis.
Let me say one thing about the Resolution presented by Parliament, which also considers the continued work. I agree in broad outline with the content of the Resolution. If I mention it at all this evening, it is because we were a little concerned over the - one might almost say - vehement condemnation of China in paragraph 10. I think it inappropriate to refer to China as destructive, even though we share Parliament's view that it will be necessary to continue pressing actively for the greater integration of China into environmental progress.
The Commission intends at the beginning of 1998 to present a communication to the Council and Parliament on the implementation by the Community of the results of the Special Session on progress with regard to sustainable development in the world as a whole. We look forward to Parliament's active participation in the development of the EU's strategy for the future.
Mr President, the five years that have passed since the well-meaning resolutions of the Rio Summit in 1992 have been characterized by a lack of commitment in the West to meet the challenges of climate change and environment and development. Changes in the industrialized countries' consumption and behaviour patterns have not taken place and this, by default, has encouraged inaction in the South.
The Party of European Socialists is concerned that poverty and under-development continue to be a cause of environmental degradation. Wealthy countries have not kept their promise to devote 0.7 % of their GDP to development aid and cooperation. The crucial link between sustainable development and environmental protection is therefore still missing. It is good that we are not here tonight to criticize the Commission. It always make a change when we are such a small bunch in this Chamber and we are all together on this.
But the pitiful results of UNGASS, despite strong leadership from the European Union and, in particular, the new UK Government, highlighted the fact that on climate change, financing, water and forests, the gulf between the undertakings given in Rio and the steps to honour them is enormous. But all the blame cannot be heaped on the shoulders of our own governments either. So, where does it leave us? We can pat ourselves on the back in Europe and say that our position at UNGASS was comparatively progressive in pushing for global protection and sustainable development, for a global tax on aviation fuel and our commitment to reduce greenhouse gas emissions by 15 % by the year 2010. In comparison to other players, this was excellent but we are still left with a mighty big agenda for Kyoto in December.
In reality we need to pick up the pieces and work towards the next opportunity. The most pressing issues remain: targets for greenhouse gas emissions to be agreed in particular by the USA and Japan, protection of forests, fresh water resources, development of renewable energy, the fight against desertification and protection of biodiversity. It is all still there on the agenda. And none of these issues will be advanced without speeding up the implementation of Agenda 21 and tackling the twin issues of public development aid and the negative role played by perverse subsidies.
Investment in improving the global environment is investment in jobs and prosperity and it is high time this was given more credibility by finance ministers. In attempting to build agreement on these issues, we have to put our own house in order in Europe and secure the involvement of the different actors in civil society in implementing sustainable development and environmental education both at home and in the South. One of the ways we can do this is to increase the support to local Agenda 21 processes which are emerging very patchily across the European Union. At a time when we are cutting our budgets for development, for work on protection of international forests and for urban environment networking and pilot projects, it is sometimes unclear whether our deeds match our rhetoric. Our aspirations are fine but our efforts are insufficient. The time to start work on these problems is now and we need a more committed political will from all our governments, our industries and our finance ministers than we have at the present time.
Mr President, Commissioner, I attended the conference in New York, together with Mrs Dybkjæer, as a representative of the European Parliament, and I am bound to say that even during the conference I felt a sense of depression creeping over me. Sadly, there were many areas in which not much happened, although the problems - the greenhouse effect, for example - are so pressing. In that particular area, we are heading straight for disaster.
Even so, there were a few encouraging signs. For one thing, the European Union really was a driving force in the negotiations, and although opinions may differ among the Member States the fact remains that we must acknowledge that the Commission and the Council presidency together steered the European Union in the right direction. All the Heads of State and Government made constructive comments. Secondly, I do not take such a critical view of the role of the USA as was sometimes expressed in the media. In Denver the USA was the bad guy, as it were. In New York, Clinton himself admitted that the Americans contribute only 4 % of the world's population but 20 % of its emissions of greenhouse gases, and that that must change. I regard that in itself as a step forward. We all know how difficult negotiations are within the USA, but now, for the first time, the President has made a positive move.
I believe there is no alternative to negotiations, including multilateral negotiations -no alternative but resignation, and we can hardly tell our children that that was the reason why we did nothing. We must take the opportunity that now exists, before Kyoto. We must step up the pressure on Japan, and I believe that we should also look at the specific situation of the G 77. One could argue about the exact wording, but the fact of the matter is that the AOSIS countries and a few ACP States, which are making an effort, played no part in the G 77 in New York, while large countries like China, and Saudi-Arabia too, pressurized the G 77 in the wrong direction. So, in our negotiations with the ACP States too, we should try to draw attention to our common interests and make it clear that something has to be done here.
That, of course, can happen only if we Europeans can convincingly show that we are standing by our obligations in the area of development aid. All of us must work together - Commission, Council and Parliament - during the discussions of the European Union budget and at other times, too, to ensure that development aid is increased and not further reduced. We also need to put our own house in order when it comes to protecting the environment and, especially, the climate. I think the idea of introducing international taxes on aviation fuel is a good one, but we in Europe should also be wondering whether - at least at the European level, for intra-European flights - we may not be subsidizing air travel unnecessarily, if we impose a tax on diesel railroad locomotives but not on aircraft.
Anyone who says that environmental protection, and climate protection in particular, involve reducing the quality of life and economic success, should consider this example: an acquaintance of mine worked in New York for a while, and he told me that in New York people wear sweaters in summer, because the air conditioning is too cold, and turn the fans on in winter because the heating is too hot. That has nothing to do with quality of life - it's just a waste of energy!
Mr President, I should like to thank the Commissioner for her speech. Broadly speaking, I agree with her and Mr Liese in their somewhat pessimistic assessments, but also on the positive aspects. At the same time I recall that, when we had the Rio Conference back then, we were not particularly enthusiastic over the outcome either. We also said then that there were too many words and too little action. But we eventually realized that the Rio Conference was good, compared with other summits. Amongst other things, we got a Convention on Biological Diversity, and a process was set in motion with Agenda 21. With the aid of Agenda 21 we got a common agenda for local and regional work to promote a better environment. Suddenly it is not really so far from Strasbourg to Johannesburg.
Then, most important of all, we got Rio+5. But, before everything starts to look too rosy of course, we have to add that, disappointingly, we did not achieve the aims we set ourselves. In a wide range of areas, things went the wrong way, and the most disastrous outcome of all was that the developing countries did not get the help we had promised them. On the contrary, development aid has progressively diminished in recent years. As the Commissioner said, we did not secure a reversal of this trend at UNGASS in New York. But let us not lose heart. We must take a positive view of the situation. We have to admit that it could all have been much worse. It would have been much worse, for example, if President Clinton had not come on Thursday and made a certain commitment for Kyoto. Now it is our task to ensure that the commitments made are brought to fruition and become a reality. Here the EU should help him and we parliamentarians, not least, should join in putting pressure on the American Congress. I also think it positive that we obtained a decision to make sustainable energy part of the CSD's programme of work, and I call on the EU to play a leading role here.
Apart from that, it was a good thing that the role of the NGOs was strengthened. Looking back on Rio, we realize that it was not possible on the whole to manage both the NGOs and the official programme, but in New York NGOs, parliamentarians and heads of government were circulating round the UN building together. There were even rumours that the UN, as part of a reform to come, will formalize the role of the NGOs in the system.
This brings me to my last point. I have also tabled an amendment on the matter, because it was forgotten the first time round. It concerns a strengthening of the role of parliamentarians in the UN system as a whole and, in particular, a strengthening of cooperation between the various parliamentarians. We actually had good experience with the initiative taken by the Dutch Presidency in New York, as a result of which it proved quite useful to have a dialogue. I think we can make use of that, and I ask the chairman of the Foreign Affairs Committee, Tom Spencer, to take the matter up.
Mr President, Madam Commissioner, in Spain there is a saying which goes 'in the land of the blind, the one-eyed man is king' .
I say this because, in fact, the European Union, as seen earlier in Mrs Dybkjær's report on the fifth environmental action programme, did not comply with the 1992 objectives. However, it proposed, at the New York Summit, that CO2 emissions would, at any rate, be reduced by 15 % by 2010, in contrast to the United States which not only proposes this but says that it is going to ask its citizens, that country being, as we all know, the most polluting country in the world: it has 4 % of the world's population and accounts for 24 % of CO2 emissions.
Also, in connection with another undertaking made under the terms of the Rio Agenda - 0.7 % for Third World countries - the US is currently channelling only 0.1 % of its GDP towards development cooperation.
Nor is the European Union achieving 0.7 %. However, the average is 0.30 % - down from 0.35 %, admittedly - which means that the European Union, although not the perfect champion of environmental issues, can still offer an example to other countries.
What Mrs Bjerregaard said about fresh water and forms of renewable energy is very good, if one takes into account that 20 % of the population does not have access to fresh water and that one in every two Africans has no access to it. But we were not told whether financing has been proposed for this Agenda and for this timetable.
Mr President, I don't think it matters all that much whether the New York summit was better or worse than the Rio summit, or whether the action taken may have been better or worse. What does matter, perhaps, is what the situation is now compared with what it was five years ago.
In this case, the various parameters are clear enough. If we look at the problem of biodiversity, the situation is not getting any better. Five years after Rio, it seems that seventy species are disappearing every day. It seems that food production per head of the human race is diminishing; that drinking water resources per head of population are diminishing; that the north-south divide is widening; that the global temperature is still climbing and that, in general terms, the world we live in is even more unsustainable now than it was five years ago. That is what matters. So did we, at Rio, take decisions and institute mechanisms that offered us some hope of improvement? Personally, I think not. But I do pay tribute to the efforts of the European Commission and the European Union: it is true that, in relative terms, they have tried harder than other countries have.
Having said that, I must add that there is a considerable difference between adopting objectives - which is what the European Union has done - and appropriating the resources to achieve those objectives. Consider the problem of reducing greenhouse gases. It is hard to see how we are going to be able to achieve that objective in the European Union, since the unanimity rule will still apply in Amsterdam regarding the tax on CO2 . How are we to proceed? As far as forests are concerned, what is to prevent the European Union from taking steps within the European Union? Calling for a convention is all well and good, but we could perfectly well take collective action within the European Union to promote sustainable forestry operations. Finally, a global tax on air traffic and aviation fuel is a good idea. Why not apply it to flights within the European Union? I think it would greatly enhance the credibility of the European Union if it were to take specific action. Then we could propose that action to others from a position of strength.
Mr President, it seems to me that when we look back on conferences we do so from different angles. It's just like the celebrated half-full or half-empty glass of water - we see different things, depending on our standpoint.
This conference commits the European Union, which is the world's largest association of industrialized nations, with great wealth and a population that can already do a lot and has the ability to do more, to work in the sector of climate protection and sustainable development, both within this Union and in the countries of the Third and Fourth Worlds, and in those planning to join our Community soon, to improve the environmental situation. We also need credibility, we need to set a good example. Then we shall be able to tell others why it is right to work to improve the environment, and what the rewards are. If we want a future that offers sustainable development, employment and quality of life, we must work on our environment. I believe a great deal still has to be done, including the preparations for Kyoto. The road to Kyoto should be paved not just with good intentions but with a lot of hard work. If we now work together - Parliament, Commission and Council - to develop proposals for Kyoto, and if those proposals can then be accepted and implemented, we shall have made our contribution to ensuring that, at last, the glass is neither half full nor half empty but full to the brim with quality of life and a healthy future for all mankind.
Mr President, I think that I agree with Mr Liese that there is cause for great disappointment. I understand the position of the Commissioner, who of course still sees some rays of hope, but in the end I think we have to conclude that progress has been incredibly slow, and that the UN has once again shown that it has become a bureaucratic machine, where countries fly in, make fine statements, depart, and then repeat that little or nothing has been done. When it comes to the environment, we may well ask ourselves: do things have to go on like this, not least with Rio? I do not ask myself that as a matter of course. Just look at what has happened. On climate, as has already been said, while we have a statement of the need for a binding, meaningful and realistic effort to achieve something, we have no really practical measures, these will only come in Kyoto. And if we succeed there, then yet another journey will have begun.
The chapter on forests, with its fourth paragraph requesting a follow-up by the intergovernmental panel on forests, has just been left aside. Let us be thankful, then, that calls are being made for national forestry programmes. And, as I now read in English, ' problems remained, including unnegotiated paragraphs dealing with legal instruments and difficulties, mostly in the field, means of implementation, official development assistance, finance, mobilization of resources, etc.' Whereas production and consumption in the West have remained the same in this period, deforestation is continuing and support through development aid, as you yourself have said, is actually being reduced. The figure of 0.7 % is not being achieved and, even worse, the level of aid is declining. The total capital which public authorities across the world are currently investing in developing countries is declining, whereas the amount of investment in the private sector has increased sixfold in five years. Six times more than state development aid - and put together, these factors are also likely to have implications. There have been no successes. I think we must eventually recognize - and this was in fact recognized in the text - that in the area of transfers of finance and technology, and in terms of capacity building, there is an enormous amount of ground to make up. The decline in development investment and the debt crisis are the main obstacles. In the end, I think that if no solutions are found to them, then the circus should simply be wound up. Perhaps I am being a little gloomy at this late hour, Mr President, and I hope that the Commissioner still has some glimmers of hope to offer us.
Mr President, I will not prolong the debate unduly at this late hour. There are just a few things I want to mention in connection with what I said earlier. The first point is closely bound up with the forthcoming international conferences, the most important of which will be that scheduled to take place in Kyoto, about which most speakers had something to say. My comment is that it is patently obvious that we in the rich part of the world must improve our relationship with the G77 group of countries. It is not the first time we have seen that there is a gulf between our views. It is also not the first time we have experienced difficulty in putting across arguments on environmental matters, and it is quite clear that, precisely in the context of climate issues, we shall end up with the traditional clash of cultures unless we make a special contribution, and of course we are prepared to try to do that on behalf of the EU.
My second comment is that, basically, I agree with Mrs Graenitz in that it is possible to describe such a conference either as a half-full glass of water or as a half-empty glass of water. That was a very apt image. Mrs Van Putten's speech developed ideas on the same lines. It is indeed tempting to focus on all that was not achieved. On the other hand, I think it would be wrong for us to do so. I think we should focus on the progress that has been made. I think we should also be aware that there seems to be a will to reform the UN system. I know all the arguments that it has been tried before without results. Nevertheless I think that we must support moves afoot in that direction. It was also gratifying to me, as it has also been to you here in Parliament this evening, that we were successful as a cooperation organization and as a Union in coming forward with a progressive environmental policy: we have presented a profile to the outside world that others have taken note of. That places a responsibility on all our shoulders. It is not easy; we have to sustain our effort in preparation for Kyoto. But I hope to encounter the same interest and good will, when we continue the work on this matter.
On that matter, I have received seven motions for resolutions pursuant to Rule 37(2) of the Rules of Procedure .
The vote will be taken tomorrow at 12 noon.
(The sitting was closed at 12 midnight)